Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 1 of 408 PageID 3333




                             y,/T /
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 2 of 408 PageID 3334




                               UNITED STATES
                               CONSUMER LAW

                       ATTORNEY FEE SURVEY
                             REPORT

                                       2015-2016




                             Ronald L. Burdge, Esq.
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 3 of 408 PageID 3335




                            United States Consumer Law
                        Attorney Fee Survey Report 2015-2016

                                        Conducted By

                                  Ronald L. Burdge, Esq.
                                 Burdge Law Office Co. L.A.
                               8250 Washington Village Drive
                                  Dayton, OH 45458-1850
                                   Voice: 937.432.9500
                                    Fax: 937.432.9503

                                Email: Ron@BurdgeLaw.com




                                   Attribution, No Derivs
                                         CC-BY-ND

  This copyright license allows for redistribution, commercial and non-commercial, as
  long as all quoted and selected contents are passed along unchanged and with credit to
  the author.

                              Copyright © 2017 by R.L.Burdge
                                        June 2017


  This publication contains the results of proprietary research.

  This publication was created to provide accurate and authoritative information
  concerning the subject matter covered. The publisher is not engaged in rendering legal
  or other professional advice and this publication is not a substitute for the advice of an
  attorney or expert. If you require legal or other expert advice, you should seek the
  services of a competent attorney or other professional.
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 4 of 408 PageID 3336




                                   Acknowledgments
  This work is dedicated to the private and public practice members of the Consumer Law
  bar and the Judicial officers who decide Consumer Law cases across the United States
  and its territories, all of whom tirelessly dedicate their careers to helping people find
  Justice every day in our legal system. Without their support and participation, the
  research for this publication would not have been possible.

  A special thanks is extended to Ira Rheingold, Willard Ogburn, and Jon Sheldon for
  their constant encouragement of this project since the survey began in 1999. I am also
  indebted to Edward Boltz for his advice and assistance over the past year. The support,
  suggestions and comments from countless others over the years have contributed
  greatly to the result before you.

  I am especially grateful to the members of the National Association of Consumer
  Advocates and the National Association of Consumer Bankruptcy Attorneys and the
  many friends and supporters of the National Consumer Law Center, and to the
  Consumer Law bar who participated in the research that formed the foundation of this
  Survey Report. They are the men and women who tirelessly work in the field of
  Consumer Law to further the cause of Justice.

  Finally, no words could adequately express my thanks to my wife, who guided,
  supported and encouraged me every day for the decades throughout this work. I could
  not do what I do, and I would accomplish nothing without her.



                                  Ronald L. Burdge, Esq.
                                       June 2017
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 5 of 408 PageID 3337




                                                          Table of Contents


  1. Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
          Goals of Survey Report. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
          What’s New. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
          Survey Report Sections Explained. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
          Niche Areas in the Field of Consumer Law Defined.. . . . . . . . . . . . . . . . . . . . . . . . . 7
          Geographic Areas Defined.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
          The Average and the Median: What it Means to You.. . . . . . . . . . . . . . . . . . . . . . . . 8
          Interpreting the Findings: Primary and Minor Variable Factors. . . . . . . . . . . . . . 10
          Data Gathering Methodology. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
          Data Analysis Methodology. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
          Peer Review of Methodologies and Survey Analyses. . . . . . . . . . . . . . . . . . . . . . . . 14
          Error Rate. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
          Section 508 Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

  2. Summary Profile of the Typical U.S. Consumer Law Attorney. . . . . . . . . . . . . . . . . . .                                          17
              National Summary Profile Data. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             17
              Conclusions.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              26
              National Summary Profile Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              27
              National Median Rates for Practice Areas Table. . . . . . . . . . . . . . . . . . . . .                                        28
              National Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               28
              National Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             29
              National Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . .                                  29
              National Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . .                                  30

  3. State Summary Tables.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            31
         Explanation of Tables. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              31
         Alabama.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     34
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          35
         Alaska. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   36
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          37
         Arizona. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    38
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          39
         Arkansas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     40
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          41
         California.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    42
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          43
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      43
                Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    44
                Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         44
                Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         45
         Colorado. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     46
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          47

                                                                        i
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 6 of 408 PageID 3338




        Connecticut.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         48
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           49
        Delaware. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       50
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           51
        District of Columbia.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              52
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           53
        Florida. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    54
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           55
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       55
                Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     56
                Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          56
                Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          57
        Georgia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      58
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           59
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       59
                Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     60
                Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          60
                Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          61
        Hawaii. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     62
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           63
        Idaho. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    64
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           65
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       65
        Illinois. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   66
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           67
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       67
                Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     68
                Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          68
                Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          69
        Indiana. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      70
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           71
        Iowa. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   72
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           73
        Kansas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     74
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           75
        Kentucky. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       76
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           77
        Louisiana.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       78
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           79
        Maine.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     80
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           81
        Maryland.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        82
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           83
        Massachusetts.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           84
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           85

                                                                     ii
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 7 of 408 PageID 3339




                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 85
                Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 86
                Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 86
                Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87
        Michigan. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 89
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 89
                Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90
                Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 90
                Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 91
        Minnesota. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 92
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 93
        Mississippi. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 94
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 95
        Missouri.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 96
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 97
        Montana. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 98
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 99
        Nebraska. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 100
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101
        Nevada.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 102
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 103
        New Hampshire. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 104
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 105
        New Jersey. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 106
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 107
        New Mexico.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 108
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 109
        New York.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 110
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 111
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 111
                Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 112
                Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 112
                Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 113
        North Carolina. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 114
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 115
        North Dakota. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 116
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 117
        Ohio. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 118
                Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 119
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 119
                Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 120
                Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 120
                Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 121
        Oklahoma. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 122

                                                                   iii
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 8 of 408 PageID 3340




                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           123
           Oregon.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      124
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           125
           Pennsylvania.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          126
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           127
                   Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       127
                   Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     128
                   Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          128
                   Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          129
           Puerto Rico. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        130
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           131
           Rhode Island.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          132
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           133
           South Carolina .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           134
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           135
           South Dakota. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           136
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           137
           Tennessee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        138
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           139
           Texas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    140
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           141
                   Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       141
                   Specialty Variable Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     142
                   Small Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          142
                   Large Firm Size Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          143
           Utah. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   144
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           145
           Vermont. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        146
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           147
           Virgin Islands U.S.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            148
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           149
           Virginia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     150
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           151
           Washington.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          152
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           153
           West Virginia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          154
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           155
           Wisconsin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        156
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           157
           Wyoming.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         158
                   Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           159

  4. Metropolitan Area Tables. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 160
        Explanation of Table. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 160
        Alabama, Birmingham.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 163

                                                                        iv
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 9 of 408 PageID 3341




               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    163
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                164
        Alabama, Huntsville. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        165
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    165
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                166
        Alabama, Mobile. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      167
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    167
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                168
        Alabama, Montgomery. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            169
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    169
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                170
        Alaska, Anchorage. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       171
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     171
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                172
        Arizona, Flagstaff. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   173
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    173
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                174
        Arizona, Phoenix. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     175
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    175
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                176
        Arizona, Tucson. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    177
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    177
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                178
        Arizona, Yuma. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    179
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    179
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                180
        California, Fresno.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    181
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    181
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                182
        California, Los Angeles - Long Beach - Anaheim. . . . . . . . . . . . . . . . . . . . . . . . . .                           183
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    183
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                184
        California, Sacramento. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         185
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    185
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                186
        California, San Diego. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      187
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    187
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                188
        California, San Francisco.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         189
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    189
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                190
        California, San Jose - Santa Clara. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               191
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    191
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                192
        California, Riverside - San Bernardino. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   193

                                                                 v
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 10 of 408 PageID 3342




                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 193
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 194
         Colorado, Colorado Springs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 195
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 195
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 196
         Colorado, Denver. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 197
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 197
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 198
         Connecticut, New Haven.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 199
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 199
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 200
         Connecticut, Hartford. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 201
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 201
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 202
         Florida, Cape Coral. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 203
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 203
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 204
         Florida, Jacksonville. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 205
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 205
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 206
         Florida, Miami - Fort Lauderdale.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 207
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 207
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 208
         Florida, Tallahassee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 209
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 209
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 210
         Florida, Tampa. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 211
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 211
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 212
         Florida, Orlando.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 213
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 213
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 214
         Georgia, Atlanta. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 215
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 215
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 216
         Georgia, Macon. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 217
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 217
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 218
         Georgia, Savannah. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 219
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 219
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 220
         Hawaii, Honolulu.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 221
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 221
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 222
         Illinois, Chicago. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 223

                                                                 vi
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 11 of 408 PageID 3343




                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 223
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 224
         Illinois, Springfield. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 225
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 225
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 226
         Illinois, St Louis Metro East. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 227
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 227
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 228
         Indiana, Fort Wayne. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 229
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 229
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 230
         Indiana, Gary - Hammond. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 231
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 231
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 232
         Indiana, Indianapolis.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 233
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 233
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 234
         Indiana, South Bend - Elkhart - Mishawaka.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 235
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 235
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 236
         Iowa, Des Moines.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 237
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 237
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 238
         Iowa, Dubuque. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 239
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 239
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 240
         Kansas, Kansas City. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 241
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 241
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 242
         Kansas, Wichita. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 243
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 243
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 244
         Kentucky, Lexington. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 245
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 245
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 246
         Kentucky, Louisville.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 247
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 247
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 248
         Louisiana, Shreveport. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 249
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 249
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 250
         Maryland, Baltimore. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 251
                 Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 251
                 Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 252
         Massachusetts, Boston - Cambridge. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 253

                                                               vii
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 12 of 408 PageID 3344




               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 253
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 254
         Massachusetts, Springfield. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 255
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 255
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 256
         Michigan, Detroit. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 257
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 257
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 258
         Michigan, Grand Rapids. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 259
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 260
         Michigan, Lansing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 261
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 261
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 262
         Michigan, Marquette. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 263
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 263
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 264
         Minnesota, Minneapolis - St Paul. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 265
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 265
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 266
         Mississippi, Jackson. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 267
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 267
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 268
         Missouri, Columbia. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 269
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 269
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 270
         Missouri, Kansas City. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 271
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 271
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 272
         Missouri, Springfield. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 273
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 273
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 274
         Missouri, St Louis. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 275
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 275
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 276
         Nebraska, Lincoln. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 277
               Median Rates for Practice Areas.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 277
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 278
         Nebraska, Omaha.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 279
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 279
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 280
         Nevada, Las Vegas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 281
               Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 281
               Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 282
         Nevada, Reno - Carson City. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 283

                                                               viii
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 13 of 408 PageID 3345




                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 283
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 284
         New Jersey, Newark.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 285
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 285
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 286
         New Jersey, Trenton. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 287
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 287
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 288
         New Mexico, Albuquerque - Santa Fe. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 289
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 289
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 290
         New York, Albany - Schenectady. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 291
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 291
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 292
         New York, Buffalo. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 293
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 293
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 294
         New York, New York City. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 295
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 295
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 296
         New York, Rochester. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 297
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 297
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 298
         New York, Syracuse. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 299
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 299
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 300
         North Carolina, Charlotte. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 301
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 301
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 302
         North Carolina, Greensboro. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 303
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 303
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 304
         North Carolina, Raleigh.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 305
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 305
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 306
         Ohio, Cincinnati. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 307
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 307
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 308
         Ohio, Cleveland. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 309
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 309
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 310
         Ohio, Columbus. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 311
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 311
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 312
         Ohio, Toledo. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 313

                                                                 ix
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 14 of 408 PageID 3346




                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     313
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 314
         Oklahoma, Oklahoma City. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               315
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     315
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 316
         Oklahoma, Tulsa. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       317
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     317
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 318
         Oregon, Eugene. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      319
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     319
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 320
         Oregon, Portland. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      321
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     321
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 322
         Pennsylvania, Philadelphia.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             323
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     323
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 324
         Pennsylvania, Pittsburgh.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           325
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     325
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 326
         Pennsylvania, Scranton. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          327
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     327
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 328
         Rhode Island, Providence. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            329
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     329
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 330
         Tennessee, Knoxville. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        331
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     331
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 332
         Tennessee, Memphis. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          333
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     333
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 334
         Tennessee, Nashville. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        335
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     335
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 336
         Texas, Amarillo.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    337
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     337
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 338
         Texas, Austin. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   339
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     339
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 340
         Texas, Dallas – Fort Worth. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            341
                Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     341
                Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 342
         Texas, Houston.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     343

                                                                   x
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 15 of 408 PageID 3347




                    Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                343
                    Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            344
             Texas, San Antonio. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   345
                    Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                345
                    Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            346
             Virginia, Richmond. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   347
                    Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                347
                    Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            348
             Virginia, Norfolk – Virginia Beach.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            349
                    Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                349
                    Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            350
             Washington, Seattle - Tacoma. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           351
                    Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                351
                    Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            352
             Washington, Spokane. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      353
                    Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                353
                    Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            354
             Wisconsin, Eau Claire. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    355
                    Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                355
                    Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            356
             Wisconsin, Milwaukee.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      357
                    Median Rate for Practice Areas. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                357
                    Experience Variable Table.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            358

   5. Survey Techniques.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 359

   6. Cases Employing Use of Prior Editions of this Survey Report. . . . . . . . . . . . . . . . . . . 360
          Cases Listed by State or Other Jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 364

   7. Cases on Use of Survey Data.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 380

   8. About the Editor. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 383

   9. Recommendations for Future Survey Data. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 384

   Appendix 1. 2015-2016 Survey Questions.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 385

   Appendix 2. Geographic Area Definitions Used in Prior Survey Reports. . . . . . . . . . . . 389

   Appendix 3. Statement of Peer Review by The National Association of Legal Fee
        Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 390




                                                                     xi
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 16 of 408 PageID 3348




   1. Introduction

         This Survey Report publishes the results of the United States Consumer Law
   Attorney Fee Survey for 2015-2016. It is the only Consumer Law survey whose
   methodologies have been supported by the National Association of Legal Fee Analysis, a
   non-profit professional association for the legal fee analysis field.

          This Survey Report continues to be the only national survey of Consumer Law
   practitioners in the United States and has been used in more than 35 jurisdictions,
   including state and federal courts, the U.S. Court of Federal Claims, the U.S.
   Department of Justice, the U.S. Department of Labor, and the American Arbitration
   Association to determine reasonable attorney fee rates, resulting in more than $7.9
   million in awards across the United States.

         Attorneys in every state and the U.S. Territories took part in the national survey
   and the results this year continue the trend of being the most comprehensive since our
   continuous research work began in 1999.

          The findings cited in this Survey Report are based on a survey employing an
   online, email, and telephone survey representing about 4,500 members of the National
   Association of Consumer Advocates and the National Association of Consumer
   Bankruptcy Attorneys and other known attorneys practicing in the field of Consumer
   Law identified through Avvo.com, Lawyers.com, and court filings around the country.
   There were 721 participants in this survey, establishing an approximate 16.0%
   participation rate. This participation rate was robust. An internet search for similar state
   bar association surveys located 13 surveys with an average participation rate of 12.4%.1

          Because the survey was conducted in 2015 and 2016, the hourly rates and other
   data reported represent 2015 and 2016 values.




                 1
                   A Google search of the term “Economics of Law Practice Survey,” a
          common title for many bar association surveys, resulted in survey reports with
          participation rates that could be compared to state attorney totals as follows:
          Alabama (7.3%), Arizona (16.0%), Florida (1.7%), Iowa (16%), Michigan
          (11.6%), Mississippi (9.7%), Missouri (9.5%), Nebraska (12.2%), New
          Hampshire (20.4%), New Mexico (15.1%), Ohio (7.8%), Oklahoma (11.3%),
          Texas (12.5%).
                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                   1
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 17 of 408 PageID 3349




                                      Goals of Survey Report

          The primary goals of this research project have been and continue to be to:

          !      provide timely, relevant and accurate data and information to inform and
                 guide practical, management and planning decisions by Consumer Law
                 attorneys, including private and non-private practitioners including the
                 judiciary and government workers
          !      better understand the demographics of Consumer Law attorneys and their
                 practice
          !      monitor and document general and key trends in the legal profession,
                 based on previous and present survey research and analysis
          !      understand how attorney compensation (e.g., hourly rate) is impacted by
                 various variable factors (e.g., years in practice, niche area of practice,
                 experience level, geographic location, and more)
          !      collect thorough and accurate information on the economic realities
                 associated with the career field to share with the bar, present and potential
                 future attorneys, and the bench
          !      create a point of reference for future economic surveys of Consumer Law
                 practitioners



                                            What’s New

          A number of beneficial changes in format and content are introduced with this
   edition of the Survey Report.

          This What’s New section is itself new and intended to provide a central point
   where changes that appear in the new edition of the Survey Report may be highlighted,
   explained and contrasted with the last edition. Because of the substantial changes
   occurring with this edition, this section is presently longer than it is likely to be in future
   editions of the Survey Report.

         This Introduction section contains far greater introductory detail to the areas
   covered so that the reader can make better and more accurate use of the Survey Report.

         The Summary Profile of the Typical U.S. Consumer Law Attorney, section 2, has
   been expanded to include visual graphic illustrations of key data and to add national
                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 2
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 18 of 408 PageID 3350




   data charts.

          These visual graphics make for easier recognition of data while the national
   charts now provide a national data perspective on the data using generally the same
   format for presentation of the survey results. Thus, it will be easier for the reader to
   compare the data from any state or greater metropolitan area with the national data in
   order to understand where their area stands with respect to the same national data
   numbers.

          For the first time, this Survey Report covers every state, greater metropolitan
   area, and most non-metropolitan areas in the United States and includes the District of
   Columbia. The two most heavily populated Territories, Puerto Rico and the U.S. Virgin
   Islands, are also included in this Survey Report.

          Since this survey began in 1999, more localized data reporting has become
   generally preferred by the Bar. To better serve this continuing shift in focus, the Survey
   Report has expanded from twelve multi-state regions and 29 individual state Survey
   Reports, to provide individualized data for each of 50 states, the District of Columbia,
   Puerto Rico and the U.S. Virgin Islands. Continuing the trend of providing greater
   localized data, the survey has expanded its coverage from 46 greater metropolitan areas
   to 98 greater metropolitan areas, which comprise 64% of the U.S. population.

          This change provides the reader with a quick and easy analysis of their particular
   relevant data on a highly localized approach. It is expected that the resulting analyses
   will be of greater use to the reader, the profession, the Bar, and the Courts.

           Consumer Law is recognized as a specialized field of law by courts2 as well as
   often recognized as a specialized field by universities, law schools and the profession
   itself. As the field has matured, niche specialty areas have developed within the broader
   field of Consumer Law. Some practitioners and a few courts have expressed a desire to
   better understand data from within these niche specialty areas.

         To that end, now included in each state and greater metropolitan area is a table of

                  2

                 As said by the Ohio 9th District Court of Appeals, “[c]onsumer law is
         a specialty area that is not common among many legal practitioners.” Crow
         v. Fred Martin Motor Co., 2003-Ohio-1293 (Summit App. No. 21128).
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                3
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 19 of 408 PageID 3351




   Median Rate for Practice Areas for each of Consumer Law’s six niche areas, such as
   Bankruptcy Law, Class Action Law, and others that are further explained below.
   Providing the median hourly rate for each of these more specific niche areas in the field
   of Consumer Law may give the reader a starting point upon which to draw inferences
   from other state and greater metropolitan data for any given niche area within the
   overall field of Consumer Law. The State Summary Tables that appear in section 3 list
   the 25% Median point, the Median point, and the 95% Median points of hourly rates for
   each state. For the Metropolitan Area Tables in section 4, the tables list only the Median
   point for each niche area. The 25% and 95% points can be determined in the manner of
   calculation described below.

         As discussed below, there are specific factors that will commonly have a larger
   impact on an hourly rate than other, less common factors. These larger impact factors
   more readily cause an hourly rate to vary. To more accurately label these factors which
   can vary the hourly rate by their application, they have been renamed as Variables.
   Thus, what was termed as Years Practicing Consumer Law in prior versions of this
   survey is now termed more accurately as an Experience Variable.

          The experience level of an advocate is a primary variable in determining a
   reasonable hourly rate. The hourly rate data as gauged by years in practice has been
   expanded from nine to eleven age brackets. The prior ceiling bracket of 31+ years has
   been increased to 41+. These two additional brackets allow greater analysis of the
   experience variable of senior attorneys that fall in the 31-35 and 36-40 years in practice
   bracket.

          To better understand the “years in practice” variable and its localized impact on a
   professional’s hourly rate, each greater metropolitan area in this Survey Report is now
   followed by an Experience Variable table as well as a table of Median Rate for Practice
   Areas.

          The Experience Variable table takes the years in practice of legal practitioners
   and breaks it down into eleven brackets, generally in five year increments and capped by
   the elder bracket of 41+ years in practice. The average attorney hourly rate for each
   bracket is then provided.

         The ten states with the largest survey participation provided detailed data that
   allowed their Survey Reports to include additional data tables, including a Specialty
   Variable table, Small Firm Size Variable table, and Large Firm Size Variable table.
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                4
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 20 of 408 PageID 3352




          The Specialty Variable table focuses on the percentage of practice time that is
   consumed by the practitioner on Consumer Law matters in brackets of ten percentage
   points from 50% to 100%. The average attorney hourly rate for each bracket is then
   provided.

          The Small Firm Size Variable table and the Large Firm Size Variable table each
   take the Experience Variable tables and separate them by law firm size and then
   examine and report the average attorney hourly rates for each years in practice bracket
   therein. This allows further contrasting of data between both large and small firm
   members by their levels of experience.



                              Survey Report Sections Explained

          After this introductory section, the results of this Survey Report are reported in
   two major data sections. At the beginning of each Section is an explanatory table of the
   Section’s structure and content.

          Section 2 of this Survey Report contains the Summary Profile of the Typical U.S.
   Consumer Law Attorney, a collective approach to the entire survey results which yields a
   general picture of key aspects of the typical U.S. Consumer Law practitioner in the
   United States and its territories. It is based on the survey results as a whole and may
   serve as a benchmark for both larger and local comparisons by the reader.

          Section 3 begins the State Summary Tables analyses for each state in the United
   States, the District of Columbia, Puerto Rico and the U.S. Virgin Islands and includes a
   table of the Median Rate for Practice Areas for each, reporting the 25% Median, the
   Median, and the 95% Median hourly rate brackets, as further explained below. This
   section provides the Survey’s analytical approach to each state or area’s survey results,
   which yields a more detailed summary picture of key aspects of the typical U.S.
   Consumer Law practitioner in each survey state or area.

          Section 4 contains data for the greater metropolitan area tables for 98 greater
   metropolitan areas in the United States. Once again, these selections were made based
   chiefly on the basis of their larger population count. For each greater metropolitan area,
   this section contains a similar averages and median summary table as was included in
   Section 3 and also adds the Median Rate for Practice Areas table and Experience
   Variable Table (i.e., years in practice) to each greater metropolitan area analysis. This
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                5
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 21 of 408 PageID 3353




   approach allows for far more localized data reported than ever before in our Survey
   Report. Although the greater metropolitan Median Rate for Practice Areas tables only
   list the Median point and not the 25% and 95% Median points that are listed in the state
   Median Rate for Practice Areas tables, there is a simple and statistically reliable way to
   calculate those greater metropolitan points if the reader desires to do so in any situation.

          Since the Median Rate for Practice Areas provided in Section 3 give the 25% and
   95% Median points and the table in Section 4 does not do so, the greater metropolitan
   area 25% and 95% points can be calculated based on the percentage difference away
   from the Median point. For example, in the state Median Rate for Practice Areas table
   for Alabama, the Credit Rights fields for 25%, Median, and 95% list hourly rates of
   $300, $350, and $700 respectively. In the Birmingham, Alabama greater metropolitan
   Mediate Rate for Practice Areas table, the Credit Rights field only lists the Median at an
   hourly rate of $338. Referring to the greater metropolitan table field for Credit Rights
   shows the Median hourly rate to be $338. The state table field for the Median is $350.
   The greater metropolitan table field is 96.57% of the state table field number. Applying
   that percentage to the 25% and the 95% Median points will result in a close
   approximation of the Birmingham 25% and 95% Median points, e.g. $290 and $676
   respectively.

          Section 5 explains Survey Techniques in general and those used in gathering the
   data reported herein.

           Section 6 provides a brief discussion of cases employing the use of prior editions
   of this Survey Report along with a listing of citations to cases which have used or cited
   the Survey Report since its inception.

          Section 7 discusses various cases that have dealt with the actual use of survey
   data in court proceedings such as fee hearings, with citations.

          Section 8 provides biographical information about the Survey Report Editor.

          Section 9 provides contact information for the reader’s recommendations for
   future survey data gathering or other suggestion.

          Appendix 1 provides the actual survey questions and possible answers for each.


                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                6
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 22 of 408 PageID 3354




                     Niche Areas in the Field of Consumer Law Defined

          Consumer Law is recognized as a specialized area of law dealing with issues
   arising from transactions involving one or more persons acting as individuals or as a
   family. Consumer Law as a field of law typically includes niche areas, e.g. bankruptcy,
   credit discrimination, consumer banking, warranty law, unfair and deceptive acts and
   practices, and more narrow topics of consumer law such as consumer protection rights
   enabled by specific statutes such as the Fair Credit Reporting Act, the Uniform
   Consumer Sales Practices Act, state and federal lemon laws, and many others.

         While Consumer Law is a field of law, for greater analysis of the niche areas
   within Consumer Law the following categorization has been made for purposes of this
   Survey Report and the Median Rate for Practice Areas tables:

         1.     Bankruptcy
         2.     Class Action
         3.     Credit Rights (FCRA, FDCPA, ECOA, TILA, Credit Discrimination, Credit
                Reporting, Debt Defense, etc)
         4.     Mortgage (Foreclosure Defense, RESPA, HOLA, Real Estate, Housing
                Rights, etc.
         5.     Vehicles (Autofraud, Lemon Law, Warranty Law, UDAP, Repossession
                Law, etc.)
         6.     TCPA
         7.     Other



                                  Geographic Areas Defined

           Survey participant data has been analyzed and compiled for this Survey Report
   for all 50 states and the geographic areas of the District of Columbia, Puerto Rico and
   U.S. Virgin Islands.

          This national Survey Report also takes a localized view of the survey data and
   includes 98 greater metropolitan areas, providing a more detailed, specific and slightly
   different analysis of the survey data for the reader’s review and further analysis.

         Generally, a metropolitan statistical area contains a core urban area of 50,000 or
   more population and includes the adjacent counties or municipalities that have a high
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                7
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 23 of 408 PageID 3355




   degree of social and economic integration, as measured by commuting to work, with the
   urban core. However, a greater metropolitan area in this Survey Report is not defined
   the same as in the U.S. Census. The key difference is that in the Census definition of a
   metropolitan statistical area (MSA), the MSA may cross state or other governmental
   borders. In this Survey Report, data responses were confined to state or territorial
   political boundaries, e.g. in this Survey Report the Chicago greater metropolitan area
   does not include the northwest Indiana area where Gary, Hammond and other Indiana
   cities are located which are socio-economically connected to Chicago, Illinois.

            In response to requests for even more detailed data, this year’s survey added a
   new question which obtained from each survey participant the specific niche areas of
   Consumer Law in which the participant regularly practiced. It also added a new
   question which obtained local geographic location data from each survey participant,
   e.g., if the respondent regularly practiced in the north, south, east, west, or central area
   of their particular state or territory.

         The responsive data enables an even more narrow and localized analysis to be
   generated and which provides median-based hourly rate numbers for these niche areas
   of Consumer Law within the wider field of Consumer Law itself, with a greater focus on
   geographic locality.



                      The Average and the Median: What it Means to You

          To help practitioners understand and interpret the data in this Survey Report, a
   brief explanation of common data terminology in this Survey Report may be useful.

         The tables in this Survey Report use some terms whose meaning, while
   understood by statisticians, may not be clear to attorneys and Judges. The data is
   presented in measures of central tendency (mean and median) and dispersion or spread
   (percentiles).

          The mean (sometimes called the arithmetic average) is calculated by adding the
   values of all responses, then dividing by the number of responses.

          For example, five responses are reported, 3, 4, 6, 8 and 12. The average is
   calculated by adding their values (3 + 4 + 6 + 8 + 12 = 33), then dividing by the number
   of responses (5). Thus, the average is 33 / 5 = 6.6.
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                8
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 24 of 408 PageID 3356




          The median has a different meaning. It is the middle value of a series of values,
   which is initially rank-ordered from low to high. By definition, half the numbers are
   greater and half are less than the median. Both mean and median values are used
   throughout this Survey Report to denote the measure of central tendency, e.g., as a
   pointer for the central area of survey results without regard to the average.

          Statisticians variously agree that using the median as a statistic reduces the effect
   of extreme outlier numbers (extremely high or low values, such as 12 in the above
   example) while the average does not do so because it takes all numbers into account.

           As an example of how using a median affects the above numbers, the same five
   responses are reported, 3, 4, 6, 8 and 12. The median is the middle number of the order
   of distribution, 6. Note, however, that the average of this same distribution of numbers
   is 6.6. Depending on the set of numbers under analysis, the mean (i.e., the average) may
   be incrementally higher or lower than the actual median of that set of numbers.

          The median literally is the value in the middle. It represents the mid way point in
   a sequence of numbers. It is determined by lining up the values in the set of data (for
   example, in this fee survey that would be all of the individual fee rate responses logged
   in the survey) from the smallest to the largest. The one in the dead-center position is the
   median number.

           The median is not the average of the numbers because you don’t add anything in
   the list, but you merely determine the center of the list. Some statisticians say that using
   the mean (instead of the average) gives less weight to the individual numbers that are on
   the outer limits of the survey responses and thus it is more likely to direct the survey to
   the real center of the responses.

          The median result of a set of numbers may be higher or lower than the average of
   that same set of numbers. Because the median number is commonly not the same as the
   average number, being either slightly above or below it, we are including both the
   average and the median results for key data points in the survey.

         The dispersion of data around the median, which is at the 50th percentile point, is
   reported in three increments in several places throughout the Survey Report:

                25th percentile (what statisticians call the lower quartile); one-fourth of the
                 number values are less and three-fourth of the values are more than this
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                    9
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 25 of 408 PageID 3357




                value

               75th percentile (the upper quartile); three-fourths of the number values are
                less and one-fourth are more than this value

               95th percentile; ninety-five percent of the number values are less and only
                five percent are more than this value.



                Interpreting the Findings: Primary and Minor Variable Factors

          An hourly rate may commonly be impacted by several factors, including years of
   practice, firm size, practice location, and degree of practice concentration. These four
   variables are known to have a significant impact on an hourly rate and in this survey are
   identified as the primary variables.

          Depending on the specific situation, there are other variable factors that
   historically are often of less impact than the primary variables, such as advertising,
   personal client relationships, and other remote factors. These minor variables may
   apply in any given instance but almost always to a lesser variable degree than the
   primary variables. Most often these minor variables are highly individual to the
   practitioner at hand.

          Thus, the information presented here on the factors that are primary variables
   will be indicative of a particular attorney’s reasonable hourly rate but there may be times
   when a further, more detailed analysis of minor variable factors may be useful to further
   modify the result of the primary variable factors in a specific situation. Such further
   analysis is not possible in this Survey Report but would require an individual inquiry
   and even then the impact of such individualistic minor variables is doubtful.

          A Summary Profile of the Typical U.S. Consumer Law Attorney is presented at
   the outset of this Survey Report in Section 2, in order to provide a summary profile of
   the average U.S. Consumer Law attorney and their practice. It may be viewed as the
   average of all survey responses nationwide. Charts appear here which are employed in
   the state and greater metropolitan sections, enabling a local versus national comparison
   of data.

         The Experience Variable Tables now appear only in the Metropolitan Area Tables
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               10
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 26 of 408 PageID 3358




   and present an analysis of the impact that years in practice in Consumer Law has on the
   average attorney hourly rate. Each greater metropolitan area has its own table of survey
   results with the levels of experience, e.g., years in practice, being divided into 11 time
   frames with less than one year and more than 41 years bracketing the outer limits at
   each end. One might think that longevity of practice would dictate an increasingly
   higher hourly rate and these tables report survey results that test that assumption and,
   in some cases, variations are observed. Economic trends outside of this survey may test
   that assumption even further but are not considered in this survey.

           The State and Metropolitan Summary Tables in Sections 3 and 4 are presented to
   give an overview of the practice of Consumer Law lawyers for each listed state, area or
   greater metropolitan area. Note the use of both average and median results in these
   sections, with the median used to reduce the effect of extremely high or low values in
   some data. These tables also show the difference in survey results when comparing the
   average hourly rates and the median hourly rates, a factor considered by some
   statisticians to arrive at what they consider to be more neutral or accurate survey
   results.



                                 Data Gathering Methodology

          To help practitioners understand and interpret the data in this Survey Report, a
   brief explanation of the data gathering methodology may help.

          In designing the United States Consumer Law Attorney Fee Survey, the author
   considered all procedure, question and design factors enumerated and discussed in
   three primary sources: Evaluating Survey Questions: An Inventory of Methods
   prepared by the Subcommittee on Questionnaire Evaluation Methods of the Statistical
   and Science Policy Office in the U.S. Office of Management and Budget (January 2016),
   and Evaluating Survey Questions by Doctor Chase H. Harrison of Harvard University’s
   Program on Survey Research, and Methods for Testing and Evaluating Survey
   Questions by Stanley Presser et al, Public Opinion Quarterly Vol. 68, Issue 1 (March
   2004).

          Survey results are based on the results of a survey that was fielded during 2015
   and 2016 and consisting of twelve key data questions. The survey was administered via
   email, ordinary mail, facsimile and telephonic data gathering and invitations to an
   internet-based online questionnaire. The survey was closed when data compilation
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               11
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 27 of 408 PageID 3359




   began in early 2017.

          In compiling this Survey Report, a valuable contribution was made by members
   of the National Association of Consumer Advocates and the National Association of
   Consumer Bankruptcy Attorneys and Consumer Law attorneys across the United States
   and its territories who were invited to participate during 2015 and 2016.

         The entire active membership of the National Association of Consumer Advocates
   and the National Association of Consumer Bankruptcy Attorneys, along with other
   known Consumer Law practitioners from around the United States and its territories
   were surveyed.

          Invitations to participate were also randomly sent to attorneys disclosed through
   internet search engine results conducted on a national level as well as randomly selected
   physical telephone book specialty listings where available. Invitations to participate
   were also randomly sent to attorneys identified through court filings in various
   jurisdictions and bar association directories.

          As with prior surveys, an on-line survey service, along with email and telephone,
   was utilized to gather and tabulate the results with safeguards in place to limit data
   input to one participant per survey. Additional direct telephone survey input was also
   utilized.

           Our similar studies have been undertaken annually since 1999. The objective of
   these studies has been to determine the demographics of Consumer Law private
   practitioners, including attorney hourly billing rate, firm size, years in practice,
   concentration of practice, primary and secondary practice area prevalence, paralegal
   billing rates and other data of use to the profession.

          The collected information has been condensed into this national reference to
   provide useful data and benchmarks to assist Consumer Law attorneys as they manage
   their practice and Courts as they seek to determine applicable reasonable hourly rates in
   cases before them.

          The data is reported in various tables below, allowing the reader to consider the
   data from several viewpoints of selected factors or criteria. Nevertheless there may be
   situations where a practitioner desires a data analysis and report specific to their
   practice. If a more detailed analysis of data for any geographic or practice-specific
                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 12
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 28 of 408 PageID 3360




   situation is necessary, it can be performed upon request directed to the editor of this
   work.



                                  Data Analysis Methodology

          The data analysis relies on descriptive statistics, including averages, medians,
   and percentiles. The average, also known as the mean, is calculated by adding all of the
   respondents’ numerical answers for a particular item and dividing by the total number
   of respondents. The median, also known as the midpoint, is the point at which half of
   the responses are above and half are below that number.

           The percentiles, e.g., 25th, 75th, and 95th, represent the point in the range of
   responses at which 25%, 75%, 95% of the responses occur for a specific question. For
   example, the 95th percentile hourly rate amount is the hourly rate amount at which 95%
   of the reported hourly rate amounts were below and 5% of the hourly rate amounts were
   above.

            Items may not sum up to 100% due to rounding. Data is indicated as a dash mark
   (e.g., “ - “) if no data or if uncurably deficient data was reported.

          Data is presented for all of the United States and the geopolitical areas of the
   District of Columbia, Puerto Rico and the U.S. Virgin Islands. Some survey data
   quantities allowed for greater analysis reporting than other geographic areas because
   not all reported at high levels of data responses. In almost all table fields, survey
   participation yielded sufficient data for reliable analysis without inference. In the State
   Summary Tables, the minimum state participation level was 5 survey participants for
   analyses to be performed. In the Metropolitan Summary Tables, the minimum greater
   metropolitan participation level was 3 survey participants for analyses to be performed.
   In a Median Rate for Practice Areas table, if one field had no survey participant then the
   remaining six other practice area fields in that table would be considered and the
   median result entered in the field that had deficient participation.

          This was a r0bust survey, e.g., there are more than 4,153 fields of data calculation
   in this Survey Report but only three data fields lacked sufficient input from survey
   participants when the survey was closed, which represents 0.0007224 of all data
   presented. The results for these three data fields were imputed using a variation of the
   scientifically accepted standard Maximum Likelihood Estimation (MLE) method
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               13
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 29 of 408 PageID 3361




   statistical approach, which estimates the parameters of a statistical model given
   observations by finding the parameter values that maximize the likelihood of making the
   observations given the parameters. This approach assumes a uniform prior distribution
   of the parameters, which was verified to exist by examination of the presented data in
   this survey. The common variation of MLE employed here used multiple but related
   fields as sources of data for imputation, invoking multiple fields of related known data
   to arrive at imputed data for the three missing fields. Data fields used for imputation
   purposes were limited to geographically contiguous data fields because of the
   established multi-state regional data relationships observed over our years of previous
   survey data analyses. Simply put, data movement has always been more relational
   within a region than when contrasted between regions.

          In performing calculations of state data for any field in any table, several rules
   applied for the imputation of missing or deficient data.

           First, if the current survey state data was deficient then using the prior survey
   result the editor looked first for a field with data in the prior survey that was contiguous
   to the data deficient field in the current survey. Next, the editor determined the
   percentage change from one data field to the next data field in the prior survey and then
   applied that percentage change to the current survey to calculate the percentage change
   that would occur from the same known contiguous field to the data deficient field in the
   current survey. Finally, if there was none then the editor would use the average of all
   contiguous states’ data in the deficient field to determine the entry for the deficient data
   field.

          In the greater metropolitan Median Rate for Practice Areas table, if any data field
   was deficient then the state data for that field is used. In performing calculations for the
   greater metropolitan Experience Variable Table, if greater metropolitan data was
   deficient then the current survey uses the state data result for that field where data is
   deficient. In performing the greater metropolitan calculations for any field, if greater
   metropolitan data is deficient then the current survey uses the state data result for that
   field.



                      Peer Review of Methodologies and Survey Analyses

         The National Association of Legal Fee Analysis (NALFA) has reviewed this
   United States Consumer Law Attorney Fee Survey Report prior to publication and has
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               14
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 30 of 408 PageID 3362




   announced its support of methodology used in the data collection and analyses
   performed. See Appendix 3.

           NALFA is a 501(c)(6) non-profit professional association for the legal fee analysis
   field, providing services on attorney fee and legal billing matters. Courts and clients turn
   to NALFA for expertise when attorney fees and expenses are at issue in large complex
   cases. NALFA members include fully qualified attorney fee experts, special fee masters,
   bankruptcy fee examiners, fee dispute mediators and legal bill auditors and NALFA
   members follow Best Practices in legal fee analysis. For more information, visit
   www.thenalfa.org.

          Separately, the Survey Report data was independently peer reviewed for accuracy
   in its data gathering, analyses and reporting by practitioners of Consumer Law,
   including those with data analysis experience.



                                           Error Rate

          Before this publication, a hand selected review was conducted of selected data
   received during this survey and compared with the data reported in the previous survey.
   The results indicate an error rate of less than one percentage point at the 95%
   confidence level in the present Survey Report, a number substantially lower than the
   published error rate of similar types of surveys.



                                    Section 508 Compliance

          The United States Consumer Law Attorney Fee Survey is the only survey of its
   type that is Section 508 Certified. This means that the survey program on which this
   survey runs meets all current U.S. Federal Section 508 certification guidelines.

          Section 508 is a Federal law that outlines the requirements to make online
   information and services accessible to users with disabilities. All Federal agencies are
   required to use 508 certified software and technologies when available.

         The Voluntary Product Accessibility Template was used in the design of the
   survey. VPAT’s purpose is to assist Federal contracting officials and others in making
   preliminary assessments regarding the availability of commercial "Electronic and
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               15
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 31 of 408 PageID 3363




   Information Technology" products and services with features that support accessibility.
   The VPAT was developed by the Information Technology Industry Council (ITI) in
   partnership with the U.S. General Services Administration (GSA).

           Use of the VPAT means that this survey is built on programming that includes a
   text element for every non-text element of the survey web page, web pages are designed
   so that all information displayed with color is also available without color, all parts of
   the survey are readable without having to open another window, and other techniques
   to enable disabled persons to fully participate in every aspect of the Fee Survey.

          The editor deems it important that the survey reach the broadest range of
   potential respondents possible in order to provide the reader with the most accurate
   results. By including survey feedback from the disabled demographic, the survey
   ensures a more representative population is able to participate so that all demographics
   may be included in the survey results.




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               16
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 32 of 408 PageID 3364




               2. Summary Profile of the Typical U.S. Consumer Law Attorney



                               National Summary Profile Data

         This section graphically illustrates and contrasts key data derived from the survey
   when viewed only from a national approach. Emphasis here is on the average Consumer
   Law attorney in the United States without regard for any specific survey factor or
   geographic location. More specific data results appear in the next section below.

          While the vast bulk of survey participants predominantly practiced Consumer
   Law, nearly a quarter of participants primarily practiced Bankruptcy Law. A wide
   variety of other areas of primary practice were noticed, supplemented in part by
   Consumer Law work.




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               17
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 33 of 408 PageID 3365




          The average Consumer Law attorney continues to supplement their work in this
   field primarily with Bankruptcy work by an average of 24.8% which is up significantly
   from the 14.5% in the last Survey Report.

          Nevertheless, when Bankruptcy Law is taken out of the analysis, it is clear that
   about two-thirds of all Consumer Law attorneys supplement their Consumer Law work
   with varying degrees of other legal work in other areas of practice.

          The percentage of actual practice time expended solely on non-Bankruptcy Law
   Consumer Law matters by the average practitioner is holding consistent, with 49.2% of
   all respondents reporting their practice to consist of 90-100% Consumer Law issues, a
   figure still far below that reported four years ago when 82.7% was the level reporting
   their practice to fall in the 90-100% range for Consumer Law issues. An analysis of the
   possible impact of this degree of focus is contained in the state-specific Specialty
   Variable Tables that appear in Section 3 of this Survey Report.




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              18
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 34 of 408 PageID 3366




          In the field of Consumer Law there are a number of primary niche areas that, for
   the first time, have been quantified with survey data. Those who have practiced
   Consumer Law for a number of years have undoubtedly noticed the growth of these
   niche areas.

          The content of these niche areas is explained elsewhere in this Survey Report but
   the breakdown by niche area shows a larger-than-normal interest in one niche area of
   practice. Notable in the Survey Report data is the difference in median hourly rates for
   the different niche areas in the field of Consumer Law that can be observed in the tables
   appearing in Sections 3 and 4 of this Survey Report.




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               19
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 35 of 408 PageID 3367




          While certain economies of scale may be achievable in a larger practice with five
   or more attorneys, Consumer Law is a field that has historically been dominated by
   small firm practitioners of four or fewer. This long-term trend continues to be so.

         Surprisingly, sole practitioners dominate the area of Consumer Law by a wide
   margin. Just over half of all survey participants reported being solo practitioners. When
   two and three and four member firms are added, small firms who primarily practice
   Consumer Law make up just over 80% of all Consumer Law firms.

          In such a circumstance, law office economics are often more important to the
   practitioner than they may be to large law firms who may count on a larger client base
   for support. Consumer Law has always meant dealing with a different kind of clientele
   than typical large firm practices, often involving a one-time attorney-client relationship
   necessitated by a single legal problem.




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               20
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 36 of 408 PageID 3368




          The experience level of the average Consumer Law attorney continues to ebb
   upwards. The typical Consumer Law attorney has been practicing law for 20.4 years, the
   third year of consecutive increases.

           The last two Survey
   Reports have indicated a
   slowing growth of
   practitioners in this area of
   law and this Survey Report
   continues that trend. 11.3% of
   all Consumer Law attorneys
   report that they have been in
   practice 5 years or less, a
   significant drop from 16.3%
   in the last Survey Report,
   indicating the third year of a
   continuing slow growth of
   practitioners in this area of
   law. 28.35% have been in
   practice 10 years or less.
   Another 26.7% have been in
   practice between 10 and 20
   years. Only 3.1% have been in
   practice 45 or more years,
   about double from the last
   survey, an indication that
   senior attorneys in this area
   of the law have a greater
   tendency to remain in this area of law.

          More-experienced attorneys (those with 35 or more years of practice) make up
   17.6% of survey respondents.

          The state with the largest percentage of senior attorneys is California, where
   17.5% of all attorneys have been in practice for 40 or more years, followed by Ohio with
   11.1%. The largest percentage of most-senior attorneys, those with 45 or more years of
   practice, practice in either California or New Hampshire, which are tied at 22.7% each.
   Only eight states have no one in practice more than 35 years.
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               21
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 37 of 408 PageID 3369




          Disregarding all other factors, including geographical location, the average hourly
   rate for the typical Consumer Law attorney in the United States is $366, a slight increase
   from the last Survey Report of $361. The median attorney hourly rate is $350 nationally
   which is the same result in the last Survey Report.

          The median 25% Attorney hourly rate (the point at which 25% of all survey
   participants reported an hourly rate lower than this number) is $275, the same as in the
   last Survey Report. The median 75% Attorney hourly rate is $450 an increase from the
   last Survey Report which was $425 at the 75% median point. The median 95% Attorney
   hourly rate is $625, a slight decrease from the last survey, which was $650.




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               22
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 38 of 408 PageID 3370




          Since about half of all
   Consumer Law firms are solo
   attorneys, and 80% of all
   Consumer Law firms have
   four or fewer attorneys, one
   might expect to see in this
   group a tendency to take
   advantage of the profit and
   cost-effectiveness of paralegal
   support. Instead, about a
   third of Consumer Law
   attorneys choose to work with
   no paralegal support. Still,
   from an overall viewpoint the
   average Consumer Law
   attorney employs one
   paralegal. The number is 1.45,
   to be precise.




                                                                    The average paralegal
                                                              hourly billable rate nationally
                                                              averages $84, a substantial
                                                              decrease below the last Survey
                                                              Report of $116 and far below
                                                              four years ago when it was
                                                              $96.

                                                                     The current median
                                                              paralegal hourly rate is $90,
                                                              substantially down from the
                                                              last Survey Report number of
                                                              $125.




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               23
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 39 of 408 PageID 3371




         The average attorney raised their hourly rate 19.9 months ago. 41.1% of all
   Consumer Law attorneys raised their hourly rates during the last 12 months. At 50.1%,
   more than half of all Consumer Law attorneys raised their hourly rate within the last 18
   months. In spite of that, fully 20.4% have not raised their hourly rate in the last 3 or
   more years and 8.5% have not raised their hourly rate for 5 or more years.

          Of all brackets in the years in practice table, which is now more properly termed
   as the Experience Variable Table, in the 41 to 45 years or more bracket, more than three
   quarters of the total have not raised their hourly rate for at least two or more years and
   26.4% of that bracket range have not raised their hourly rate for at least four or more
   years. That fact is obvious looking at almost any Experience Variable Table in this
   Survey Report and is historically observable in at least the last three Survey Reports.




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               24
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 40 of 408 PageID 3372




          There is evidence of a slight shift in representation toward a more rural client
   base. 61.4% of all Consumer Law attorneys report that they practice law in a greater
   metropolitan area of 200,000 persons or more, down very slightly from the last Survey
   Report of 63.2%. Only 12.5% reported their practice to be in a non-metropolitan, rural
   area, almost identical to the last Survey Report. 26.1% reported their regular practice to
   involve both types of population densities, up slightly from the last Survey Report of
   24.4%. The practice of Consumer Law continues to be primarily a greater metropolitan
   practice.




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               25
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 41 of 408 PageID 3373




                                          Conclusions

          From a historical perspective, several observations can be made when the survey
   data is viewed over the last decade.

         Small law firms of four or fewer attorneys have consistently dominated the area
   of Consumer Law and still continue to do so, although on a slightly decreasing scale.

         Large Consumer Law firms tend to charge higher hourly rates than small firms in
   most instances.

         The number of paralegals employed by the average Consumer Law firm has
   previously been tied to the economy but for the last two Survey Reports it has been
   trending toward Consumer Law attorneys operating in a solo practice with no paralegal
   support, regardless of the profit or cost-effectiveness of the support a paralegal often
   provides to a firm. This may be the result of younger attorneys’ lack of experience with
   working alongside a paralegal.

           The average number of years in practice for Consumer Law attorneys continues
   to increase during the last decade, indicating that Consumer Law remains of interest to
   those who practice in this area of law as they age in their career, but also indicating that
   attorneys who are new to the bar are less likely to focus on the field of Consumer Law for
   their future.

           Attorneys who have been in practice the longest tend to hold their hourly rates
   level the longest. At the same time, younger attorneys are entering the field of Consumer
   Law but not on the scale that existed before the recession of 2008-2009.

          The quantity rise in less-senior attorneys has been mirrored in the stronger
   tendency of Consumer Law attorneys to raise their hourly rates more often than prior
   Survey Reports demonstrated, at least until the years in practice arrives at the last three
   brackets of 31 years or longer. At that point, the hourly rates tend to reach a plateau and
   increases are incrementally smaller when they occur.

          Consumer Law and Bankruptcy Law continue to be two areas of law where
   practitioners frequently concentrate on one while supplementing their work with the
   other.

                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               26
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 42 of 408 PageID 3374




                                 National Summary Profile Table

          Explanations for the tables below appear throughout this Survey Report and
   should be consulted for a better understanding of the tables below. All tables in this
   section are national in scope.


                                                              National Survey Result
    Firm Size (Average)                                                  2.3
    Median Years in Practice                                            20.0
    Concentration of Practice in Consumer                               73.8
    Law (Average)
    Primary Practice Area                                         Consumer Law
    Secondary Practice Area                                         Bankruptcy
    Average Number of Paralegals in Firm                                 1.5
    Median Number of Paralegals in Firm                                  1.0
    Last Time Rate Change Occurred                                      19.9
    (months) (Average)
    Average Paralegal Rate for All Paralegals                            84
    Median Paralegal Rate for All Paralegals                             90
    Average Attorney Rate for All Attorneys                             350
    Median Attorney Rate for All Attorneys                              365
    25% Median Attorney Rate for All                                    265
    Attorneys
    Median Attorney Rate for All Attorneys                              365
    75% Median Attorney Rate for All                                    455
    Attorneys
    95% Median Attorney Rate for All                                    630
    Attorneys
    Median Metropolitan Attorney Rate                                   350
    Median Non-Metropolitan Attorney Rate                               275

                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 27
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 43 of 408 PageID 3375




                      National Median Rates for Practice Areas Table


                                                             National Survey Median
    Attorneys Handling Bankruptcy Cases                                 300
    Attorneys Handling Class Action Cases                               425
    Attorneys Handling Credit Rights Cases                              350
    Attorneys Handling Mortgage Cases                                   350
    Attorneys Handling Vehicle Cases                                    350
    Attorneys Handling TCPA Cases                                       375
    Attorneys Handling Other Cases                                      350




                             National Experience Variable Table


        Years Practicing Consumer Law              National Attorney Hourly Rate Average
                       <1                                            250
                      1-3                                             241
                      3-5                                            270
                      6-10                                           320
                     11-15                                           348
                     16-20                                            416
                     21-25                                           395
                     26-30                                           418
                     31-35                                           373
                     36-40                                            412
                      41+                                            397



                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              28
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 44 of 408 PageID 3376




                               National Specialty Variable Table


      Percentage of Consumer Law Practice          National Attorney Hourly Rate Average
                     100                                              407
                      90                                              401
                      80                                              370
                      70                                              390
                      60                                              338
                      50                                              361




                            National Small Firm Size Variable Table


               Years in Practice                   National Attorney Hourly Rate Average
                      <1                                              293
                      1-3                                             260
                     3-5                                              275
                     6-10                                             313
                     11-15                                            333
                    16-20                                             404
                    21-25                                             386
                    26-30                                           400
                    31-35                                             354
                    36-40                                             373
                     41+                                              394




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              29
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 45 of 408 PageID 3377




                           National Large Firm Size Variable Table


               Years in Practice                  National Attorney Hourly Rate Average
                      <1                                             275
                     1-3                                             233
                     3-5                                             279
                     6-10                                            340
                    11-15                                            407
                    16-20                                            455
                    21-25                                            437
                    26-30                                            556
                    31-35                                            457
                    36-40                                            539
                     41+                                             463




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             30
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 46 of 408 PageID 3378




                                  3. State Summary Tables

                                    Explanation of Tables


    Firm Size                                    The average number of attorneys in a law
                                                 firm.
    Median Years in Practice                     The median number of years that all
                                                 attorneys in this state have been in
                                                 practice.
    Concentration of Practice in Consumer        The percentage of practice time expended
    Law                                          in Consumer Law matters.
    Primary Practice Area                        The area comprising the largest
                                                 percentage of the practice.
    Secondary Practice Area                      The largest practice area outside of
                                                 Consumer Law.
    Median Number of Paralegals in Firm          The median number resulting from all
                                                 survey responses in this state.
    Last Time Rate Change Occurred               The median number, expressed in
    (months)                                     months.
    Median Paralegal Rate for All Paralegals     Expressed in dollars.
    Average Attorney Rate for All Attorneys      Expressed in dollars. Note that this is not
                                                 the median.
    25% Median Attorney Rate for All             25% of all survey responses are below this
    Attorneys                                    number, expressed in dollars.
    Median Attorney Rate for All Attorneys       Half of all survey responses are above this
                                                 number and half below, expressed in
                                                 dollars.
    75% Median Attorney Rate for All             75% of all survey responses are below this
    Attorneys                                    number, expressed in dollars.
    95% Median Attorney Rate for All             5% of all survey responses are above this
    Attorneys                                    number, expressed in dollars.



                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               31
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 47 of 408 PageID 3379




    Median Metropolitan Attorney Rate            Half of all survey responses in
                                                 metropolitan areas of the state are above
                                                 this number and half are below
    Median Non-Metropolitan Attorney Rate        Half of all survey responses in non-
                                                 metropolitan areas of the state are above
                                                 this number and half are below
    Median Attorney Rate in Northern Area        Half of all survey responses in this area of
    of State                                     the state are above this number and half
                                                 are below
    Median Attorney Rate in Southern Area        Half of all survey responses in this area of
    of State                                     the state are above this number and half
                                                 are below
    Median Attorney Rate in Eastern Area of      Half of all survey responses in this area of
    State                                        the state are above this number and half
                                                 are below
    Median Attorney Rate in Western Area of      Half of all survey responses in this area of
    State                                        the state are above this number and half
                                                 are below
    Median Attorney Rate in Central Area of      Half of all survey responses in this area of
    State                                        the state are above this number and half
                                                 are below

   Median Rates for Practice Areas in Consumer Law

    Median Rate for Attorneys Handling           For all attorneys handling this specific
    Bankruptcy Cases                             niche area of Consumer Law, the 25%
                                                 Median, Median and 95% Median points
                                                 are provided
    Median Rate for Attorneys Handling           For all attorneys handling this specific
    Class Action Case                            niche area of Consumer Law, the 25%
                                                 Median, Median and 95% Median points
                                                 are provided




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              32
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 48 of 408 PageID 3380




    Median Rate for Attorneys Handling          For all attorneys handling this specific
    Credit Rights Cases                         niche area of Consumer Law, the 25%
                                                Median, Median and 95% Median points
                                                are provided
    Median Rate for Attorneys Handling          For all attorneys handling this specific
    Mortgage Cases                              niche area of Consumer Law, the 25%
                                                Median, Median and 95% Median points
                                                are provided
    Median Rate for Attorneys Handling          For all attorneys handling this specific
    Vehicle Cases                               niche area of Consumer Law, the 25%
                                                Median, Median and 95% Median points
                                                are provided
    Median Rate for Attorneys Handling          For all attorneys handling this specific
    TCPA Cases                                  niche area of Consumer Law, the 25%
                                                Median, Median and 95% Median points
                                                are provided
    Median Rate for Attorneys Handling          For all attorneys handling a niche area of
    Other Cases                                 Consumer Law not defined in the
                                                preceding six areas, the 25% Median,
                                                Median and 95% Median points are
                                                provided




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             33
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 49 of 408 PageID 3381




   Alabama


                                                                       This Survey
    Firm Size                                                               2.47
    Median Years in Practice                                                22.2
    Concentration of Practice in Consumer Law                               98.7
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            1.13
    Last Time Rate Change Occurred (months)                                 16.1
    Median Paralegal Rate for All Paralegals                                76
    Average Attorney Rate for All Attorneys                                 397
    25% Median Attorney Rate for All Attorneys                              308
    Median Attorney Rate for All Attorneys                                  350
    75% Median Attorney Rate for All Attorneys                              400
    95% Median Attorney Rate for All Attorneys                              625
    Median Metropolitan Attorney Rate                                       325
    Median Non-Metropolitan Attorney Rate                                   325
    Median Attorney Rate in Northern Area of State                          325
    Median Attorney Rate in Southern Area of State                          325
    Median Attorney Rate in Eastern Area of State                           300
    Median Attorney Rate in Western Area of State                           300
    Median Attorney Rate in Central Area of State                           300




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               34
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 50 of 408 PageID 3382




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 300            350     375
    Attorneys Handling Class Action Cases               300            325     700
    Attorneys Handling Credit Rights Cases              300            350     700
    Attorneys Handling Mortgage Cases                   300            363     700
    Attorneys Handling Vehicle Cases                    300            363     700
    Attorneys Handling TCPA Cases                       300            350     700
    Attorneys Handling Other Cases                      300            350     700




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              35
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 51 of 408 PageID 3383




   Alaska

                                                                       This Survey
    Firm Size                                                               1.4
    Median Years in Practice                                                19.7
    Concentration of Practice in Consumer Law                               71.4
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                         General Practice
    Number of Paralegals in Firm                                            1.1
    Last Time Rate Change Occurred (months)                                 8.6
    Median Paralegal Rate for All Paralegals                                75
    Average Attorney Rate for All Attorneys                                 329
    25% Median Attorney Rate for All Attorneys                              225
    Median Attorney Rate for All Attorneys                                  325
    75% Median Attorney Rate for All Attorneys                              450
    95% Median Attorney Rate for All Attorneys                              500
    Median Metropolitan Attorney Rate                                       325
    Median Non-Metropolitan Attorney Rate                                   338
    Median Attorney Rate in Northern Area of State                          325
    Median Attorney Rate in Southern Area of State                          338
    Median Attorney Rate in Eastern Area of State                           350
    Median Attorney Rate in Western Area of State                           350
    Median Attorney Rate in Central Area of State                           338




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               36
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 52 of 408 PageID 3384




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 300            300     450
    Attorneys Handling Class Action Cases               325            363     400
    Attorneys Handling Credit Rights Cases               325           338     500
    Attorneys Handling Mortgage Cases                    100           218     325
    Attorneys Handling Vehicle Cases                     325           363     400
    Attorneys Handling TCPA Cases                        100           300     500
    Attorneys Handling Other Cases                       100           250     400




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              37
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 53 of 408 PageID 3385




   Arizona

                                                                       This Survey
    Firm Size                                                               2.0
    Median Years in Practice                                                26.0
    Concentration of Practice in Consumer Law                               92.8
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            1.2
    Last Time Rate Change Occurred (months)                                 21.0
    Median Paralegal Rate for All Paralegals                                125
    Average Attorney Rate for All Attorneys                                 432
    25% Median Attorney Rate for All Attorneys                              363
    Median Attorney Rate for All Attorneys                                  425
    75% Median Attorney Rate for All Attorneys                              483
    95% Median Attorney Rate for All Attorneys                              700

    Median Metropolitan Attorney Rate                                       425

    Median Non-Metropolitan Attorney Rate                                   425

    Median Attorney Rate in Northern Area of State                          463

    Median Attorney Rate in Southern Area of State                          438

    Median Attorney Rate in Eastern Area of State                           463

    Median Attorney Rate in Western Area of State                           450

    Median Attorney Rate in Central Area of State                           438




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               38
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 54 of 408 PageID 3386




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            300     475
    Attorneys Handling Class Action Cases               400            425     700
    Attorneys Handling Credit Rights Cases               375           433     700
    Attorneys Handling Mortgage Cases                   350            425     700
    Attorneys Handling Vehicle Cases                     375           400     700
    Attorneys Handling TCPA Cases                       400            450     700
    Attorneys Handling Other Cases                      250            500     700




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              39
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 55 of 408 PageID 3387




   Arkansas

                                                                       This Survey
    Firm Size                                                               2.5
    Median Years in Practice                                                18.5
    Concentration of Practice in Consumer Law                               62.5
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                         General Practice
    Number of Paralegals in Firm                                            .75
    Last Time Rate Change Occurred (months)                                 19.5
    Median Paralegal Rate for All Paralegals                                25
    Average Attorney Rate for All Attorneys                                 269
    25% Median Attorney Rate for All Attorneys                              175
    Median Attorney Rate for All Attorneys                                  225
    75% Median Attorney Rate for All Attorneys                              250
    95% Median Attorney Rate for All Attorneys                              450
    Median Metropolitan Attorney Rate                                       200
    Median Non-Metropolitan Attorney Rate                                   213
    Median Attorney Rate in Northern Area of State                          200
    Median Attorney Rate in Southern Area of State                          350
    Median Attorney Rate in Eastern Area of State                           313
    Median Attorney Rate in Western Area of State                           250
    Median Attorney Rate in Central Area of State                           350




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               40
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 56 of 408 PageID 3388




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  160           200     380
    Attorneys Handling Class Action Cases               200            250     450
    Attorneys Handling Credit Rights Cases               175           225     450
    Attorneys Handling Mortgage Cases                   200            250     450
    Attorneys Handling Vehicle Cases                     140           175     315
    Attorneys Handling TCPA Cases                       360            450     725
    Attorneys Handling Other Cases                       325           330     475




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              41
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 57 of 408 PageID 3389




   California


                                                                       This Survey
    Firm Size                                                               2.3
    Median Years in Practice                                                18.0
    Concentration of Practice in Consumer Law                               83.2
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Median Number of Paralegals in Firm                                     1.0
    Last Time Rate Change Occurred (months)                                 19.0
    Median Paralegal Rate for All Paralegals                                75
    Average Attorney Rate for All Attorneys                                 465
    25% Median Attorney Rate for All Attorneys                              325
    Median Attorney Rate for All Attorneys                                  450
    75% Median Attorney Rate for All Attorneys                              600
    95% Median Attorney Rate for All Attorneys                              725
    Median Metropolitan Attorney Rate                                       450
    Median Non-Metropolitan Attorney Rate                                   350
    Median Attorney Rate in Northern Area of State                          475
    Median Attorney Rate in Southern Area of State                          450
    Median Attorney Rate in Eastern Area of State                           475
    Median Attorney Rate in Western Area of State                           475
    Median Attorney Rate in Central Area of State                           463




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               42
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 58 of 408 PageID 3390




                              Median Rates for Practice Areas


                                                         25%           Median      95%
                                                        Median                    Median
    Attorneys Handling Bankruptcy Cases                   300               350    625
    Attorneys Handling Class Action Cases                 450               513    725
    Attorneys Handling Credit Rights Cases                350               450    725
    Attorneys Handling Mortgage Cases                     350               438    700
    Attorneys Handling Vehicle Cases                      400               463    700
    Attorneys Handling TCPA Cases                         400               450    700
    Attorneys Handling Other Cases                        350               425    725



                                 Experience Variable Table


        Years Practicing Consumer Law                  Average Attorney Hourly Rate
                       <1                                            300
                      1-3                                            225
                      3-5                                            273
                      6-10                                           389
                     11-15                                           443
                     16-20                                            501
                     21-25                                            513
                     26-30                                            511
                     31-35                                            513
                     36-40                                           534
                      41+                                            625

                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              43
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 59 of 408 PageID 3391




                                   Specialty Variable Table


      Percentage of Consumer Law Practice             Average Attorney Hourly Rate
                     100                                            496
                      90                                             519
                      80                                             414
                      70                                            520
                      60                                             510
                      50                                            458



                              Small Firm Size Variable Table


               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            300
                      1-3                                           300
                     3-5                                            283
                     6-10                                           380
                     11-15                                          450
                    16-20                                           554
                    21-25                                           550
                    26-30                                           585
                    31-35                                           538
                    36-40                                           600
                     41+                                            625




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             44
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 60 of 408 PageID 3392




                              Large Firm Size Variable Table


               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            300
                     1-3                                            275
                     3-5                                            300
                     6-10                                            391
                    11-15                                           454
                    16-20                                           537
                    21-25                                           550
                    26-30                                            613
                    31-35                                           582
                    36-40                                           625
                     41+                                            625




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             45
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 61 of 408 PageID 3393




   Colorado


                                                                       This Survey
    Firm Size                                                               2.1
    Median Years in Practice                                                17.5
    Concentration of Practice in Consumer Law                               96.0
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            1.2
    Last Time Rate Change Occurred (months)                                 20.4
    Median Paralegal Rate for All Paralegals                                105
    Average Attorney Rate for All Attorneys                                 395
    25% Median Attorney Rate for All Attorneys                              300
    Median Attorney Rate for All Attorneys                                  400
    75% Median Attorney Rate for All Attorneys                              500
    95% Median Attorney Rate for All Attorneys                              550
    Median Metropolitan Attorney Rate                                       400
    Median Non-Metropolitan Attorney Rate                                   375
    Median Attorney Rate in Northern Area of State                          425
    Median Attorney Rate in Southern Area of State                          400
    Median Attorney Rate in Eastern Area of State                           400
    Median Attorney Rate in Western Area of State                           350
    Median Attorney Rate in Central Area of State                           400




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               46
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 62 of 408 PageID 3394




                              Median Rates for Practice Areas


                                                       25%           Median      95%
                                                      Median                    Median
    Attorneys Handling Bankruptcy Cases                 280            300       400
    Attorneys Handling Class Action Cases               300            350       500
    Attorneys Handling Credit Rights Cases              300            375       550
    Attorneys Handling Mortgage Cases                   250            300       500
    Attorneys Handling Vehicle Cases                     275           300       400
    Attorneys Handling TCPA Cases                       300            450       550
    Attorneys Handling Other Cases                        -                 -     -




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              47
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 63 of 408 PageID 3395




   Connecticut


                                                                       This Survey
    Firm Size                                                               2.2
    Median Years in Practice                                                24.1
    Concentration of Practice in Consumer Law                               73.8
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            1.57
    Last Time Rate Change Occurred (months)                                 30.0
    Median Paralegal Rate for All Paralegals                                110
    Average Attorney Rate for All Attorneys                                 438
    25% Median Attorney Rate for All Attorneys                              350
    Median Attorney Rate for All Attorneys                                  400
    75% Median Attorney Rate for All Attorneys                              625
    95% Median Attorney Rate for All Attorneys                              725
    Median Metropolitan Attorney Rate                                       388
    Median Non-Metropolitan Attorney Rate                                   400
    Median Attorney Rate in Northern Area of State                          450
    Median Attorney Rate in Southern Area of State                          450
    Median Attorney Rate in Eastern Area of State                           400
    Median Attorney Rate in Western Area of State                           388
    Median Attorney Rate in Central Area of State                           425




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               48
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 64 of 408 PageID 3396




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 300            350     450
    Attorneys Handling Class Action Cases               400            625     725
    Attorneys Handling Credit Rights Cases               375           400     725
    Attorneys Handling Mortgage Cases                   300            363     725
    Attorneys Handling Vehicle Cases                    300            388     400
    Attorneys Handling TCPA Cases                        375           400     725
    Attorneys Handling Other Cases                      300            375     625




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              49
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 65 of 408 PageID 3397




   Delaware


                                                                       This Survey
    Firm Size                                                               3.0
    Median Years in Practice                                                36.0
    Concentration of Practice in Consumer Law                               70.0
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            1.5
    Last Time Rate Change Occurred (months)                                 15.0
    Median Paralegal Rate for All Paralegals                                133
    Average Attorney Rate for All Attorneys                                 613
    25% Median Attorney Rate for All Attorneys                              562
    Median Attorney Rate for All Attorneys                                  613
    75% Median Attorney Rate for All Attorneys                              660
    95% Median Attorney Rate for All Attorneys                              700
    Median Metropolitan Attorney Rate                                       500
    Median Non-Metropolitan Attorney Rate                                   500
    Median Attorney Rate in Northern Area of State                          613
    Median Attorney Rate in Southern Area of State                          725
    Median Attorney Rate in Eastern Area of State                           725
    Median Attorney Rate in Western Area of State                           725
    Median Attorney Rate in Central Area of State                           725




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               50
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 66 of 408 PageID 3398




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  275           340     400
    Attorneys Handling Class Action Cases               500            613     725
    Attorneys Handling Credit Rights Cases              300            508     625
    Attorneys Handling Mortgage Cases                   590            725     725
    Attorneys Handling Vehicle Cases                     352           500     580
    Attorneys Handling TCPA Cases                       300            508     625
    Attorneys Handling Other Cases                       352           500     580




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              51
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 67 of 408 PageID 3399




   District of Columbia


                                                                          This Survey
    Firm Size                                                                  3.2
    Median Years in Practice                                                   30.1
    Concentration of Practice in Consumer Law                                  87.9
    Primary Practice Area                                               Consumer Law
    Secondary Practice Area                                               Bankruptcy
    Number of Paralegals in Firm                                               1.57
    Last Time Rate Change Occurred (months)                                    16.7
    Median Paralegal Rate for All Paralegals                                   140
    Average Attorney Rate for All Attorneys                                    580
    25% Median Attorney Rate for All Attorneys                                 475
    Median Attorney Rate for All Attorneys                                     700
    75% Median Attorney Rate for All Attorneys                                 710
    95% Median Attorney Rate for All Attorneys                                 725
    Median Metropolitan Attorney Rate                                          700
    Median Non-Metropolitan Attorney Rate                                      613
    Median Attorney Rate in Northern Area of DC                                650
    Median Attorney Rate in Southern Area of DC                                700
    Median Attorney Rate in Eastern Area of DC                                 687
    Median Attorney Rate in Western Area of DC                                 725
    Median Attorney Rate in Central Area of DC                                 675




                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 52
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 68 of 408 PageID 3400




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            375     500
    Attorneys Handling Class Action Cases                675           700     725
    Attorneys Handling Credit Rights Cases              383            563     725
    Attorneys Handling Mortgage Cases                    325           450     725
    Attorneys Handling Vehicle Cases                     325           450     550
    Attorneys Handling TCPA Cases                        325           450     600
    Attorneys Handling Other Cases                      250            488     725




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              53
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 69 of 408 PageID 3401




   Florida

                                                                       This Survey
    Firm Size                                                               2.8
    Median Years in Practice                                                17.0
    Concentration of Practice in Consumer Law                               98.4
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            1.9
    Last Time Rate Change Occurred (months)                                 19.0
    Median Paralegal Rate for All Paralegals                                100
    Average Attorney Rate for All Attorneys                                 416
    25% Median Attorney Rate for All Attorneys                              325
    Median Attorney Rate for All Attorneys                                  400
    75% Median Attorney Rate for All Attorneys                              500
    95% Median Attorney Rate for All Attorneys                              700
    Median Metropolitan Attorney Rate                                       425
    Median Non-Metropolitan Attorney Rate                                   450
    Median Attorney Rate in Northern Area of State                          425
    Median Attorney Rate in Southern Area of State                          400
    Median Attorney Rate in Eastern Area of State                           388
    Median Attorney Rate in Western Area of State                           388
    Median Attorney Rate in Central Area of State                           375




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               54
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 70 of 408 PageID 3402




                              Median Rates for Practice Areas

                                                       25%           Median     95%
                                                      Median                   Median
    Attorneys Handling Bankruptcy Cases                  275           325       475
    Attorneys Handling Class Action Cases               360            475       725
    Attorneys Handling Credit Rights Cases              338            413       650
    Attorneys Handling Mortgage Cases                    310           450       700
    Attorneys Handling Vehicle Cases                     325           375       700
    Attorneys Handling TCPA Cases                        325           400       700
    Attorneys Handling Other Cases                      350            388       500


                                 Experience Variable Table

        Years Practicing Consumer Law                  Average Attorney Hourly Rate
                       <1                                            350
                      1-3                                            338
                      3-5                                            300
                      6-10                                           357
                     11-15                                            411
                     16-20                                           525
                     21-25                                            515
                     26-30                                           486
                     31-35                                            519
                     36-40                                           700
                      41+                                            500




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              55
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 71 of 408 PageID 3403




                                   Specialty Variable Table

      Percentage of Consumer Law Practice             Average Attorney Hourly Rate
                     100                                            422
                      90                                             413
                      80                                             416
                      70                                            325
                      60                                            658
                      50                                              -


                              Small Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            350
                      1-3                                           350
                     3-5                                            308
                     6-10                                           381
                     11-15                                          389
                    16-20                                           450
                    21-25                                           538
                    26-30                                           463
                    31-35                                           542
                    36-40                                             -
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             56
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 72 of 408 PageID 3404




                              Large Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                              -
                     1-3                                            275
                     3-5                                            283
                     6-10                                           325
                    11-15                                           488
                    16-20                                           600
                    21-25                                           500
                    26-30                                           533
                    31-35                                           450
                    36-40                                           700
                     41+                                              -




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             57
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 73 of 408 PageID 3405




   Georgia

                                                                       This Survey
    Firm Size                                                               2.1
    Median Years in Practice                                                18.4
    Concentration of Practice in Consumer Law                               88.4
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            2.7
    Last Time Rate Change Occurred (months)                                 18.3
    Median Paralegal Rate for All Paralegals                                90
    Average Attorney Rate for All Attorneys                                 331
    25% Median Attorney Rate for All Attorneys                              275
    Median Attorney Rate for All Attorneys                                  300
    75% Median Attorney Rate for All Attorneys                              400
    95% Median Attorney Rate for All Attorneys                              650
    Median Metropolitan Attorney Rate                                       338
    Median Non-Metropolitan Attorney Rate                                   275
    Median Attorney Rate in Northern Area of State                          313
    Median Attorney Rate in Southern Area of State                          300
    Median Attorney Rate in Eastern Area of State                           325
    Median Attorney Rate in Western Area of State                           325
    Median Attorney Rate in Central Area of State                           325




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               58
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 74 of 408 PageID 3406




                              Median Rates for Practice Areas

                                                       25%           Median     95%
                                                      Median                   Median
    Attorneys Handling Bankruptcy Cases                 300            350       450
    Attorneys Handling Class Action Cases               300            350       675
    Attorneys Handling Credit Rights Cases              288            313       675
    Attorneys Handling Mortgage Cases                   200            325       675
    Attorneys Handling Vehicle Cases                    300            350       475
    Attorneys Handling TCPA Cases                       300            375       500
    Attorneys Handling Other Cases                       275           300       675


                                 Experience Variable Table

        Years Practicing Consumer Law                  Average Attorney Hourly Rate
                       <1                                            450
                      1-3                                            325
                      3-5                                             316
                      6-10                                           308
                     11-15                                           475
                     16-20                                            413
                     21-25                                           350
                     26-30                                           375
                     31-35                                           294
                     36-40                                           396
                      41+                                            500




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              59
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 75 of 408 PageID 3407




                                   Specialty Variable Table

      Percentage of Consumer Law Practice             Average Attorney Hourly Rate
                     100                                            363
                      90                                            400
                      80                                            358
                      70                                            350
                      60                                            281
                      50                                            350


                              Small Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            450
                      1-3                                           450
                     3-5                                            300
                     6-10                                           308
                     11-15                                          350
                    16-20                                           350
                    21-25                                           350
                    26-30                                           375
                    31-35                                           294
                    36-40                                           396
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             60
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 76 of 408 PageID 3408




                              Large Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            200
                     1-3                                            200
                     3-5                                            245
                     6-10                                           350
                    11-15                                           538
                    16-20                                           450
                    21-25                                           500
                    26-30                                           540
                    31-35                                            575
                    36-40                                            575
                     41+                                            625




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             61
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 77 of 408 PageID 3409




   Hawaii

                                                                       This Survey
    Firm Size                                                               1.3
    Median Years in Practice                                                21.1
    Concentration of Practice in Consumer Law                               57.1
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            2.1
    Last Time Rate Change Occurred (months)                                 27.4
    Median Paralegal Rate for All Paralegals                                100
    Average Attorney Rate for All Attorneys                                 357
    25% Median Attorney Rate for All Attorneys                              300
    Median Attorney Rate for All Attorneys                                  350
    75% Median Attorney Rate for All Attorneys                              500
    95% Median Attorney Rate for All Attorneys                              550

    Median Metropolitan Attorney Rate                                       350

    Median Non-Metropolitan Attorney Rate                                   300

    Median Attorney Rate in Northern Area of State                          300

    Median Attorney Rate in Southern Area of State                          300

    Median Attorney Rate in Eastern Area of State                           300

    Median Attorney Rate in Western Area of State                           325

    Median Attorney Rate in Central Area of State                           325




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               62
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 78 of 408 PageID 3410




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            300     350
    Attorneys Handling Class Action Cases               350            450     550
    Attorneys Handling Credit Rights Cases              300            350     550
    Attorneys Handling Mortgage Cases                   300            350     550
    Attorneys Handling Vehicle Cases                    250            300     350
    Attorneys Handling TCPA Cases                       350            450     550
    Attorneys Handling Other Cases                      300            350     550




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              63
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 79 of 408 PageID 3411




   Idaho

                                                                       This Survey
    Firm Size                                                               1.0
    Median Years in Practice                                                10.0
    Concentration of Practice in Consumer Law                               86.7
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                             .7
    Last Time Rate Change Occurred (months)                                 20.0
    Median Paralegal Rate for All Paralegals                                90
    Average Attorney Rate for All Attorneys                                 250
    25% Median Attorney Rate for All Attorneys                              175
    Median Attorney Rate for All Attorneys                                  200
    75% Median Attorney Rate for All Attorneys                              325
    95% Median Attorney Rate for All Attorneys                              375

    Median Metropolitan Attorney Rate                                       275

    Median Non-Metropolitan Attorney Rate                                   200

    Median Attorney Rate in Northern Area of State                          375

    Median Attorney Rate in Southern Area of State                          375

    Median Attorney Rate in Eastern Area of State                           288

    Median Attorney Rate in Western Area of State                           275

    Median Attorney Rate in Central Area of State                           375




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               64
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 80 of 408 PageID 3412




                              Median Rates for Practice Areas


                                                       25%           Median     95%
                                                      Median                   Median
    Attorneys Handling Bankruptcy Cases                  175           200       275
    Attorneys Handling Class Action Cases               240            375       515
    Attorneys Handling Credit Rights Cases               175           275       375
    Attorneys Handling Mortgage Cases                    175           200       275
    Attorneys Handling Vehicle Cases                     175           275       375
    Attorneys Handling TCPA Cases                       240            375       515
    Attorneys Handling Other Cases                       275           391       725

                                 Experience Variable Table

        Years Practicing Consumer Law                  Average Attorney Hourly Rate
                       <1                                             150
                      1-3                                             175
                      3-5                                             175
                      6-10                                           375
                     11-15                                           268
                     16-20                                           275
                     21-25                                            313
                     26-30                                           325
                     31-35                                           200
                     36-40                                           375
                      41+                                            325




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              65
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 81 of 408 PageID 3413




   Illinois

                                                                       This Survey
    Firm Size                                                               3.5
    Median Years in Practice                                                15.0
    Concentration of Practice in Consumer Law                               95.1
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            2.5
    Last Time Rate Change Occurred (months)                                 12.4
    Median Paralegal Rate for All Paralegals                                125
    Average Attorney Rate for All Attorneys                                 448
    25% Median Attorney Rate for All Attorneys                              325
    Median Attorney Rate for All Attorneys                                  450
    75% Median Attorney Rate for All Attorneys                              575
    95% Median Attorney Rate for All Attorneys                              700
    Median Metropolitan Attorney Rate                                       450
    Median Non-Metropolitan Attorney Rate                                   288
    Median Attorney Rate in Northern Area of State                          450
    Median Attorney Rate in Southern Area of State                          500
    Median Attorney Rate in Eastern Area of State                           450
    Median Attorney Rate in Western Area of State                           475
    Median Attorney Rate in Central Area of State                           450




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               66
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 82 of 408 PageID 3414




                              Median Rates for Practice Areas

                                                       25%           Median     95%
                                                      Median                   Median
    Attorneys Handling Bankruptcy Cases                  275           388       650
    Attorneys Handling Class Action Cases               450            500       713
    Attorneys Handling Credit Rights Cases              350            463       713
    Attorneys Handling Mortgage Cases                    425           500       700
    Attorneys Handling Vehicle Cases                     313           450       700
    Attorneys Handling TCPA Cases                       450            500       700
    Attorneys Handling Other Cases                      300            450       600


                                 Experience Variable Table

        Years Practicing Consumer Law                  Average Attorney Hourly Rate
                       <1                                            250
                      1-3                                            300
                      3-5                                            308
                      6-10                                           454
                     11-15                                           500
                     16-20                                           536
                     21-25                                           505
                     26-30                                           563
                     31-35                                           600
                     36-40                                            575
                      41+                                            600




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              67
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 83 of 408 PageID 3415




                                   Specialty Variable Table

      Percentage of Consumer Law Practice             Average Attorney Hourly Rate
                     100                                            452
                      90                                            550
                      80                                            475
                      70                                            410
                      60                                            375
                      50                                            375


                              Small Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            275
                      1-3                                            315
                     3-5                                            325
                     6-10                                           725
                     11-15                                          525
                    16-20                                           675
                    21-25                                           463
                    26-30                                           563
                    31-35                                           600
                    36-40                                           450
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             68
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 84 of 408 PageID 3416




                              Large Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            250
                     1-3                                            263
                     3-5                                            275
                     6-10                                           400
                    11-15                                           492
                    16-20                                            513
                    21-25                                           533
                    26-30                                           565
                    31-35                                           600
                    36-40                                           700
                     41+                                            750




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             69
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 85 of 408 PageID 3417




   Indiana

                                                                       This Survey
    Firm Size                                                               2.6
    Median Years in Practice                                                27.0
    Concentration of Practice in Consumer Law                               98.3
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            2.4
    Last Time Rate Change Occurred (months)                                 17.5
    Median Paralegal Rate for All Paralegals                                125
    Average Attorney Rate for All Attorneys                                 426
    25% Median Attorney Rate for All Attorneys                              350
    Median Attorney Rate for All Attorneys                                  450
    75% Median Attorney Rate for All Attorneys                              540
    95% Median Attorney Rate for All Attorneys                              675
    Median Metropolitan Attorney Rate                                       450
    Median Non-Metropolitan Attorney Rate                                   350
    Median Attorney Rate in Northern Area of State                          450
    Median Attorney Rate in Southern Area of State                          488
    Median Attorney Rate in Easter Area of State                            450
    Median Attorney Rate in Western Area of State                           450
    Median Attorney Rate in Central Area of State                           450




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               70
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 86 of 408 PageID 3418




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  175           213     450
    Attorneys Handling Class Action Cases               350            463     700
    Attorneys Handling Credit Rights Cases               335           450     675
    Attorneys Handling Mortgage Cases                    310           350     700
    Attorneys Handling Vehicle Cases                     325           450     700
    Attorneys Handling TCPA Cases                       400            450     700
    Attorneys Handling Other Cases                       525           563     600




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              71
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 87 of 408 PageID 3419




   Iowa

                                                                       This Survey
    Firm Size                                                               2.1
    Median Years in Practice                                                25.0
    Concentration of Practice in Consumer Law                               57.1
    Primary Practice Area                                              Bankruptcy
    Secondary Practice Area                                          Consumer Law
    Number of Paralegals in Firm                                            2.1
    Last Time Rate Change Occurred (months)                                 16.6
    Median Paralegal Rate for All Paralegals                                125
    Average Attorney Rate for All Attorneys                                 339
    25% Median Attorney Rate for All Attorneys                              250
    Median Attorney Rate for All Attorneys                                  275
    75% Median Attorney Rate for All Attorneys                              475
    95% Median Attorney Rate for All Attorneys                              500
    Median Metropolitan Attorney Rate                                       363
    Median Non-Metropolitan Attorney Rate                                   275
    Median Attorney Rate in Northern Area of State                          375
    Median Attorney Rate in Southern Area of State                          325
    Median Attorney Rate in Eastern Area of State                           263
    Median Attorney Rate in Western Area of State                           275
    Median Attorney Rate in Central Area of State                           263




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               72
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 88 of 408 PageID 3420




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 220            250     275
    Attorneys Handling Class Action Cases               250            475     500
    Attorneys Handling Credit Rights Cases               310           425     500
    Attorneys Handling Mortgage Cases                   300            400     500
    Attorneys Handling Vehicle Cases                    300            400     450
    Attorneys Handling TCPA Cases                        325           425     500
    Attorneys Handling Other Cases                       325           400     500




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              73
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 89 of 408 PageID 3421




   Kansas

                                                                       This Survey
    Firm Size                                                               2.9
    Median Years in Practice                                                5.0
    Concentration of Practice in Consumer Law                               94.5
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            1.2
    Last Time Rate Change Occurred (months)                                 9.3
    Median Paralegal Rate for All Paralegals                                140
    Average Attorney Rate for All Attorneys                                 377
    25% Median Attorney Rate for All Attorneys                              275
    Median Attorney Rate for All Attorneys                                  350
    75% Median Attorney Rate for All Attorneys                              425
    95% Median Attorney Rate for All Attorneys                              725
    Median Metropolitan Attorney Rate                                       350
    Median Non-Metropolitan Attorney Rate                                   350
    Median Attorney Rate in Northern Area of State                          425
    Median Attorney Rate in Southern Area of State                          500
    Median Attorney Rate in Eastern Area of State                           350
    Median Attorney Rate in Western Area of State                           350
    Median Attorney Rate in Central Area of State                           500




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               74
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 90 of 408 PageID 3422




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 200            250     350
    Attorneys Handling Class Action Cases               300            350     725
    Attorneys Handling Credit Rights Cases              300            350     725
    Attorneys Handling Mortgage Cases                   300            350     650
    Attorneys Handling Vehicle Cases                    200            313     350
    Attorneys Handling TCPA Cases                        325           350     500
    Attorneys Handling Other Cases                      300            350     650




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              75
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 91 of 408 PageID 3423




   Kentucky

                                                                       This Survey
    Firm Size                                                               1.7
    Median Years in Practice                                                25.9
    Concentration of Practice in Consumer Law                               88.8
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            1.3
    Last Time Rate Change Occurred (months)                                 25.5
    Median Paralegal Rate for All Paralegals                                90
    Average Attorney Rate for All Attorneys                                 316
    25% Median Attorney Rate for All Attorneys                              200
    Median Attorney Rate for All Attorneys                                  300
    75% Median Attorney Rate for All Attorneys                              450
    95% Median Attorney Rate for All Attorneys                              600
    Median Metropolitan Attorney Rate                                       300
    Median Non-Metropolitan Attorney Rate                                   200
    Median Attorney Rate in Northern Area of State                          475
    Median Attorney Rate in Southern Area of State                          300
    Median Attorney Rate in Eastern Area of State                           325
    Median Attorney Rate in Western Area of State                           300
    Median Attorney Rate in Central Area of State                           350




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               76
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 92 of 408 PageID 3424




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 200            213     250
    Attorneys Handling Class Action Cases               300            325     600
    Attorneys Handling Credit Rights Cases              200            300     350
    Attorneys Handling Mortgage Cases                   200            213     250
    Attorneys Handling Vehicle Cases                    200            300     350
    Attorneys Handling TCPA Cases                        175           200     320
    Attorneys Handling Other Cases                      450            600     725




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              77
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 93 of 408 PageID 3425




   Louisiana

                                                                       This Survey
    Firm Size                                                               2.5
    Median Years in Practice                                                24.0
    Concentration of Practice in Consumer Law                               55.0
    Primary Practice Area                                              Bankruptcy
    Secondary Practice Area                                          Consumer Law
    Number of Paralegals in Firm                                            1.75
    Last Time Rate Change Occurred (months)                                 16.5
    Median Paralegal Rate for All Paralegals                                110
    Average Attorney Rate for All Attorneys                                 406
    25% Median Attorney Rate for All Attorneys                              325
    Median Attorney Rate for All Attorneys                                  400
    75% Median Attorney Rate for All Attorneys                              425
    95% Median Attorney Rate for All Attorneys                              500
    Median Metropolitan Attorney Rate                                       400
    Median Non-Metropolitan Attorney Rate                                   325
    Median Attorney Rate in Northern Area of State                          400
    Median Attorney Rate in Southern Area of State                          400
    Median Attorney Rate in Eastern Area of State                           450
    Median Attorney Rate in Western Area of State                           413
    Median Attorney Rate in Central Area of State                           500




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               78
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 94 of 408 PageID 3426




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 325            400     440
    Attorneys Handling Class Action Cases               325            400     440
    Attorneys Handling Credit Rights Cases              400            425     500
    Attorneys Handling Mortgage Cases                   350            400     500
    Attorneys Handling Vehicle Cases                     225           348     700
    Attorneys Handling TCPA Cases                       400            425     500
    Attorneys Handling Other Cases                       275           325     425




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              79
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 95 of 408 PageID 3427




   Maine

                                                                       This Survey
    Firm Size                                                                1.2
    Median Years in Practice                                                45.0
    Concentration of Practice in Consumer Law                               70.0
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                                 Other
    Number of Paralegals in Firm                                             1.6
    Last Time Rate Change Occurred (months)                                 34.8
    Median Paralegal Rate for All Paralegals                                 110
    Average Attorney Rate for All Attorneys                                 450
    25% Median Attorney Rate for All Attorneys                              375
    Median Attorney Rate for All Attorneys                                  400
    75% Median Attorney Rate for All Attorneys                              500
    95% Median Attorney Rate for All Attorneys                              600

    Median Metropolitan Attorney Rate                                       400

    Median Non-Metropolitan Attorney Rate                                   425

    Median Attorney Rate in Northern Area of State                          550

    Median Attorney Rate in Southern Area of State                          400

    Median Attorney Rate in Eastern Area of State                           500

    Median Attorney Rate in Western Area of State                           600

    Median Attorney Rate in Central Area of State                           600




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               80
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 96 of 408 PageID 3428




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 200            250     290
    Attorneys Handling Class Action Cases               350            500     600
    Attorneys Handling Credit Rights Cases               275           350     600
    Attorneys Handling Mortgage Cases                   350            400     425
    Attorneys Handling Vehicle Cases                     275           350     550
    Attorneys Handling TCPA Cases                       400            550     700
    Attorneys Handling Other Cases                       375           600     700




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              81
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 97 of 408 PageID 3429




   Maryland

                                                                       This Survey
    Firm Size                                                               2.3
    Median Years in Practice                                                21.9
    Concentration of Practice in Consumer Law                               71.3
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            1.7
    Last Time Rate Change Occurred (months)                                 16.4
    Median Paralegal Rate for All Paralegals                                100
    Average Attorney Rate for All Attorneys                                 425
    25% Median Attorney Rate for All Attorneys                              275
    Median Attorney Rate for All Attorneys                                  450
    75% Median Attorney Rate for All Attorneys                              550
    95% Median Attorney Rate for All Attorneys                              675
    Median Metropolitan Attorney Rate                                       450
    Median Non-Metropolitan Attorney Rate                                   417
    Median Attorney Rate in Northern Area of State                          325
    Median Attorney Rate in Southern Area of State                          475
    Median Attorney Rate in Eastern Area of State                           475
    Median Attorney Rate in Western Area of State                           475
    Median Attorney Rate in Central Area of State                           450




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               82
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 98 of 408 PageID 3430




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  275           325     500
    Attorneys Handling Class Action Cases               338            463     675
    Attorneys Handling Credit Rights Cases              300            459     675
    Attorneys Handling Mortgage Cases                    313           450     675
    Attorneys Handling Vehicle Cases                     225           325     550
    Attorneys Handling TCPA Cases                       320            475     600
    Attorneys Handling Other Cases                      250            350     450




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              83
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 99 of 408 PageID 3431




   Massachusetts

                                                                       This Survey
    Firm Size                                                               2.4
    Median Years in Practice                                                27.5
    Concentration of Practice in Consumer Law                               73.1
    Primary Practice Area                                            Consumer Law
    Secondary Practice Area                                            Bankruptcy
    Number of Paralegals in Firm                                            1.4
    Last Time Rate Change Occurred (months)                                 18.2
    Median Paralegal Rate for All Paralegals                                100
    Average Attorney Rate for All Attorneys                                 443
    25% Median Attorney Rate for All Attorneys                              325
    Median Attorney Rate for All Attorneys                                  375
    75% Median Attorney Rate for All Attorneys                              600
    95% Median Attorney Rate for All Attorneys                              725
    Median Metropolitan Attorney Rate                                       375
    Median Non-Metropolitan Attorney Rate                                   350
    Median Attorney Rate in Northern Area of State                          500
    Median Attorney Rate in Southern Area of State                          600
    Median Attorney Rate in Eastern Area of State                           388
    Median Attorney Rate in Western Area of State                           550
    Median Attorney Rate in Central Area of State                           500




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               84
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 100 of 408 PageID 3432




                              Median Rates for Practice Areas

                                                       25%           Median     95%
                                                      Median                   Median
    Attorneys Handling Bankruptcy Cases                 250            350       375
    Attorneys Handling Class Action Cases               390            600       725
    Attorneys Handling Credit Rights Cases               325           388       700
    Attorneys Handling Mortgage Cases                   300            475       725
    Attorneys Handling Vehicle Cases                     275           325       700
    Attorneys Handling TCPA Cases                       400            500       700
    Attorneys Handling Other Cases                      350            400       600


                                 Experience Variable Table

         Years Practicing Consumer Law                 Average Attorney Hourly Rate
                       <1                                            200
                      1-3                                             213
                      3-5                                            238
                      6-10                                           275
                     11-15                                           538
                     16-20                                           350
                     21-25                                           363
                     26-30                                            575
                     31-35                                           600
                     36-40                                           446
                      41+                                            450




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              85
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 101 of 408 PageID 3433




                                   Specialty Variable Table

      Percentage of Consumer Law Practice             Average Attorney Hourly Rate
                     100                                            423
                      90                                            525
                      80                                            500
                      70                                            700
                      60                                            725
                      50                                            375


                              Small Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           275
                     3-5                                            300
                     6-10                                           258
                     11-15                                          300
                    16-20                                           350
                    21-25                                           363
                    26-30                                           433
                    31-35                                           600
                    36-40                                           338
                     41+                                            450




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             86
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 102 of 408 PageID 3434




                              Large Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            225
                     1-3                                            225
                     3-5                                            225
                     6-10                                           300
                    11-15                                           538
                    16-20                                           600
                    21-25                                           600
                    26-30                                            717
                    31-35                                           625
                    36-40                                           663
                     41+                                            600




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             87
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 103 of 408 PageID 3435




    Michigan

                                                                        This Survey
     Firm Size                                                               2.4
     Median Years in Practice                                                20.0
     Concentration of Practice in Consumer Law                               80.0
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.4
     Last Time Rate Change Occurred (months)                                 20.4
     Median Paralegal Rate for All Paralegals                                 75
     Average Attorney Rate for All Attorneys                                 346
     25% Median Attorney Rate for All Attorneys                              275
     Median Attorney Rate for All Attorneys                                  325
     75% Median Attorney Rate for All Attorneys                              400
     95% Median Attorney Rate for All Attorneys                              675
     Median Metropolitan Attorney Rate                                       313
     Median Non-Metropolitan Attorney Rate                                   375
     Median Attorney Rate in Northern Area of State                          375
     Median Attorney Rate in Southern Area of State                          350
     Median Attorney Rate in Eastern Area of State                           300
     Median Attorney Rate in Western Area of State                           350
     Median Attorney Rate in Central Area of State                           375




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                88
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 104 of 408 PageID 3436




                              Median Rates for Practice Areas

                                                       25%           Median     95%
                                                      Median                   Median
    Attorneys Handling Bankruptcy Cases                 225            263       350
    Attorneys Handling Class Action Cases               250            350       700
    Attorneys Handling Credit Rights Cases               275           350       675
    Attorneys Handling Mortgage Cases                   300            333       700
    Attorneys Handling Vehicle Cases                    240            350       675
    Attorneys Handling TCPA Cases                       300            350       675
    Attorneys Handling Other Cases                      200            225       350


                                 Experience Variable Table

         Years Practicing Consumer Law                 Average Attorney Hourly Rate
                       <1                                            200
                      1-3                                             231
                      3-5                                            263
                      6-10                                           306
                     11-15                                           390
                     16-20                                            319
                     21-25                                            413
                     26-30                                           420
                     31-35                                           383
                     36-40                                            419
                      41+                                            263




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              89
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 105 of 408 PageID 3437




                                   Specialty Variable Table

      Percentage of Consumer Law Practice             Average Attorney Hourly Rate
                     100                                            372
                      90                                            396
                      80                                            300
                      70                                            250
                      60                                            325
                      50                                            300


                              Small Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           263
                     3-5                                            238
                     6-10                                           306
                     11-15                                          375
                    16-20                                           350
                    21-25                                           425
                    26-30                                           400
                    31-35                                           383
                    36-40                                           325
                     41+                                            300




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             90
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 106 of 408 PageID 3438




                              Large Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            200
                     1-3                                            200
                     3-5                                            275
                     6-10                                           300
                    11-15                                            513
                    16-20                                           450
                    21-25                                           400
                    26-30                                           475
                    31-35                                           525
                    36-40                                           700
                     41+                                            550




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             91
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 107 of 408 PageID 3439




    Minnesota

                                                                        This Survey
     Firm Size                                                               2.5
     Median Years in Practice                                                11.0
     Concentration of Practice in Consumer Law                               88.6
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.5
     Last Time Rate Change Occurred (months)                                 11.6
     Median Paralegal Rate for All Paralegals                                82
     Average Attorney Rate for All Attorneys                                 370
     25% Median Attorney Rate for All Attorneys                              275
     Median Attorney Rate for All Attorneys                                  350
     75% Median Attorney Rate for All Attorneys                              450
     95% Median Attorney Rate for All Attorneys                              675
     Median Metropolitan Attorney Rate                                       375
     Median Non-Metropolitan Attorney Rate                                   200
     Median Attorney Rate in Northern Area of State                          350
     Median Attorney Rate in Southern Area of State                          350
     Median Attorney Rate in Eastern Area of State                           350
     Median Attorney Rate in Western Area of State                           350
     Median Attorney Rate in Central Area of State                           362




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                92
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 108 of 408 PageID 3440




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 200            250     350
    Attorneys Handling Class Action Cases               450            563     675
    Attorneys Handling Credit Rights Cases               310           360     675
    Attorneys Handling Mortgage Cases                    375           450     675
    Attorneys Handling Vehicle Cases                     325           359     450
    Attorneys Handling TCPA Cases                        325           363     550
    Attorneys Handling Other Cases                      300            379     675




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              93
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 109 of 408 PageID 3441




    Mississippi

                                                                        This Survey
     Firm Size                                                               2.0
     Median Years in Practice                                                20.6
     Concentration of Practice in Consumer Law                               76.0
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                             .8
     Last Time Rate Change Occurred (months)                                 27.6
     Median Paralegal Rate for All Paralegals                                100
     Average Attorney Rate for All Attorneys                                 340
     25% Median Attorney Rate for All Attorneys                              250
     Median Attorney Rate for All Attorneys                                  325
     75% Median Attorney Rate for All Attorneys                              350
     95% Median Attorney Rate for All Attorneys                              475
     Median Metropolitan Attorney Rate                                       325
     Median Non-Metropolitan Attorney Rate                                   250
     Median Attorney Rate in Northern Area of State                          288
     Median Attorney Rate in Southern Area of State                          338
     Median Attorney Rate in Eastern Area of State                           325
     Median Attorney Rate in Western Area of State                           325
     Median Attorney Rate in Central Area of State                           325




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                94
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 110 of 408 PageID 3442




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 270            350     445
    Attorneys Handling Class Action Cases               300            325     475
    Attorneys Handling Credit Rights Cases              288            338     475
    Attorneys Handling Mortgage Cases                    313           350     445
    Attorneys Handling Vehicle Cases                    300            388     475
    Attorneys Handling TCPA Cases                       250            288     325
    Attorneys Handling Other Cases                      363            475     538




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              95
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 111 of 408 PageID 3443




    Missouri

                                                                        This Survey
     Firm Size                                                               3.0
     Median Years in Practice                                                12.0
     Concentration of Practice in Consumer Law                               96.8
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.7
     Last Time Rate Change Occurred (months)                                 17.0
     Median Paralegal Rate for All Paralegals                                125
     Average Attorney Rate for All Attorneys                                 367
     25% Median Attorney Rate for All Attorneys                              300
     Median Attorney Rate for All Attorneys                                  350
     75% Median Attorney Rate for All Attorneys                              450
     95% Median Attorney Rate for All Attorneys                              725
     Median Metropolitan Attorney Rate                                       350
     Median Non-Metropolitan Attorney Rate                                   150
     Median Attorney Rate in Northern Area of State                          400
     Median Attorney Rate in Southern Area of State                          450
     Median Attorney Rate in Eastern Area of State                           350
     Median Attorney Rate in Western Area of State                           350
     Median Attorney Rate in Central Area of State                           350




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                96
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 112 of 408 PageID 3444




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  175           200     350
    Attorneys Handling Class Action Cases               300            350     725
    Attorneys Handling Credit Rights Cases              300            350     725
    Attorneys Handling Mortgage Cases                    150           350     425
    Attorneys Handling Vehicle Cases                    300            350     450
    Attorneys Handling TCPA Cases                       338            350     550
    Attorneys Handling Other Cases                      300            325     350




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              97
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 113 of 408 PageID 3445




    Montana

                                                                        This Survey
     Firm Size                                                               2.3
     Median Years in Practice                                                31.0
     Concentration of Practice in Consumer Law                               76.7
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.0
     Last Time Rate Change Occurred (months)                                 24.0
     Median Paralegal Rate for All Paralegals                                100
     Average Attorney Rate for All Attorneys                                 350
     25% Median Attorney Rate for All Attorneys                              225
     Median Attorney Rate for All Attorneys                                  300
     75% Median Attorney Rate for All Attorneys                              470
     95% Median Attorney Rate for All Attorneys                              500
     Median Metropolitan Attorney Rate                                       500
     Median Non-Metropolitan Attorney Rate                                   275
     Median Attorney Rate in Northern Area of State                          210
     Median Attorney Rate in Southern Area of State                          500
     Median Attorney Rate in Eastern Area of State                           300
     Median Attorney Rate in Western Area of State                           250
     Median Attorney Rate in Central Area of State                           315




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                98
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 114 of 408 PageID 3446




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 225            250     388
    Attorneys Handling Class Action Cases               300            400     500
    Attorneys Handling Credit Rights Cases              250            300     500
    Attorneys Handling Mortgage Cases                   250            275     300
    Attorneys Handling Vehicle Cases                    200            255     375
    Attorneys Handling TCPA Cases                       250            300     500
    Attorneys Handling Other Cases                      250            263     290




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              99
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 115 of 408 PageID 3447




    Nebraska

                                                                        This Survey
     Firm Size                                                               1.7
     Median Years in Practice                                                22.5
     Concentration of Practice in Consumer Law                               75.0
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                             .5
     Last Time Rate Change Occurred (months)                                 9.0
     Median Paralegal Rate for All Paralegals                                90
     Average Attorney Rate for All Attorneys                                 367
     25% Median Attorney Rate for All Attorneys                              275
     Median Attorney Rate for All Attorneys                                  338
     75% Median Attorney Rate for All Attorneys                              500
     95% Median Attorney Rate for All Attorneys                              550
     Median Metropolitan Attorney Rate                                       338
     Median Non-Metropolitan Attorney Rate                                    -
     Median Attorney Rate in Northern Area of State                          450
     Median Attorney Rate in Southern Area of State                          450
     Median Attorney Rate in Eastern Area of State                           325
     Median Attorney Rate in Western Area of State                           450
     Median Attorney Rate in Central Area of State                           400




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                100
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 116 of 408 PageID 3448




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            275     500
    Attorneys Handling Class Action Cases               250            333     450
    Attorneys Handling Credit Rights Cases               275           333     500
    Attorneys Handling Mortgage Cases                   250            275     500
    Attorneys Handling Vehicle Cases                     275           333     500
    Attorneys Handling TCPA Cases                       450            500     550
    Attorneys Handling Other Cases                       275           333     500




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              101
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 117 of 408 PageID 3449




    Nevada

                                                                        This Survey
     Firm Size                                                               2.4
     Median Years in Practice                                                30.0
     Concentration of Practice in Consumer Law                               97.1
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.3
     Last Time Rate Change Occurred (months)                                 22.0
     Median Paralegal Rate for All Paralegals                                130
     Average Attorney Rate for All Attorneys                                 457
     25% Median Attorney Rate for All Attorneys                              350
     Median Attorney Rate for All Attorneys                                  450
     75% Median Attorney Rate for All Attorneys                              600
     95% Median Attorney Rate for All Attorneys                              700
     Median Metropolitan Attorney Rate                                       450
     Median Non-Metropolitan Attorney Rate                                   450
     Median Attorney Rate in Northern Area of State                          425
     Median Attorney Rate in Southern Area of State                          450
     Median Attorney Rate in Eastern Area of State                           450
     Median Attorney Rate in Western Area of State                           450
     Median Attorney Rate in Central Area of State                           450




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                102
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 118 of 408 PageID 3450




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  310           450     700
    Attorneys Handling Class Action Cases                310           450     700
    Attorneys Handling Credit Rights Cases              350            450     700
    Attorneys Handling Mortgage Cases                    310           450     700
    Attorneys Handling Vehicle Cases                     410           450     700
    Attorneys Handling TCPA Cases                       450            500     700
    Attorneys Handling Other Cases                       375           450     700




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              103
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 119 of 408 PageID 3451




    New Hampshire

                                                                        This Survey
     Firm Size                                                               1.7
     Median Years in Practice                                                36.3
     Concentration of Practice in Consumer Law                               61.3
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.6
     Last Time Rate Change Occurred (months)                                 27
     Median Paralegal Rate for All Paralegals                                105
     Average Attorney Rate for All Attorneys                                 388
     25% Median Attorney Rate for All Attorneys                              250
     Median Attorney Rate for All Attorneys                                  350
     75% Median Attorney Rate for All Attorneys                              525
     95% Median Attorney Rate for All Attorneys                              600
     Median Metropolitan Attorney Rate                                       550
     Median Non-Metropolitan Attorney Rate                                   350
     Median Attorney Rate in Northern Area of State                          500
     Median Attorney Rate in Southern Area of State                          250
     Median Attorney Rate in Eastern Area of State                           425
     Median Attorney Rate in Western Area of State                           550
     Median Attorney Rate in Central Area of State                           425




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                104
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 120 of 408 PageID 3452




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  213           250     313
    Attorneys Handling Class Action Cases               350            500     600
    Attorneys Handling Credit Rights Cases               275           350     600
    Attorneys Handling Mortgage Cases                   250            350     600
    Attorneys Handling Vehicle Cases                    263            350     600
    Attorneys Handling TCPA Cases                       500            550     600
    Attorneys Handling Other Cases                      250            350     525




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              105
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 121 of 408 PageID 3453




    New Jersey

                                                                        This Survey
     Firm Size                                                               2.9
     Median Years in Practice                                                20.0
     Concentration of Practice in Consumer Law                               84.9
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                  Bankruptcy Employment Law
     Number of Paralegals in Firm                                            1.9
     Last Time Rate Change Occurred (months)                                 10.8
     Median Paralegal Rate for All Paralegals                                150
     Average Attorney Rate for All Attorneys                                 497
     25% Median Attorney Rate for All Attorneys                              325
     Median Attorney Rate for All Attorneys                                  450
     75% Median Attorney Rate for All Attorneys                              675
     95% Median Attorney Rate for All Attorneys                              725
     Median Metropolitan Attorney Rate                                       463
     Median Non-Metropolitan Attorney Rate                                   425
     Median Attorney Rate in Northern Area of State                          425
     Median Attorney Rate in Southern Area of State                          650
     Median Attorney Rate in Eastern Area of State                           450
     Median Attorney Rate in Western Area of State                           713
     Median Attorney Rate in Central Area of State                           675




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                106
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 122 of 408 PageID 3454




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 320            350     550
    Attorneys Handling Class Action Cases               438            650     725
    Attorneys Handling Credit Rights Cases               310           375     700
    Attorneys Handling Mortgage Cases                   400            675     725
    Attorneys Handling Vehicle Cases                    350            375     700
    Attorneys Handling TCPA Cases                       300            425     700
    Attorneys Handling Other Cases                      300            625     700




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              107
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 123 of 408 PageID 3455




    New Mexico

                                                                        This Survey
     Firm Size                                                               2.0
     Median Years in Practice                                                35.0
     Concentration of Practice in Consumer Law                               86.0
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.0
     Last Time Rate Change Occurred (months)                                 31.2
     Median Paralegal Rate for All Paralegals                                90
     Average Attorney Rate for All Attorneys                                 310
     25% Median Attorney Rate for All Attorneys                              250
     Median Attorney Rate for All Attorneys                                  325
     75% Median Attorney Rate for All Attorneys                              365
     95% Median Attorney Rate for All Attorneys                              400
     Median Metropolitan Attorney Rate                                       325
     Median Non-Metropolitan Attorney Rate                                   400
     Median Attorney Rate in Northern Area of State                          288
     Median Attorney Rate in Southern Area of State                          325
     Median Attorney Rate in Eastern Area of State                           325
     Median Attorney Rate in Western Area of State                           325
     Median Attorney Rate in Central Area of State                           250




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                108
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 124 of 408 PageID 3456




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  190           250     313
    Attorneys Handling Class Action Cases               250            325     350
    Attorneys Handling Credit Rights Cases              250            325     400
    Attorneys Handling Mortgage Cases                   220            250     283
    Attorneys Handling Vehicle Cases                    250            325     400
    Attorneys Handling TCPA Cases                       238            250     283
    Attorneys Handling Other Cases                      238            250     283




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              109
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 125 of 408 PageID 3457




    New York

                                                                        This Survey
     Firm Size                                                               2.7
     Median Years in Practice                                                20.0
     Concentration of Practice in Consumer Law                               72.3
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.8
     Last Time Rate Change Occurred (months)                                 16.2
     Median Paralegal Rate for All Paralegals                                75
     Average Attorney Rate for All Attorneys                                 450
     25% Median Attorney Rate for All Attorneys                              300
     Median Attorney Rate for All Attorneys                                  425
     75% Median Attorney Rate for All Attorneys                              600
     95% Median Attorney Rate for All Attorneys                              725
     Median Metropolitan Attorney Rate                                       463
     Median Non-Metropolitan Attorney Rate                                   350
     Median Attorney Rate in Northern Area of State                          500
     Median Attorney Rate in Southern Area of State                          500
     Median Attorney Rate in Eastern Area of State                           425
     Median Attorney Rate in Western Area of State                           475
     Median Attorney Rate in Central Area of State                           688




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                110
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 126 of 408 PageID 3458




                              Median Rates for Practice Areas

                                                       25%           Median     95%
                                                      Median                   Median
    Attorneys Handling Bankruptcy Cases                 288            350       550
    Attorneys Handling Class Action Cases               400            513       725
    Attorneys Handling Credit Rights Cases              300            400       725
    Attorneys Handling Mortgage Cases                   350            450       725
    Attorneys Handling Vehicle Cases                    350            400       700
    Attorneys Handling TCPA Cases                        325           413       700
    Attorneys Handling Other Cases                      500            575       725


                                 Experience Variable Table

         Years Practicing Consumer Law                 Average Attorney Hourly Rate
                       <1                                            225
                      1-3                                            300
                      3-5                                            233
                      6-10                                           350
                     11-15                                           373
                     16-20                                           488
                     21-25                                            575
                     26-30                                           725
                     31-35                                           490
                     36-40                                           629
                      41+                                            458




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              111
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 127 of 408 PageID 3459




                                   Specialty Variable Table

      Percentage of Consumer Law Practice             Average Attorney Hourly Rate
                     100                                            407
                      90                                            529
                      80                                            467
                      70                                            454
                      60                                            725
                      50                                            543


                              Small Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           300
                     3-5                                            250
                     6-10                                           355
                     11-15                                          335
                    16-20                                           488
                    21-25                                           550
                    26-30                                           500
                    31-35                                           490
                    36-40                                           638
                     41+                                            458




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             112
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 128 of 408 PageID 3460




                              Large Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                             175
                     1-3                                            200
                     3-5                                            200
                     6-10                                           325
                    11-15                                           450
                    16-20                                           500
                    21-25                                           625
                    26-30                                           725
                    31-35                                           650
                    36-40                                           625
                     41+                                              -




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             113
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 129 of 408 PageID 3461




    North Carolina

                                                                        This Survey
     Firm Size                                                               2.1
     Median Years in Practice                                                15.0
     Concentration of Practice in Consumer Law                               41.5
     Primary Practice Area                                              Bankruptcy
     Secondary Practice Area                                          Consumer Law
     Number of Paralegals in Firm                                            1.9
     Last Time Rate Change Occurred (months)                                 20.6
     Median Paralegal Rate for All Paralegals                                88
     Average Attorney Rate for All Attorneys                                 295
     25% Median Attorney Rate for All Attorneys                              250
     Median Attorney Rate for All Attorneys                                  275
     75% Median Attorney Rate for All Attorneys                              325
     95% Median Attorney Rate for All Attorneys                              500
     Median Metropolitan Attorney Rate                                       300
     Median Non-Metropolitan Attorney Rate                                   250
     Median Attorney Rate in Northern Area of State                          225
     Median Attorney Rate in Southern Area of State                          300
     Median Attorney Rate in Eastern Area of State                           300
     Median Attorney Rate in Western Area of State                           250
     Median Attorney Rate in Central Area of State                           250




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                114
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 130 of 408 PageID 3462




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            250     525
    Attorneys Handling Class Action Cases               300            325     675
    Attorneys Handling Credit Rights Cases              250            300     675
    Attorneys Handling Mortgage Cases                   250            300     675
    Attorneys Handling Vehicle Cases                    250            300     350
    Attorneys Handling TCPA Cases                       250            325     375
    Attorneys Handling Other Cases                      250            275     350




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              115
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 131 of 408 PageID 3463




    North Dakota

                                                                         This Survey
     Firm Size                                                               2.0
     Median Years in Practice                                                12.0
     Concentration of Practice in Consumer Law                               70.0
     Primary Practice Area                                             Consumer Law
     Secondary Practice Area                                             Bankruptcy
     Number of Paralegals in Firm                                             .3
     Last Time Rate Change Occurred (months)                                 8.0
     Median Paralegal Rate for All Paralegals                                80
     Average Attorney Rate for All Attorneys                                 383
     25% Median Attorney Rate for All Attorneys                              200
     Median Attorney Rate for All Attorneys                                  390
     75% Median Attorney Rate for All Attorneys                              450
     95% Median Attorney Rate for All Attorneys                              500
     Median Metropolitan Attorney Rate                                       375
     Median Non-Metropolitan Attorney Rate                                   200
     Median Attorney Rate in Northern Area of State                          375
     Median Attorney Rate in Southern Area of State                          375
     Median Attorney Rate in Eastern Area of State                           375
     Median Attorney Rate in Western Area of State                           375
     Median Attorney Rate in Central Area of State                           475




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                116
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 132 of 408 PageID 3464




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  175           200     283
    Attorneys Handling Class Action Cases               200            450     500
    Attorneys Handling Credit Rights Cases              200            450     500
    Attorneys Handling Mortgage Cases                   200            450     500
    Attorneys Handling Vehicle Cases                    200            450     500
    Attorneys Handling TCPA Cases                       450            475     500
    Attorneys Handling Other Cases                      200            450     500




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              117
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 133 of 408 PageID 3465




    Ohio

                                                                        This Survey
     Firm Size                                                               2.6
     Median Years in Practice                                                22.0
     Concentration of Practice in Consumer Law                               84.4
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            2.5
     Last Time Rate Change Occurred (months)                                 18.4
     Median Paralegal Rate for All Paralegals                                125
     Average Attorney Rate for All Attorneys                                 353
     25% Median Attorney Rate for All Attorneys                              300
     Median Attorney Rate for All Attorneys                                  370
     75% Median Attorney Rate for All Attorneys                              500
     95% Median Attorney Rate for All Attorneys                              625
     Median Metropolitan Attorney Rate                                       400
     Median Non-Metropolitan Attorney Rate                                   263
     Median Attorney Rate in Northern Area of State                          400
     Median Attorney Rate in Southern Area of State                          300
     Median Attorney Rate in Eastern Area of State                           300
     Median Attorney Rate in Western Area of State                           350
     Median Attorney Rate in Central Area of State                           325




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                118
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 134 of 408 PageID 3466




                              Median Rates for Practice Areas

                                                       25%           Median     95%
                                                      Median                   Median
    Attorneys Handling Bankruptcy Cases                  275           300       325
    Attorneys Handling Class Action Cases               350            475       650
    Attorneys Handling Credit Rights Cases              300            350       650
    Attorneys Handling Mortgage Cases                    275           300       650
    Attorneys Handling Vehicle Cases                    250            325       500
    Attorneys Handling TCPA Cases                       363            475       525
    Attorneys Handling Other Cases                      250            350       500


                                 Experience Variable Table

         Years Practicing Consumer Law                 Average Attorney Hourly Rate
                       <1                                             175
                      1-3                                            250
                      3-5                                            288
                      6-10                                           300
                     11-15                                           442
                     16-20                                           444
                     21-25                                           363
                     26-30                                           300
                     31-35                                           275
                     36-40                                           467
                      41+                                             361




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              119
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 135 of 408 PageID 3467




                                   Specialty Variable Table

      Percentage of Consumer Law Practice             Average Attorney Hourly Rate
                     100                                            368
                      90                                            410
                      80                                            500
                      70                                            500
                      60                                            325
                      50                                            350


                              Small Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           250
                     3-5                                            250
                     6-10                                           250
                     11-15                                          350
                    16-20                                            417
                    21-25                                           306
                    26-30                                           300
                    31-35                                           275
                    36-40                                           460
                     41+                                            375




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             120
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 136 of 408 PageID 3468




                              Large Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            250
                     1-3                                            275
                     3-5                                            375
                     6-10                                           325
                    11-15                                           488
                    16-20                                           525
                    21-25                                           475
                    26-30                                           525
                    31-35                                           525
                    36-40                                           500
                     41+                                            275




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             121
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 137 of 408 PageID 3469




    Oklahoma

                                                                        This Survey
     Firm Size                                                               1.8
     Median Years in Practice                                                15.6
     Concentration of Practice in Consumer Law                               65.5
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.8
     Last Time Rate Change Occurred (months)                                 18.0
     Median Paralegal Rate for All Paralegals                                90
     Average Attorney Rate for All Attorneys                                 271
     25% Median Attorney Rate for All Attorneys                              225
     Median Attorney Rate for All Attorneys                                  300
     75% Median Attorney Rate for All Attorneys                              350
     95% Median Attorney Rate for All Attorneys                              500
     Median Metropolitan Attorney Rate                                       325
     Median Non-Metropolitan Attorney Rate                                   250
     Median Attorney Rate in Northern Area of State                          300
     Median Attorney Rate in Southern Area of State                          300
     Median Attorney Rate in Eastern Area of State                           300
     Median Attorney Rate in Western Area of State                           250
     Median Attorney Rate in Central Area of State                           250




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                122
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 138 of 408 PageID 3470




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  175           250     300
    Attorneys Handling Class Action Cases                275           300     438
    Attorneys Handling Credit Rights Cases               275           300     500
    Attorneys Handling Mortgage Cases                    175           300     500
    Attorneys Handling Vehicle Cases                    300            400     500
    Attorneys Handling TCPA Cases                        275           300     500
    Attorneys Handling Other Cases                       225           300     350




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              123
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 139 of 408 PageID 3471




    Oregon

                                                                        This Survey
     Firm Size                                                               2.8
     Median Years in Practice                                                14.0
     Concentration of Practice in Consumer Law                               97.4
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.2
     Last Time Rate Change Occurred (months)                                 17.6
     Median Paralegal Rate for All Paralegals                                150
     Average Attorney Rate for All Attorneys                                 443
     25% Median Attorney Rate for All Attorneys                              300
     Median Attorney Rate for All Attorneys                                  388
     75% Median Attorney Rate for All Attorneys                              550
     95% Median Attorney Rate for All Attorneys                              725
     Median Metropolitan Attorney Rate                                       400
     Median Non-Metropolitan Attorney Rate                                   350
     Median Attorney Rate in Northern Area of State                          400
     Median Attorney Rate in Southern Area of State                          375
     Median Attorney Rate in Eastern Area of State                           375
     Median Attorney Rate in Western Area of State                           375
     Median Attorney Rate in Central Area of State                           525




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                124
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 140 of 408 PageID 3472




                              Median Rates for Practice Areas

                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            325     375
    Attorneys Handling Class Action Cases                375           400     725
    Attorneys Handling Credit Rights Cases               275           375     675
    Attorneys Handling Mortgage Cases                   250            400     675
    Attorneys Handling Vehicle Cases                     275           300     400
    Attorneys Handling TCPA Cases                       350            375     400
    Attorneys Handling Other Cases                      300            400     725




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              125
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 141 of 408 PageID 3473




    Pennsylvania

                                                                        This Survey
     Firm Size                                                               2.6
     Median Years in Practice                                                19.0
     Concentration of Practice in Consumer Law                               88.5
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            2.1
     Last Time Rate Change Occurred (months)                                 16.9
     Median Paralegal Rate for All Paralegals                                125
     Average Attorney Rate for All Attorneys                                 415
     25% Median Attorney Rate for All Attorneys                              300
     Median Attorney Rate for All Attorneys                                  375
     75% Median Attorney Rate for All Attorneys                              525
     95% Median Attorney Rate for All Attorneys                              725
     Median Metropolitan Attorney Rate                                       388
     Median Non-Metropolitan Attorney Rate                                   200
     Median Attorney Rate in Northern Area of State                          388
     Median Attorney Rate in Southern Area of State                          450
     Median Attorney Rate in Eastern Area of State                           375
     Median Attorney Rate in Western Area of State                           425
     Median Attorney Rate in Central Area of State                           450




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                126
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 142 of 408 PageID 3474




                              Median Rates for Practice Areas

                                                       25%           Median     95%
                                                      Median                   Median
    Attorneys Handling Bankruptcy Cases                 225            300       400
    Attorneys Handling Class Action Cases                375           475       725
    Attorneys Handling Credit Rights Cases               325           375       700
    Attorneys Handling Mortgage Cases                   300            388       725
    Attorneys Handling Vehicle Cases                    300            400       700
    Attorneys Handling TCPA Cases                        275           388       700
    Attorneys Handling Other Cases                      400            475       600


                                 Experience Variable Table

         Years Practicing Consumer Law                 Average Attorney Hourly Rate
                       <1                                            200
                      1-3                                            200
                      3-5                                            300
                      6-10                                           364
                     11-15                                            414
                     16-20                                           435
                     21-25                                           450
                     26-30                                           458
                     31-35                                           556
                     36-40                                           345
                      41+                                            425




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              127
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 143 of 408 PageID 3475




                                   Specialty Variable Table

      Percentage of Consumer Law Practice             Average Attorney Hourly Rate
                     100                                            408
                      90                                            478
                      80                                            525
                      70                                            478
                      60                                            488
                      50                                            338


                              Small Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           200
                     3-5                                            275
                     6-10                                           300
                     11-15                                          355
                    16-20                                           394
                    21-25                                           450
                    26-30                                           325
                    31-35                                           556
                    36-40                                           257
                     41+                                            425




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             128
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 144 of 408 PageID 3476




                              Large Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                            225
                     1-3                                            250
                     3-5                                            350
                     6-10                                           525
                    11-15                                           488
                    16-20                                           600
                    21-25                                           625
                    26-30                                           725
                    31-35                                           700
                    36-40                                           700
                     41+                                            550




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             129
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 145 of 408 PageID 3477




    Puerto Rico

                                                                        This Survey
     Firm Size                                                               1.7
     Median Years in Practice                                                24.5
     Concentration of Practice in Consumer Law                               46.7
     Primary Practice Area                                              Bankruptcy
     Secondary Practice Area                                          Consumer Law
     Number of Paralegals in Firm                                            1.1
     Last Time Rate Change Occurred (months)                                 27.5
     Median Paralegal Rate for All Paralegals                                75
     Average Attorney Rate for All Attorneys                                 223
     25% Median Attorney Rate for All Attorneys                              150
     Median Attorney Rate for All Attorneys                                  200
     75% Median Attorney Rate for All Attorneys                              225
     95% Median Attorney Rate for All Attorneys                              275
     Median Metropolitan Attorney Rate                                       225
     Median Non-Metropolitan Attorney Rate                                   163
     Median Attorney Rate in Northern Area of State                          213
     Median Attorney Rate in Southern Area of State                          200
     Median Attorney Rate in Eastern Area of State                           225
     Median Attorney Rate in Western Area of State                           200
     Median Attorney Rate in Central Area of State                           213




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                130
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 146 of 408 PageID 3478




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  175           200     275
    Attorneys Handling Class Action Cases               200            250     325
    Attorneys Handling Credit Rights Cases              200            213     225
    Attorneys Handling Mortgage Cases                   200            225     275
    Attorneys Handling Vehicle Cases                    200            225     225
    Attorneys Handling TCPA Cases                       200            225     275
    Attorneys Handling Other Cases                      200            213     225




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              131
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 147 of 408 PageID 3479




    Rhode Island

                                                                        This Survey
     Firm Size                                                                1.8
     Median Years in Practice                                                42.5
     Concentration of Practice in Consumer Law                               53.3
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                                 Other
     Number of Paralegals in Firm                                             2.3
     Last Time Rate Change Occurred (months)                                 25.0
     Median Paralegal Rate for All Paralegals                                138
     Average Attorney Rate for All Attorneys                                 500
     25% Median Attorney Rate for All Attorneys                              350
     Median Attorney Rate for All Attorneys                                  500
     75% Median Attorney Rate for All Attorneys                              600
     95% Median Attorney Rate for All Attorneys                              700
     Median Metropolitan Attorney Rate                                       425
     Median Non-Metropolitan Attorney Rate                                   425
     Median Attorney Rate in Northern Area of State                          500
     Median Attorney Rate in Southern Area of State                          550
     Median Attorney Rate in Eastern Area of State                           500
     Median Attorney Rate in Western Area of State                           550
     Median Attorney Rate in Central Area of State                           550




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                132
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 148 of 408 PageID 3480




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 225            350     400
    Attorneys Handling Class Action Cases               350            550     700
    Attorneys Handling Credit Rights Cases              500            600     700
    Attorneys Handling Mortgage Cases                   350            525     700
    Attorneys Handling Vehicle Cases                    350            700     725
    Attorneys Handling TCPA Cases                       500            600     700
    Attorneys Handling Other Cases                      500            600     700




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              133
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 149 of 408 PageID 3481




    South Carolina

                                                                        This Survey
     Firm Size                                                               1.2
     Median Years in Practice                                                29.0
     Concentration of Practice in Consumer Law                               67.8
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.1
     Last Time Rate Change Occurred (months)                                 29.5
     Median Paralegal Rate for All Paralegals                                110
     Average Attorney Rate for All Attorneys                                 315
     25% Median Attorney Rate for All Attorneys                              250
     Median Attorney Rate for All Attorneys                                  325
     75% Median Attorney Rate for All Attorneys                              375
     95% Median Attorney Rate for All Attorneys                              400
     Median Metropolitan Attorney Rate                                       325
     Median Non-Metropolitan Attorney Rate                                   325
     Median Attorney Rate in Northern Area of State                          400
     Median Attorney Rate in Southern Area of State                          325
     Median Attorney Rate in Eastern Area of State                           350
     Median Attorney Rate in Western Area of State                           363
     Median Attorney Rate in Central Area of State                           338




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                134
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 150 of 408 PageID 3482




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            275     375
    Attorneys Handling Class Action Cases               283            300     400
    Attorneys Handling Credit Rights Cases               275           325     375
    Attorneys Handling Mortgage Cases                    275           325     400
    Attorneys Handling Vehicle Cases                     225           375     400
    Attorneys Handling TCPA Cases                        325           350     400
    Attorneys Handling Other Cases                       275           300     400




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              135
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 151 of 408 PageID 3483




    South Dakota

                                                                        This Survey
     Firm Size                                                               1.0
     Median Years in Practice                                                42.0
     Concentration of Practice in Consumer Law                               56.7
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                           Criminal Law
     Number of Paralegals in Firm                                            .7
     Last Time Rate Change Occurred (months)                                 30.0
     Median Paralegal Rate for All Paralegals                                93
     Average Attorney Rate for All Attorneys                                 333
     25% Median Attorney Rate for All Attorneys                              250
     Median Attorney Rate for All Attorneys                                  300
     75% Median Attorney Rate for All Attorneys                              400
     95% Median Attorney Rate for All Attorneys                              500
     Median Metropolitan Attorney Rate                                       500
     Median Non-Metropolitan Attorney Rate                                   300
     Median Attorney Rate in Northern Area of State                          500
     Median Attorney Rate in Southern Area of State                          500
     Median Attorney Rate in Eastern Area of State                           350
     Median Attorney Rate in Western Area of State                           400
     Median Attorney Rate in Central Area of State                           500




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                136
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 152 of 408 PageID 3484




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 200            225     400
    Attorneys Handling Class Action Cases               225            300     400
    Attorneys Handling Credit Rights Cases               225           333     500
    Attorneys Handling Mortgage Cases                   200            225     400
    Attorneys Handling Vehicle Cases                    200            225     400
    Attorneys Handling TCPA Cases                       300            400     500
    Attorneys Handling Other Cases                      200            225     400




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              137
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 153 of 408 PageID 3485




    Tennessee

                                                                        This Survey
     Firm Size                                                               1.7
     Median Years in Practice                                                21.0
     Concentration of Practice in Consumer Law                               65.4
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.3
     Last Time Rate Change Occurred (months)                                 23.1
     Median Paralegal Rate for All Paralegals                                105
     Average Attorney Rate for All Attorneys                                 366
     25% Median Attorney Rate for All Attorneys                              250
     Median Attorney Rate for All Attorneys                                  300
     75% Median Attorney Rate for All Attorneys                              400
     95% Median Attorney Rate for All Attorneys                              675
     Median Metropolitan Attorney Rate                                       288
     Median Non-Metropolitan Attorney Rate                                   300
     Median Attorney Rate in Northern Area of State                          275
     Median Attorney Rate in Southern Area of State                          300
     Median Attorney Rate in Eastern Area of State                           300
     Median Attorney Rate in Western Area of State                           250
     Median Attorney Rate in Central Area of State                           475




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                138
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 154 of 408 PageID 3486




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            250     300
    Attorneys Handling Class Action Cases               300            475     650
    Attorneys Handling Credit Rights Cases              250            288     575
    Attorneys Handling Mortgage Cases                   250            600     675
    Attorneys Handling Vehicle Cases                    300            388     475
    Attorneys Handling TCPA Cases                        275           300     575
    Attorneys Handling Other Cases                      300            475     650




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              139
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 155 of 408 PageID 3487




    Texas

                                                                        This Survey
     Firm Size                                                               2.6
     Median Years in Practice                                                14.5
     Concentration of Practice in Consumer Law                               88.2
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.9
     Last Time Rate Change Occurred (months)                                 17.0
     Median Paralegal Rate for All Paralegals                                125
     Average Attorney Rate for All Attorneys                                 385
     25% Median Attorney Rate for All Attorneys                              300
     Median Attorney Rate for All Attorneys                                  350
     75% Median Attorney Rate for All Attorneys                              450
     95% Median Attorney Rate for All Attorneys                              725
     Median Metropolitan Attorney Rate                                       350
     Median Non-Metropolitan Attorney Rate                                   250
     Median Attorney Rate in Northern Area of State                          400
     Median Attorney Rate in Southern Area of State                          350
     Median Attorney Rate in Eastern Area of State                           375
     Median Attorney Rate in Western Area of State                           375
     Median Attorney Rate in Central Area of State                           375




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                140
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 156 of 408 PageID 3488




                              Median Rates for Practice Areas

                                                       25%           Median     95%
                                                      Median                   Median
    Attorneys Handling Bankruptcy Cases                 250            350       400
    Attorneys Handling Class Action Cases                375           400       700
    Attorneys Handling Credit Rights Cases              300            375       675
    Attorneys Handling Mortgage Cases                    275           350       675
    Attorneys Handling Vehicle Cases                    250            375       550
    Attorneys Handling TCPA Cases                        325           400       700
    Attorneys Handling Other Cases                       325           350       725


                                 Experience Variable Table

         Years Practicing Consumer Law                 Average Attorney Hourly Rate
                       <1                                             150
                      1-3                                             150
                      3-5                                            292
                      6-10                                           292
                     11-15                                           439
                     16-20                                           350
                     21-25                                           410
                     26-30                                           275
                     31-35                                           438
                     36-40                                           522
                      41+                                            475




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              141
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 157 of 408 PageID 3489




                                   Specialty Variable Table

      Percentage of Consumer Law Practice             Average Attorney Hourly Rate
                     100                                            446
                      90                                            394
                      80                                            325
                      70                                            333
                      60                                            275
                      50                                              -


                              Small Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                             150
                      1-3                                            150
                     3-5                                            350
                     6-10                                           300
                     11-15                                          390
                    16-20                                           350
                    21-25                                           410
                    26-30                                           300
                    31-35                                           475
                    36-40                                           258
                     41+                                            475




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             142
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 158 of 408 PageID 3490




                              Large Firm Size Variable Table

               Years in Practice                      Average Attorney Hourly Rate
                      <1                                             175
                     1-3                                            250
                     3-5                                            263
                     6-10                                           200
                    11-15                                           563
                    16-20                                            575
                    21-25                                            575
                    26-30                                           463
                    31-35                                           400
                    36-40                                            719
                     41+                                            700




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             143
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 159 of 408 PageID 3491




    Utah

                                                                        This Survey
     Firm Size                                                               2.7
     Median Years in Practice                                                23.5
     Concentration of Practice in Consumer Law                               77.5
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.3
     Last Time Rate Change Occurred (months)                                 36.0
     Median Paralegal Rate for All Paralegals                                90
     Average Attorney Rate for All Attorneys                                 294
     25% Median Attorney Rate for All Attorneys                              275
     Median Attorney Rate for All Attorneys                                  288
     75% Median Attorney Rate for All Attorneys                              300
     95% Median Attorney Rate for All Attorneys                              325
     Median Metropolitan Attorney Rate                                       275
     Median Non-Metropolitan Attorney Rate                                   325
     Median Attorney Rate in Northern Area of State                          288
     Median Attorney Rate in Southern Area of State                           -
     Median Attorney Rate in Eastern Area of State                            -
     Median Attorney Rate in Western Area of State                           300
     Median Attorney Rate in Central Area of State                           300




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                144
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 160 of 408 PageID 3492




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            275     363
    Attorneys Handling Class Action Cases                275           288     300
    Attorneys Handling Credit Rights Cases               275           288     325
    Attorneys Handling Mortgage Cases                    275           300     350
    Attorneys Handling Vehicle Cases                    250            275     363
    Attorneys Handling TCPA Cases                        275           300     325
    Attorneys Handling Other Cases                       275           325     350




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              145
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 161 of 408 PageID 3493




    Vermont

                                                                        This Survey
     Firm Size                                                               1.0
     Median Years in Practice                                                26.0
     Concentration of Practice in Consumer Law                               53.3
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                      Personal Injury, Other
     Number of Paralegals in Firm                                             .7
     Last Time Rate Change Occurred (months)                                 22.0
     Median Paralegal Rate for All Paralegals                                75
     Average Attorney Rate for All Attorneys                                 317
     25% Median Attorney Rate for All Attorneys                              225
     Median Attorney Rate for All Attorneys                                  300
     75% Median Attorney Rate for All Attorneys                              425
     95% Median Attorney Rate for All Attorneys                              500

     Median Metropolitan Attorney Rate                                       500

     Median Non-Metropolitan Attorney Rate                                   225

     Median Attorney Rate in Northern Area of State                          400

     Median Attorney Rate in Southern Area of State                          300

     Median Attorney Rate in Eastern Area of State                           400

     Median Attorney Rate in Western Area of State                           400

     Median Attorney Rate in Central Area of State                           400




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                146
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 162 of 408 PageID 3494




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  125           150     213
    Attorneys Handling Class Action Cases               290            350     665
    Attorneys Handling Credit Rights Cases               310           401     650
    Attorneys Handling Mortgage Cases                    325           409     700
    Attorneys Handling Vehicle Cases                    300            382     700
    Attorneys Handling TCPA Cases                       350            450     700
    Attorneys Handling Other Cases                      300            400     500




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              147
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 163 of 408 PageID 3495




    Virgin Islands U.S.

                                                                          This Survey
     Firm Size                                                                 1.0
     Median Years in Practice                                                  24.5
     Concentration of Practice in Consumer Law                                 38.5
     Primary Practice Area                                              Consumer Law
     Secondary Practice Area                                              Bankruptcy
     Number of Paralegals in Firm                                               .5
     Last Time Rate Change Occurred (months)                                   15.0
     Median Paralegal Rate for All Paralegals                                   0
     Average Attorney Rate for All Attorneys                                   350
     25% Median Attorney Rate for All Attorneys                                325
     Median Attorney Rate for All Attorneys                                    350
     75% Median Attorney Rate for All Attorneys                                562
     95% Median Attorney Rate for All Attorneys                                640
     Median Metropolitan Attorney Rate                                         350
     Median Non-Metropolitan Attorney Rate                                     350
     Median Attorney Rate in Northern Area of State                            350
     Median Attorney Rate in Southern Area of State                            350
     Median Attorney Rate in Eastern Area of State                             350
     Median Attorney Rate in Western Area of State                             350
     Median Attorney Rate in Central Area of State                             350




                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 148
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 164 of 408 PageID 3496




                              Median Rates for Practice Areas


                                                       25%           Median      95%
                                                      Median                    Median
    Attorneys Handling Bankruptcy Cases                 325            350       640
    Attorneys Handling Class Action Cases               325            350       640
    Attorneys Handling Credit Rights Cases               325           350       640
    Attorneys Handling Mortgage Cases                    325           350       640
    Attorneys Handling Vehicle Cases                      -                 -     -
    Attorneys Handling TCPA Cases                         -                 -     -
    Attorneys Handling Other Cases                       325           175       350




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              149
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 165 of 408 PageID 3497




    Virginia


                                                                        This Survey
     Firm Size                                                               3.2
     Median Years in Practice                                                18.0
     Concentration of Practice in Consumer Law                               76.0
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.6
     Last Time Rate Change Occurred (months)                                 19.6
     Median Paralegal Rate for All Paralegals                                111
     Average Attorney Rate for All Attorneys                                 358
     25% Median Attorney Rate for All Attorneys                              250
     Median Attorney Rate for All Attorneys                                  400
     75% Median Attorney Rate for All Attorneys                              425
     95% Median Attorney Rate for All Attorneys                              675
     Median Metropolitan Attorney Rate                                       413
     Median Non-Metropolitan Attorney Rate                                   212
     Median Attorney Rate in Northern Area of State                          350
     Median Attorney Rate in Southern Area of State                          413
     Median Attorney Rate in Eastern Area of State                           388
     Median Attorney Rate in Western Area of State                           363
     Median Attorney Rate in Central Area of State                           300




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                150
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 166 of 408 PageID 3498




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            350     425
    Attorneys Handling Class Action Cases               425            488     675
    Attorneys Handling Credit Rights Cases              300            400     438
    Attorneys Handling Mortgage Cases                    275           425     675
    Attorneys Handling Vehicle Cases                    250            300     450
    Attorneys Handling TCPA Cases                        275           400     675
    Attorneys Handling Other Cases                       275           325     475




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              151
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 167 of 408 PageID 3499




    Washington


                                                                        This Survey
     Firm Size                                                               2.3
     Median Years in Practice                                                13.0
     Concentration of Practice in Consumer Law                               83.6
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                   General Practice Bankruptcy
     Number of Paralegals in Firm                                            1.8
     Last Time Rate Change Occurred (months)                                 21.4
     Median Paralegal Rate for All Paralegals                                77
     Average Attorney Rate for All Attorneys                                 374
     25% Median Attorney Rate for All Attorneys                              300
     Median Attorney Rate for All Attorneys                                  325
     75% Median Attorney Rate for All Attorneys                              450
     95% Median Attorney Rate for All Attorneys                              700
     Median Metropolitan Attorney Rate                                       300
     Median Non-Metropolitan Attorney Rate                                   350
     Median Attorney Rate in Northern Area of State                          363
     Median Attorney Rate in Southern Area of State                          363
     Median Attorney Rate in Eastern Area of State                           338
     Median Attorney Rate in Western Area of State                           325
     Median Attorney Rate in Central Area of State                           375




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                152
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 168 of 408 PageID 3500




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            300     375
    Attorneys Handling Class Action Cases               325            475     675
    Attorneys Handling Credit Rights Cases              300            325     700
    Attorneys Handling Mortgage Cases                   200            488     700
    Attorneys Handling Vehicle Cases                    200            350     700
    Attorneys Handling TCPA Cases                       300            350     700
    Attorneys Handling Other Cases                      250            275     300




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              153
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 169 of 408 PageID 3501




    West Virginia


                                                                        This Survey
     Firm Size                                                               2.0
     Median Years in Practice                                                22.5
     Concentration of Practice in Consumer Law                               74.3
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.6
     Last Time Rate Change Occurred (months)                                 17.5
     Median Paralegal Rate for All Paralegals                                100
     Average Attorney Rate for All Attorneys                                 302
     25% Median Attorney Rate for All Attorneys                              250
     Median Attorney Rate for All Attorneys                                  300
     75% Median Attorney Rate for All Attorneys                              350
     95% Median Attorney Rate for All Attorneys                              450
     Median Metropolitan Attorney Rate                                       350
     Median Non-Metropolitan Attorney Rate                                   250
     Median Attorney Rate in Northern Area of State                          300
     Median Attorney Rate in Southern Area of State                          300
     Median Attorney Rate in Eastern Area of State                           300
     Median Attorney Rate in Western Area of State                           300
     Median Attorney Rate in Central Area of State                           300




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                154
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 170 of 408 PageID 3502




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            300     350
    Attorneys Handling Class Action Cases               300            400     450
    Attorneys Handling Credit Rights Cases              250            300     425
    Attorneys Handling Mortgage Cases                   300            338     450
    Attorneys Handling Vehicle Cases                     275           300     375
    Attorneys Handling TCPA Cases                       250            300     350
    Attorneys Handling Other Cases                       175           288     35o




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              155
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 171 of 408 PageID 3503




    Wisconsin


                                                                        This Survey
     Firm Size                                                               2.2
     Median Years in Practice                                                17.5
     Concentration of Practice in Consumer Law                               97.5
     Primary Practice Area                                            Consumer Law
     Secondary Practice Area                                            Bankruptcy
     Number of Paralegals in Firm                                            1.5
     Last Time Rate Change Occurred (months)                                 12.1
     Median Paralegal Rate for All Paralegals                                125
     Average Attorney Rate for All Attorneys                                 404
     25% Median Attorney Rate for All Attorneys                              300
     Median Attorney Rate for All Attorneys                                  375
     75% Median Attorney Rate for All Attorneys                              475
     95% Median Attorney Rate for All Attorneys                              700
     Median Metropolitan Attorney Rate                                       375
     Median Non-Metropolitan Attorney Rate                                   425
     Median Attorney Rate in Northern Area of State                          450
     Median Attorney Rate in Southern Area of State                          425
     Median Attorney Rate in Eastern Area of State                           425
     Median Attorney Rate in Western Area of State                           425
     Median Attorney Rate in Central Area of State                           425




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                156
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 172 of 408 PageID 3504




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                 250            275     375
    Attorneys Handling Class Action Cases               450            675     700
    Attorneys Handling Credit Rights Cases              300            375     700
    Attorneys Handling Mortgage Cases                   250            300     700
    Attorneys Handling Vehicle Cases                    250            388     600
    Attorneys Handling TCPA Cases                       350            425     550
    Attorneys Handling Other Cases                      300            425     425




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              157
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 173 of 408 PageID 3505




    Wyoming


                                                                        This Survey
     Firm Size                                                               1.75
     Median Years in Practice                                                24.5
     Concentration of Practice in Consumer Law                               30.5
     Primary Practice Area                                              Bankruptcy
     Secondary Practice Area                                          Consumer Law
     Number of Paralegals in Firm                                            2.0
     Last Time Rate Change Occurred (months)                                 48.0
     Median Paralegal Rate for All Paralegals                                50
     Average Attorney Rate for All Attorneys                                 238
     25% Median Attorney Rate for All Attorneys                              150
     Median Attorney Rate for All Attorneys                                  212
     75% Median Attorney Rate for All Attorneys                              275
     95% Median Attorney Rate for All Attorneys                              375
     Median Metropolitan Attorney Rate                                       213
     Median Non-Metropolitan Attorney Rate                                   263
     Median Attorney Rate in Northern Area of State                          275
     Median Attorney Rate in Southern Area of State                          275
     Median Attorney Rate in Eastern Area of State                           213
     Median Attorney Rate in Western Area of State                           275
     Median Attorney Rate in Central Area of State                           275




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                158
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 174 of 408 PageID 3506




                              Median Rates for Practice Areas


                                                       25%           Median    95%
                                                      Median                  Median
    Attorneys Handling Bankruptcy Cases                  150           213     375
    Attorneys Handling Class Action Cases               300            313     500
    Attorneys Handling Credit Rights Cases               150           275     375
    Attorneys Handling Mortgage Cases                    150           150     150
    Attorneys Handling Vehicle Cases                     150           275     375
    Attorneys Handling TCPA Cases                        150           213     375
    Attorneys Handling Other Cases                       150           275     375




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              159
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 175 of 408 PageID 3507




                                  4. Metropolitan Area Tables

                                      Explanation of Table


     Firm Size                                     The typical firm size in this city area.
     Median Years in Practice                      The median number of years that all
                                                   attorneys in this city area have been in
                                                   practice.
     Concentration of Practice in Consumer         The largest percentage group, expressed
     Law                                           as a percentage in the midpoint of all
                                                   percentile ranges (90-100% is
                                                   represented as 95% in the table).
     Primary Practice Area                         The area of law comprising the largest
                                                   percentage of the practice work.
     Secondary Practice Area                       The largest practice area outside of the
                                                   primary practice area; more than one
                                                   may be listed.
     Median Number of Paralegals in Firm           The median number resulting from all
                                                   survey responses.
     Last Time Rate Change Occurred                The median number, expressed in
     (months)                                      months.
     Average Paralegal Rate for All Paralegals     Expressed in dollars.
     Average Attorney Rate for All Attorneys       Expressed in dollars. Note that this is not
                                                   the “median.”
     25% Median Attorney Rate for All              25% of all survey responses are below this
     Attorneys                                     number, expressed in dollars.
     Median Attorney Rate for All Attorneys        Half of all survey responses are above this
                                                   number and half below, expressed in
                                                   dollars.
     75% Median Attorney Rate for All              75% of all survey responses are below this
     Attorneys                                     number, expressed in dollars.
     95% Median Attorney Rate for All              5% of all survey responses are above this
     Attorneys                                     number, expressed in dollars.
                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 160
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 176 of 408 PageID 3508




    Median Rates for Practice Areas in Consumer Law

     Median Rate for Attorneys Handling           For all attorneys handling this specific
     Bankruptcy Cases                             niche area of Consumer Law, half of all
                                                  survey responses are above this number
                                                  and half are below
     Median Rate for Attorneys Handling           For all attorneys handling this specific
     Class Action Case                            niche area of Consumer Law, half of all
                                                  survey responses are above this number
                                                  and half are below
     Median Rate for Attorneys Handling           For all attorneys handling this specific
     Credit Rights Cases                          niche area of Consumer Law, half of all
                                                  survey responses are above this number
                                                  and half are below
     Median Rate for Attorneys Handling           For all attorneys handling this specific
     Mortgage Cases                               niche area of Consumer Law, half of all
                                                  survey responses are above this number
                                                  and half are below
     Median Rate for Attorneys Handling           For all attorneys handling this specific
     Vehicle Cases                                niche area of Consumer Law, half of all
                                                  survey responses are above this number
                                                  and half are below
     Median Rate for Attorneys Handling           For all attorneys handling this specific
     TCPA Cases                                   niche area of Consumer Law, half of all
                                                  survey responses are above this number
                                                  and half are below
     Median Rate for Attorneys Handling           For all attorneys handling a niche area of
     Other Cases                                  Consumer Law not defined in the
                                                  preceding six areas, half of all survey
                                                  responses are above this number and half
                                                  are below

          Metropolitan areas listed in this section appear alphabetically by state and not
    merely by the name of the city since the name may appear in more than one state. Thus,
    metropolitan areas in Alabama lead the list and metropolitan areas in Wisconsin are at
    the end of the list.


                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               161
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 177 of 408 PageID 3509




           Following each Metropolitan Area Summaries Table is the Median Rates for
    Practice Areas table, as explained in the chart above. After that there appears the
    Experience Variable Table which provides attorney hourly rates by years in practice for
    that Metropolitan Area. Combined, these tables are intended to provide the reader with
    a quick and easy snapshot of the data as viewed in the narrow metropolitan approach to
    the data. The Experience Variable Table also may provide a view of the average hourly
    rates for an attorney as measured simply by years in practice, but all three metropolitan
    tables should also be considered in making such a determination.

           Of course, the years in practice of an attorney is often deemed related to the
    experience level of an attorney and is also one of the traditional ways of determining the
    reasonableness of a particular attorney’s hourly rate.

           The years in practice alone may not be a sufficient basis, by itself, to consider a
    particular hourly rate to be reasonable in a particular case. Other factors also relate to
    the determination of a reasonable hourly rate in a particular case.

           In this section of the Survey Report, the only data included is from attorneys who
    indicated they practiced in the metropolitan area. Non-metropolitan area data was
    excluded. However, where the survey participant indicated they practiced in both
    metropolitan and non-metropolitan areas at the same hourly rate, their data was
    included in the metropolitan reporting below.

           A non-metropolitan data report by years in practice can be made available upon
    request. However, case law indicates that the hourly rate for the jurisdiction at hand
    often applies to an attorney’s hourly rate when practicing in that jurisdiction, rather
    than the hourly rate for their office location.




                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 162
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 178 of 408 PageID 3510




                                     Alabama, Birmingham


     Firm Size                                                                 2.0
     Median Years in Practice                                                  12.0
     Concentration of Practice in Consumer Law                                 91.7
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   15.4
     Median Number of Paralegals in Firm                                        .9
     Average Paralegal Rate for All Paralegals                                 142
     Average Attorney Rate for All Attorneys                                   408
     25% Median Attorney Rate for All Attorneys                                313
     Median Attorney Rate for All Attorneys                                    325
     75% Median Attorney Rate for All Attorneys                                525
     95% Median Attorney Rate for All Attorneys                                700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  363
    Attorneys Handling Class Action Cases                                325
    Attorneys Handling Credit Rights Cases                               338
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     538
    Attorneys Handling TCPA Cases                                        325
    Attorneys Handling Other Cases                                       500

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 163
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 179 of 408 PageID 3511




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           200
                      3-5                                           250
                     6-10                                           325
                     11-15                                           313
                    16-20                                           350
                    21-25                                           450
                    26-30                                           450
                    31-35                                           500
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             164
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 180 of 408 PageID 3512




                                      Alabama, Huntsville


     Firm Size                                                                   2.4
     Median Years in Practice                                                    20.0
     Concentration of Practice in Consumer Law                                   85.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     18.5
     Median Number of Paralegals in Firm                                          0
     Average Paralegal Rate for All Paralegals                                   75
     Average Attorney Rate for All Attorneys                                     398
     25% Median Attorney Rate for All Attorneys                                  325
     Median Attorney Rate for All Attorneys                                      350
     75% Median Attorney Rate for All Attorneys                                  500
     95% Median Attorney Rate for All Attorneys                                  700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  363
    Attorneys Handling Class Action Cases                                325
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        350
    Attorneys Handling Other Cases                                       350

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 165
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 181 of 408 PageID 3513




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           200
                      3-5                                           275
                     6-10                                           325
                     11-15                                           313
                    16-20                                           375
                    21-25                                           450
                    26-30                                           350
                    31-35                                           375
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             166
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 182 of 408 PageID 3514




                                        Alabama, Mobile


     Firm Size                                                                   1.7
     Median Years in Practice                                                    12.0
     Concentration of Practice in Consumer Law                                   92.4
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     11.2
     Median Number of Paralegals in Firm                                          0
     Average Paralegal Rate for All Paralegals                                   130
     Average Attorney Rate for All Attorneys                                     393
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      325
     75% Median Attorney Rate for All Attorneys                                  550
     95% Median Attorney Rate for All Attorneys                                  700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  363
    Attorneys Handling Class Action Cases                                325
    Attorneys Handling Credit Rights Cases                               338
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     538
    Attorneys Handling TCPA Cases                                        325
    Attorneys Handling Other Cases                                       338

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 167
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 183 of 408 PageID 3515




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           200
                      3-5                                           250
                     6-10                                           325
                     11-15                                           313
                    16-20                                           375
                    21-25                                           350
                    26-30                                           350
                    31-35                                           375
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             168
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 184 of 408 PageID 3516




                                     Alabama, Montgomery


     Firm Size                                                                 2.0
     Median Years in Practice                                                  12.0
     Concentration of Practice in Consumer Law                                 93.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   15.4
     Median Number of Paralegals in Firm                                        .9
     Average Paralegal Rate for All Paralegals                                 110
     Average Attorney Rate for All Attorneys                                   408
     25% Median Attorney Rate for All Attorneys                                313
     Median Attorney Rate for All Attorneys                                    325
     75% Median Attorney Rate for All Attorneys                                525
     95% Median Attorney Rate for All Attorneys                                700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  363
    Attorneys Handling Class Action Cases                                325
    Attorneys Handling Credit Rights Cases                               338
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     538
    Attorneys Handling TCPA Cases                                        325
    Attorneys Handling Other Cases                                       500

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 169
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 185 of 408 PageID 3517




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           200
                      3-5                                           250
                     6-10                                           325
                     11-15                                           313
                    16-20                                           350
                    21-25                                           450
                    26-30                                           450
                    31-35                                           500
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             170
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 186 of 408 PageID 3518




                                       Alaska, Anchorage


     Firm Size                                                                  1.5
     Median Years in Practice                                                  19.5
     Concentration of Practice in Consumer Law                                 88.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   8.0
     Median Number of Paralegals in Firm                                        1.3
     Average Paralegal Rate for All Paralegals                                 117
     Average Attorney Rate for All Attorneys                                   367
     25% Median Attorney Rate for All Attorneys                                313
     Median Attorney Rate for All Attorneys                                    338
     75% Median Attorney Rate for All Attorneys                                450
     95% Median Attorney Rate for All Attorneys                                500



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                363
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    325
    Attorneys Handling Vehicle Cases                                     363
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       400

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 171
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 187 of 408 PageID 3519




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                            213
                      3-5                                            213
                     6-10                                           325
                     11-15                                          350
                    16-20                                           375
                    21-25                                           400
                    26-30                                           400
                    31-35                                           450
                    36-40                                           300
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             172
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 188 of 408 PageID 3520




                                        Arizona, Flagstaff


     Firm Size                                                                   1.75
     Median Years in Practice                                                    26.5
     Concentration of Practice in Consumer Law                                   85.8
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     19.0
     Median Number of Paralegals in Firm                                         1.25
     Average Paralegal Rate for All Paralegals                                   73
     Average Attorney Rate for All Attorneys                                     438
     25% Median Attorney Rate for All Attorneys                                  350
     Median Attorney Rate for All Attorneys                                      425
     75% Median Attorney Rate for All Attorneys                                  500
     95% Median Attorney Rate for All Attorneys                                  700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                450
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    700
    Attorneys Handling Vehicle Cases                                     413
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       438

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 173
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 189 of 408 PageID 3521




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            190
                      1-3                                           220
                      3-5                                           265
                     6-10                                           275
                     11-15                                          450
                    16-20                                           475
                    21-25                                           550
                    26-30                                           428
                    31-35                                           565
                    36-40                                           588
                     41+                                            450




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             174
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 190 of 408 PageID 3522




                                        Arizona, Phoenix


     Firm Size                                                                   1.8
     Median Years in Practice                                                    26.5
     Concentration of Practice in Consumer Law                                   92.6
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     19.0
     Median Number of Paralegals in Firm                                         1.0
     Average Paralegal Rate for All Paralegals                                   103
     Average Attorney Rate for All Attorneys                                     438
     25% Median Attorney Rate for All Attorneys                                  350
     Median Attorney Rate for All Attorneys                                      438
     75% Median Attorney Rate for All Attorneys                                  500
     95% Median Attorney Rate for All Attorneys                                  700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                450
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    700
    Attorneys Handling Vehicle Cases                                     413
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       438

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 175
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 191 of 408 PageID 3523




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            190
                      1-3                                           220
                      3-5                                           265
                     6-10                                           275
                     11-15                                          450
                    16-20                                           475
                    21-25                                           550
                    26-30                                           428
                    31-35                                           565
                    36-40                                           588
                     41+                                            450




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             176
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 192 of 408 PageID 3524




                                         Arizona, Tucson


     Firm Size                                                                  3.0
     Median Years in Practice                                                  21.0
     Concentration of Practice in Consumer Law                                 100.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   20.0
     Median Number of Paralegals in Firm                                        1.7
     Average Paralegal Rate for All Paralegals                                  95
     Average Attorney Rate for All Attorneys                                   483
     25% Median Attorney Rate for All Attorneys                                400
     Median Attorney Rate for All Attorneys                                    438
     75% Median Attorney Rate for All Attorneys                                600
     95% Median Attorney Rate for All Attorneys                                700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  438
    Attorneys Handling Class Action Cases                                425
    Attorneys Handling Credit Rights Cases                               438
    Attorneys Handling Mortgage Cases                                    425
    Attorneys Handling Vehicle Cases                                     550
    Attorneys Handling TCPA Cases                                        475
    Attorneys Handling Other Cases                                       438

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 177
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 193 of 408 PageID 3525




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           240
                      3-5                                           288
                     6-10                                           325
                     11-15                                          450
                    16-20                                           425
                    21-25                                           450
                    26-30                                           435
                    31-35                                           459
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             178
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 194 of 408 PageID 3526




                                         Arizona, Yuma


     Firm Size                                                                   2.25
     Median Years in Practice                                                    32.0
     Concentration of Practice in Consumer Law                                   87.8
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     20.5
     Median Number of Paralegals in Firm                                         1.3
     Average Paralegal Rate for All Paralegals                                   120
     Average Attorney Rate for All Attorneys                                     458
     25% Median Attorney Rate for All Attorneys                                  400
     Median Attorney Rate for All Attorneys                                      450
     75% Median Attorney Rate for All Attorneys                                  500
     95% Median Attorney Rate for All Attorneys                                  700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  475
    Attorneys Handling Class Action Cases                                425
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    425
    Attorneys Handling Vehicle Cases                                     400
    Attorneys Handling TCPA Cases                                        475
    Attorneys Handling Other Cases                                       500

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 179
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 195 of 408 PageID 3527




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            190
                      1-3                                           220
                      3-5                                           265
                     6-10                                           350
                     11-15                                          450
                    16-20                                           425
                    21-25                                           375
                    26-30                                           400
                    31-35                                           470
                    36-40                                           588
                     41+                                            475




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             180
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 196 of 408 PageID 3528




                                        California, Fresno


     Firm Size                                                                   2.8
     Median Years in Practice                                                    18.0
     Concentration of Practice in Consumer Law                                   83.9
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     14.0
     Median Number of Paralegals in Firm                                         1.0
     Average Paralegal Rate for All Paralegals                                   103
     Average Attorney Rate for All Attorneys                                     475
     25% Median Attorney Rate for All Attorneys                                  350
     Median Attorney Rate for All Attorneys                                      475
     75% Median Attorney Rate for All Attorneys                                  575
     95% Median Attorney Rate for All Attorneys                                  725



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  338
    Attorneys Handling Class Action Cases                                488
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    563
    Attorneys Handling Vehicle Cases                                     475
    Attorneys Handling TCPA Cases                                        513
    Attorneys Handling Other Cases                                       513

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 181
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 197 of 408 PageID 3529




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            244
                      1-3                                           300
                      3-5                                           300
                     6-10                                           400
                     11-15                                          463
                    16-20                                           500
                    21-25                                           550
                    26-30                                           550
                    31-35                                           550
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             182
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 198 of 408 PageID 3530




                        California, Los Angeles - Long Beach - Anaheim


     Firm Size                                                                 2.5
     Median Years in Practice                                                  16.5
     Concentration of Practice in Consumer Law                                 80.1
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   14.4
     Median Number of Paralegals in Firm                                       2.0
     Average Paralegal Rate for All Paralegals                                  94
     Average Attorney Rate for All Attorneys                                   464
     25% Median Attorney Rate for All Attorneys                                325
     Median Attorney Rate for All Attorneys                                    450
     75% Median Attorney Rate for All Attorneys                                600
     95% Median Attorney Rate for All Attorneys                                725



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                500
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    400
    Attorneys Handling Vehicle Cases                                     475
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       400

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 183
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 199 of 408 PageID 3531




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            300
                      1-3                                           258
                      3-5                                           267
                     6-10                                           386
                     11-15                                          425
                    16-20                                           496
                    21-25                                           534
                    26-30                                           560
                    31-35                                            619
                    36-40                                           645
                     41+                                            450




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             184
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 200 of 408 PageID 3532




                                     California, Sacramento


     Firm Size                                                                   2.3
     Median Years in Practice                                                    19.0
     Concentration of Practice in Consumer Law                                   83.2
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     19.4
     Median Number of Paralegals in Firm                                         1.0
     Average Paralegal Rate for All Paralegals                                   96
     Average Attorney Rate for All Attorneys                                     481
     25% Median Attorney Rate for All Attorneys                                  350
     Median Attorney Rate for All Attorneys                                      450
     75% Median Attorney Rate for All Attorneys                                  550
     95% Median Attorney Rate for All Attorneys                                  725



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                513
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    450
    Attorneys Handling Vehicle Cases                                     475
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       475

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 185
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 201 of 408 PageID 3533




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                              -
                      1-3                                           275
                      3-5                                           300
                     6-10                                           410
                     11-15                                          499
                    16-20                                           524
                    21-25                                            514
                    26-30                                           502
                    31-35                                           453
                    36-40                                           550
                     41+                                            463




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             186
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 202 of 408 PageID 3534




                                      California, San Diego


     Firm Size                                                                   2.0
     Median Years in Practice                                                    16.0
     Concentration of Practice in Consumer Law                                   82.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     12.5
     Median Number of Paralegals in Firm                                         1.0
     Average Paralegal Rate for All Paralegals                                   100
     Average Attorney Rate for All Attorneys                                     371
     25% Median Attorney Rate for All Attorneys                                  257
     Median Attorney Rate for All Attorneys                                      360
     75% Median Attorney Rate for All Attorneys                                  474
     95% Median Attorney Rate for All Attorneys                                  595




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  377
    Attorneys Handling Class Action Cases                                425
    Attorneys Handling Credit Rights Cases                               375
    Attorneys Handling Mortgage Cases                                    316
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        355
    Attorneys Handling Other Cases                                       315


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 187
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 203 of 408 PageID 3535




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            265
                      1-3                                           250
                      3-5                                           250
                     6-10                                           340
                     11-15                                          400
                    16-20                                           442
                    21-25                                           475
                    26-30                                           495
                    31-35                                           553
                    36-40                                            575
                     41+                                            440




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             188
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 204 of 408 PageID 3536




                                    California, San Francisco


     Firm Size                                                                   2.78

     Median Years in Practice                                                    17.0
     Concentration of Practice in Consumer Law                                   93.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     13.6
     Median Number of Paralegals in Firm                                         1.0
     Average Paralegal Rate for All Paralegals                                   96
     Average Attorney Rate for All Attorneys                                     461
     25% Median Attorney Rate for All Attorneys                                  350
     Median Attorney Rate for All Attorneys                                      450
     75% Median Attorney Rate for All Attorneys                                  575
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                488
    Attorneys Handling Credit Rights Cases                               425
    Attorneys Handling Mortgage Cases                                    525
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       325


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 189
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 205 of 408 PageID 3537




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            300
                      1-3                                           250
                      3-5                                           293
                     6-10                                           396
                     11-15                                          495
                    16-20                                           520
                    21-25                                           525
                    26-30                                           564
                    31-35                                           494
                    36-40                                           644
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             190
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 206 of 408 PageID 3538




                                California, San Jose - Santa Clara


     Firm Size                                                                   2.8

     Median Years in Practice                                                    12.0
     Concentration of Practice in Consumer Law                                   85.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     11.5
     Median Number of Paralegals in Firm                                         2.0
     Average Paralegal Rate for All Paralegals                                   110
     Average Attorney Rate for All Attorneys                                     550
     25% Median Attorney Rate for All Attorneys                                  400
     Median Attorney Rate for All Attorneys                                      510
     75% Median Attorney Rate for All Attorneys                                  670
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  375
    Attorneys Handling Class Action Cases                                586
    Attorneys Handling Credit Rights Cases                               500
    Attorneys Handling Mortgage Cases                                    630
    Attorneys Handling Vehicle Cases                                     525
    Attorneys Handling TCPA Cases                                        600
    Attorneys Handling Other Cases                                       400


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 191
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 207 of 408 PageID 3539




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            300
                      1-3                                           250
                      3-5                                           293
                     6-10                                           396
                     11-15                                          495
                    16-20                                           520
                    21-25                                           525
                    26-30                                           564
                    31-35                                           494
                    36-40                                           644
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             192
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 208 of 408 PageID 3540




                             California, Riverside - San Bernardino


     Firm Size                                                                 2.0
     Median Years in Practice                                                  17.4
     Concentration of Practice in Consumer Law                                 74.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   16.0
     Median Number of Paralegals in Firm                                        1.0
     Average Paralegal Rate for All Paralegals                                  98
     Average Attorney Rate for All Attorneys                                   440
     25% Median Attorney Rate for All Attorneys                                310
     Median Attorney Rate for All Attorneys                                    425
     75% Median Attorney Rate for All Attorneys                                550
     95% Median Attorney Rate for All Attorneys                                650




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  325
    Attorneys Handling Class Action Cases                                475
    Attorneys Handling Credit Rights Cases                               425
    Attorneys Handling Mortgage Cases                                    375
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        425
    Attorneys Handling Other Cases                                       375


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 193
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 209 of 408 PageID 3541




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            290
                      1-3                                           240
                      3-5                                           250
                     6-10                                           360
                     11-15                                          400
                    16-20                                           445
                    21-25                                           500
                    26-30                                           528
                    31-35                                           580
                    36-40                                           605
                     41+                                            420




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             194
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 210 of 408 PageID 3542




                                   Colorado, Colorado Springs


     Firm Size                                                                   1.8
     Median Years in Practice                                                    16.0
     Concentration of Practice in Consumer Law                                   84.5
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     23.5
     Median Number of Paralegals in Firm                                         1.0
     Average Paralegal Rate for All Paralegals                                   94
     Average Attorney Rate for All Attorneys                                     364
     25% Median Attorney Rate for All Attorneys                                  270
     Median Attorney Rate for All Attorneys                                      325
     75% Median Attorney Rate for All Attorneys                                  465
     95% Median Attorney Rate for All Attorneys                                  550




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                313
    Attorneys Handling Credit Rights Cases                               300
    Attorneys Handling Mortgage Cases                                    275
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        388
    Attorneys Handling Other Cases                                       300


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 195
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 211 of 408 PageID 3543




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            220
                      1-3                                           225
                      3-5                                           225
                     6-10                                           300
                     11-15                                          288
                    16-20                                           325
                    21-25                                           550
                    26-30                                           550
                    31-35                                           500
                    36-40                                           363
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             196
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 212 of 408 PageID 3544




                                        Colorado, Denver


     Firm Size                                                                   1.8
     Median Years in Practice                                                    16.0
     Concentration of Practice in Consumer Law                                   92.2
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     20.0
     Median Number of Paralegals in Firm                                         1.0
     Average Paralegal Rate for All Paralegals                                   120
     Average Attorney Rate for All Attorneys                                     383
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      400
     75% Median Attorney Rate for All Attorneys                                  475
     95% Median Attorney Rate for All Attorneys                                  550




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                300
    Attorneys Handling Credit Rights Cases                               300
    Attorneys Handling Mortgage Cases                                    300
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        375
    Attorneys Handling Other Cases                                       400


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 197
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 213 of 408 PageID 3545




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            220
                      1-3                                           225
                      3-5                                           225
                     6-10                                           250
                     11-15                                          300
                    16-20                                           375
                    21-25                                           325
                    26-30                                           550
                    31-35                                           500
                    36-40                                           500
                     41+                                            400




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             198
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 214 of 408 PageID 3546




                                  Connecticut, New Haven


                          Firm Size                                            2.9
                   Median Years in Practice                                    20
          Concentration of Practice in Consumer Law                            89.1
                    Primary Practice Area                              Consumer Law
                   Secondary Practice Area                                  Bankruptcy
          Last Time Rate Change Occurred (months)                              25.1
            Median Number of Paralegals in Firm                                3.0
           Average Paralegal Rate for All Paralegals                           79
            Average Attorney Rate for All Attorneys                            477
          25% Median Attorney Rate for All Attorneys                           300
            Median Attorney Rate for All Attorneys                             400
          75% Median Attorney Rate for All Attorneys                           700
          95% Median Attorney Rate for All Attorneys                           725




                               Median Rate for Practice Areas


                                                                     Median
    Attorneys Handling Bankruptcy Cases                                350
    Attorneys Handling Class Action Cases                              725
    Attorneys Handling Credit Rights Cases                             400
    Attorneys Handling Mortgage Cases                                  350
    Attorneys Handling Vehicle Cases                                   350
    Attorneys Handling TCPA Cases                                      400
    Attorneys Handling Other Cases                                     400


                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              199
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 215 of 408 PageID 3547




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            205
                      1-3                                           250
                      3-5                                           283
                     6-10                                           400
                     11-15                                          410
                    16-20                                           550
                    21-25                                           625
                    26-30                                            617
                    31-35                                           600
                    36-40                                           350
                     41+                                            400




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             200
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 216 of 408 PageID 3548




                                      Connecticut, Hartford


     Firm Size                                                                 2.6
     Median Years in Practice                                                  20.0
     Concentration of Practice in Consumer Law                                 96.7
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            Employment Law
     Last Time Rate Change Occurred (months)                                   21.4
     Median Number of Paralegals in Firm                                        1.0
     Average Paralegal Rate for All Paralegals                                  97
     Average Attorney Rate for All Attorneys                                   486
     25% Median Attorney Rate for All Attorneys                                380
     Median Attorney Rate for All Attorneys                                    400
     75% Median Attorney Rate for All Attorneys                                700
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  400
    Attorneys Handling Class Action Cases                                725
    Attorneys Handling Credit Rights Cases                               400
    Attorneys Handling Mortgage Cases                                    375
    Attorneys Handling Vehicle Cases                                     388
    Attorneys Handling TCPA Cases                                        400
    Attorneys Handling Other Cases                                       375


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 201
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 217 of 408 PageID 3549




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           200
                      3-5                                           225
                     6-10                                           392
                     11-15                                          480
                    16-20                                           725
                    21-25                                           600
                    26-30                                            617
                    31-35                                           650
                    36-40                                           565
                     41+                                            400




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             202
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 218 of 408 PageID 3550




                                       Florida, Cape Coral


     Firm Size                                                                   2.9
     Median Years in Practice                                                    15.0
     Concentration of Practice in Consumer Law                                   87.1
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     19.2
     Median Number of Paralegals in Firm                                         1.9
     Average Paralegal Rate for All Paralegals                                   97
     Average Attorney Rate for All Attorneys                                     407
     25% Median Attorney Rate for All Attorneys                                  290
     Median Attorney Rate for All Attorneys                                      400
     75% Median Attorney Rate for All Attorneys                                  475
     95% Median Attorney Rate for All Attorneys                                  700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                475
    Attorneys Handling Credit Rights Cases                               400
    Attorneys Handling Mortgage Cases                                    463
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        400
    Attorneys Handling Other Cases                                       450


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 203
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 219 of 408 PageID 3551




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            350
                      1-3                                           275
                      3-5                                           300
                     6-10                                           325
                     11-15                                          400
                    16-20                                           500
                    21-25                                           450
                    26-30                                           475
                    31-35                                           450
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             204
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 220 of 408 PageID 3552




                                      Florida, Jacksonville


     Firm Size                                                                   3.2
     Median Years in Practice                                                    15.5
     Concentration of Practice in Consumer Law                                   95.9
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Real Estate
     Last Time Rate Change Occurred (months)                                     19.4
     Median Number of Paralegals in Firm                                         2.0
     Average Paralegal Rate for All Paralegals                                   106
     Average Attorney Rate for All Attorneys                                     445
     25% Median Attorney Rate for All Attorneys                                  350
     Median Attorney Rate for All Attorneys                                      450
     75% Median Attorney Rate for All Attorneys                                  525
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                500
    Attorneys Handling Credit Rights Cases                               438
    Attorneys Handling Mortgage Cases                                    438
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        438
    Attorneys Handling Other Cases                                       438


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 205
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 221 of 408 PageID 3553




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            225
                      1-3                                           250
                      3-5                                           282
                     6-10                                           350
                     11-15                                          438
                    16-20                                           520
                    21-25                                           500
                    26-30                                           583
                    31-35                                            519
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             206
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 222 of 408 PageID 3554




                                Florida, Miami - Fort Lauderdale


     Firm Size                                                                 2.9
     Median Years in Practice                                                  15.0
     Concentration of Practice in Consumer Law                                 95.9
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                        Bankruptcy, Real Estate
     Last Time Rate Change Occurred (months)                                   20.2
     Median Number of Paralegals in Firm                                       3.0
     Average Paralegal Rate for All Paralegals                                  95
     Average Attorney Rate for All Attorneys                                   418
     25% Median Attorney Rate for All Attorneys                                325
     Median Attorney Rate for All Attorneys                                    400
     75% Median Attorney Rate for All Attorneys                                525
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                475
    Attorneys Handling Credit Rights Cases                               400
    Attorneys Handling Mortgage Cases                                    450
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        400
    Attorneys Handling Other Cases                                       363


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 207
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 223 of 408 PageID 3555




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            350
                      1-3                                           283
                      3-5                                           281
                     6-10                                           335
                     11-15                                          400
                    16-20                                           456
                    21-25                                           475
                    26-30                                           533
                    31-35                                           542
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             208
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 224 of 408 PageID 3556




                                       Florida, Tallahassee


     Firm Size                                                                   3.1
     Median Years in Practice                                                    17.5
     Concentration of Practice in Consumer Law                                   70.6
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     15.7
     Median Number of Paralegals in Firm                                         2.0
     Average Paralegal Rate for All Paralegals                                   114
     Average Attorney Rate for All Attorneys                                     411
     25% Median Attorney Rate for All Attorneys                                  399
     Median Attorney Rate for All Attorneys                                      388
     75% Median Attorney Rate for All Attorneys                                  525
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                525
    Attorneys Handling Credit Rights Cases                               413
    Attorneys Handling Mortgage Cases                                    525
    Attorneys Handling Vehicle Cases                                     325
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       400


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 209
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 225 of 408 PageID 3557




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            210
                      1-3                                           250
                      3-5                                           260
                     6-10                                           325
                     11-15                                          438
                    16-20                                           425
                    21-25                                           409
                    26-30                                            575
                    31-35                                           610
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             210
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 226 of 408 PageID 3558




                                         Florida, Tampa


     Firm Size                                                                   2.8
     Median Years in Practice                                                    16.0
     Concentration of Practice in Consumer Law                                   80.7
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     17.2
     Median Number of Paralegals in Firm                                         3.0
     Average Paralegal Rate for All Paralegals                                   101
     Average Attorney Rate for All Attorneys                                     409
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      375
     75% Median Attorney Rate for All Attorneys                                  500
     95% Median Attorney Rate for All Attorneys                                  700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                500
    Attorneys Handling Credit Rights Cases                               400
    Attorneys Handling Mortgage Cases                                    500
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        363
    Attorneys Handling Other Cases                                       388


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 211
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 227 of 408 PageID 3559




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            225
                      1-3                                           250
                      3-5                                           258
                     6-10                                           350
                     11-15                                          392
                    16-20                                           456
                    21-25                                           455
                     6-30                                            519
                    31-35                                           590
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             212
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 228 of 408 PageID 3560




                                        Florida, Orlando


     Firm Size                                                                   3.0
     Median Years in Practice                                                    12.0
     Concentration of Practice in Consumer Law                                   95.4
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Real Estate
     Last Time Rate Change Occurred (months)                                     17.3
     Median Number of Paralegals in Firm                                          1.5
     Average Paralegal Rate for All Paralegals                                   103
     Average Attorney Rate for All Attorneys                                     406
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      375
     75% Median Attorney Rate for All Attorneys                                  500
     95% Median Attorney Rate for All Attorneys                                  700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  263
    Attorneys Handling Class Action Cases                                500
    Attorneys Handling Credit Rights Cases                               388
    Attorneys Handling Mortgage Cases                                    438
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        350
    Attorneys Handling Other Cases                                       388


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 213
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 229 of 408 PageID 3561




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           250
                      3-5                                           258
                     6-10                                           350
                     11-15                                          400
                    16-20                                           467
                    21-25                                           494
                    26-30                                           538
                    31-35                                           555
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             214
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 230 of 408 PageID 3562




                                         Georgia, Atlanta


     Firm Size                                                                  1.7
     Median Years in Practice                                                  21.2
     Concentration of Practice in Consumer Law                                 86.5
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   17.6
     Median Number of Paralegals in Firm                                        1.0
     Average Paralegal Rate for All Paralegals                                  89
     Average Attorney Rate for All Attorneys                                   349
     25% Median Attorney Rate for All Attorneys                                300
     Median Attorney Rate for All Attorneys                                    325
     75% Median Attorney Rate for All Attorneys                                350
     5% Median Attorney Rate for All Attorneys                                 675




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  325
    Attorneys Handling Class Action Cases                                325
    Attorneys Handling Credit Rights Cases                               325
    Attorneys Handling Mortgage Cases                                    338
    Attorneys Handling Vehicle Cases                                     338
    Attorneys Handling TCPA Cases                                        338
    Attorneys Handling Other Cases                                       325


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 215
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 231 of 408 PageID 3563




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           290
                      3-5                                           325
                     6-10                                            313
                     11-15                                           513
                    16-20                                           300
                    21-25                                            317
                    26-30                                           275
                    31-35                                           350
                    36-40                                           375
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             216
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 232 of 408 PageID 3564




                                         Georgia, Macon


     Firm Size                                                                 2.0
     Median Years in Practice                                                  15.0
     Concentration of Practice in Consumer Law                                 87.7
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   18.0
     Median Number of Paralegals in Firm                                        1.7
     Average Paralegal Rate for All Paralegals                                 107
     Average Attorney Rate for All Attorneys                                   386
     25% Median Attorney Rate for All Attorneys                                275
     Median Attorney Rate for All Attorneys                                    325
     75% Median Attorney Rate for All Attorneys                                550
     5% Median Attorney Rate for All Attorneys                                 675




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  325
    Attorneys Handling Class Action Cases                                338
    Attorneys Handling Credit Rights Cases                               325
    Attorneys Handling Mortgage Cases                                    513
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        338
    Attorneys Handling Other Cases                                       325


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 217
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 233 of 408 PageID 3565




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           290
                      3-5                                           325
                     6-10                                           300
                     11-15                                           513
                    16-20                                           300
                    21-25                                            317
                    26-30                                           275
                    31-35                                           300
                    36-40                                           375
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             218
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 234 of 408 PageID 3566




                                       Georgia, Savannah


     Firm Size                                                                  2.1
     Median Years in Practice                                                  15.0
     Concentration of Practice in Consumer Law                                 85.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   15.0
     Median Number of Paralegals in Firm                                        1.9
     Average Paralegal Rate for All Paralegals                                 103
     Average Attorney Rate for All Attorneys                                   373
     25% Median Attorney Rate for All Attorneys                                290
     Median Attorney Rate for All Attorneys                                    325
     75% Median Attorney Rate for All Attorneys                                450
     5% Median Attorney Rate for All Attorneys                                 675




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                350
    Attorneys Handling Credit Rights Cases                               325
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        375
    Attorneys Handling Other Cases                                       325


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 219
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 235 of 408 PageID 3567




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           290
                      3-5                                           325
                     6-10                                           300
                     11-15                                          400
                    16-20                                           300
                    21-25                                           325
                    26-30                                           275
                    31-35                                           100
                    36-40                                           375
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             220
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 236 of 408 PageID 3568




                                        Hawaii, Honolulu


     Firm Size                                                                   1.2
     Median Years in Practice                                                    16.0
     Concentration of Practice in Consumer Law                                   58.8
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     22.0
     Median Number of Paralegals in Firm                                          .5
     Average Paralegal Rate for All Paralegals                                   50
     Average Attorney Rate for All Attorneys                                     358
     25% Median Attorney Rate for All Attorneys                                  290
     Median Attorney Rate for All Attorneys                                      325
     75% Median Attorney Rate for All Attorneys                                  450
     95% Median Attorney Rate for All Attorneys                                  550




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                450
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       350


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 221
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 237 of 408 PageID 3569




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           263
                      3-5                                           275
                     6-10                                           300
                     11-15                                          300
                    16-20                                           300
                    21-25                                           550
                    26-30                                           450
                    31-35                                           450
                    36-40                                            413
                     41+                                            350




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             222
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 238 of 408 PageID 3570




                                         Illinois, Chicago


     Firm Size                                                                   3.67
     Median Years in Practice                                                    15.5
     Concentration of Practice in Consumer Law                                   93.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     11.9
     Median Number of Paralegals in Firm                                         3.0
     Average Paralegal Rate for All Paralegals                                   113
     Average Attorney Rate for All Attorneys                                     456
     25% Median Attorney Rate for All Attorneys                                  350
     Median Attorney Rate for All Attorneys                                      450
     75% Median Attorney Rate for All Attorneys                                  600
     95% Median Attorney Rate for All Attorneys                                  700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  388
    Attorneys Handling Class Action Cases                                 51
    Attorneys Handling Credit Rights Cases                               475
    Attorneys Handling Mortgage Cases                                    475
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       475


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 223
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 239 of 408 PageID 3571




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           300
                      3-5                                           305
                     6-10                                           429
                     11-15                                          447
                    16-20                                           525
                    21-25                                            515
                    26-30                                           563
                    31-35                                           300
                    36-40                                            575
                     41+                                            650




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             224
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 240 of 408 PageID 3572




                                       Illinois, Springfield


     Firm Size                                                                  3.75
     Median Years in Practice                                                   14.5
     Concentration of Practice in Consumer Law                                  98.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                             Securities Law
     Last Time Rate Change Occurred (months)                                    11.1
     Median Number of Paralegals in Firm                                        3.25
     Average Paralegal Rate for All Paralegals                                  143
     Average Attorney Rate for All Attorneys                                    486
     25% Median Attorney Rate for All Attorneys                                 325
     Median Attorney Rate for All Attorneys                                     463
     75% Median Attorney Rate for All Attorneys                                 650
     95% Median Attorney Rate for All Attorneys                                 725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  388-
    Attorneys Handling Class Action Cases                                600
    Attorneys Handling Credit Rights Cases                               500
    Attorneys Handling Mortgage Cases                                    700
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       425


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 225
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 241 of 408 PageID 3573




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           275
                      3-5                                           300
                     6-10                                           325
                     11-15                                          475
                    16-20                                           463
                    21-25                                           475
                    26-30                                           600
                    31-35                                           600
                    36-40                                           700
                     41+                                            650




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             226
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 242 of 408 PageID 3574




                                  Illinois, St Louis Metro East


     Firm Size                                                                   3.85
     Median Years in Practice                                                    19.0
     Concentration of Practice in Consumer Law                                   98.8
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     11.1
     Median Number of Paralegals in Firm                                         4.0
     Average Paralegal Rate for All Paralegals                                   145
     Average Attorney Rate for All Attorneys                                     520
     25% Median Attorney Rate for All Attorneys                                  425
     Median Attorney Rate for All Attorneys                                      500
     75% Median Attorney Rate for All Attorneys                                  675
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  500
    Attorneys Handling Class Action Cases                                625
    Attorneys Handling Credit Rights Cases                               600
    Attorneys Handling Mortgage Cases                                    700
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        600
    Attorneys Handling Other Cases                                       463


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 227
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 243 of 408 PageID 3575




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             185
                      1-3                                           225
                      3-5                                           275
                     6-10                                           450
                     11-15                                          494
                    16-20                                            513
                    21-25                                           500
                    26-30                                           563
                    31-35                                           600
                    36-40                                           700
                     41+                                            550




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             228
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 244 of 408 PageID 3576




                                      Indiana, Fort Wayne


     Firm Size                                                                   2.9
     Median Years in Practice                                                    28.0
     Concentration of Practice in Consumer Law                                   92.9
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     13.3
     Median Number of Paralegals in Firm                                         3.0
     Average Paralegal Rate for All Paralegals                                   122
     Average Attorney Rate for All Attorneys                                     498
     25% Median Attorney Rate for All Attorneys                                  425
     Median Attorney Rate for All Attorneys                                      463
     75% Median Attorney Rate for All Attorneys                                  600
     95% Median Attorney Rate for All Attorneys                                  700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  450
    Attorneys Handling Class Action Cases                                563
    Attorneys Handling Credit Rights Cases                               500
    Attorneys Handling Mortgage Cases                                    613
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       563


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 229
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 245 of 408 PageID 3577




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            245
                      1-3                                           275
                      3-5                                           310
                     6-10                                            313
                     11-15                                          450
                    16-20                                           450
                    21-25                                           350
                    26-30                                           600
                    31-35                                           600
                    36-40                                           550
                     41+                                            300




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             230
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 246 of 408 PageID 3578




                                   Indiana, Gary - Hammond


     Firm Size                                                                 2.8
     Median Years in Practice                                                  28.0
     Concentration of Practice in Consumer Law                                 97.7
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   12.5
     Median Number of Paralegals in Firm                                       2.6
     Average Paralegal Rate for All Paralegals                                 129
     Average Attorney Rate for All Attorneys                                   502
     25% Median Attorney Rate for All Attorneys                                425
     Median Attorney Rate for All Attorneys                                    475
     5% Median Attorney Rate for All Attorneys                                 600
     95% Median Attorney Rate for All Attorneys                                700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  450
    Attorneys Handling Class Action Cases                                563
    Attorneys Handling Credit Rights Cases                               525
    Attorneys Handling Mortgage Cases                                    613
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        525
    Attorneys Handling Other Cases                                       563


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 231
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 247 of 408 PageID 3579




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            225
                      1-3                                           275
                      3-5                                           310
                     6-10                                            313
                     11-15                                          450
                    16-20                                           450
                    21-25                                           350
                    26-30                                           600
                    31-35                                           600
                    36-40                                           550
                     41+                                            300




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             232
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 248 of 408 PageID 3580




                                      Indiana, Indianapolis


     Firm Size                                                                 2.3
     Median Years in Practice                                                  28.0
     Concentration of Practice in Consumer Law                                 94.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                             Personal Injury
     Last Time Rate Change Occurred (months)                                   12.0
     Median Number of Paralegals in Firm                                       2.0
     Average Paralegal Rate for All Paralegals                                  73
     Average Attorney Rate for All Attorneys                                   475
     25% Median Attorney Rate for All Attorneys                                375
     Median Attorney Rate for All Attorneys                                    450
     5% Median Attorney Rate for All Attorneys                                 600
     95% Median Attorney Rate for All Attorneys                                700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  450
    Attorneys Handling Class Action Cases                                450
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    488
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       563


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 233
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 249 of 408 PageID 3581




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            225
                      1-3                                           275
                      3-5                                           310
                     6-10                                            313
                     11-15                                          450
                    16-20                                           450
                    21-25                                           350
                    26-30                                           525
                    31-35                                           600
                    36-40                                           550
                     41+                                            560




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             234
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 250 of 408 PageID 3582




                          Indiana, South Bend - Elkhart - Mishawaka


     Firm Size                                                                 2.4
     Median Years in Practice                                                  28.0
     Concentration of Practice in Consumer Law                                 95.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                             Personal Injury
     Last Time Rate Change Occurred (months)                                   12.0
     Median Number of Paralegals in Firm                                        1.5
     Average Paralegal Rate for All Paralegals                                  111
     Average Attorney Rate for All Attorneys                                   485
     25% Median Attorney Rate for All Attorneys                                400
     Median Attorney Rate for All Attorneys                                    450
     75% Median Attorney Rate for All Attorneys                                600
     95% Median Attorney Rate for All Attorneys                                700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  450
    Attorneys Handling Class Action Cases                                475
    Attorneys Handling Credit Rights Cases                               463
    Attorneys Handling Mortgage Cases                                    450
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       563


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 235
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 251 of 408 PageID 3583




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            255
                      1-3                                           275
                      3-5                                           310
                     6-10                                            313
                     11-15                                          450
                    16-20                                           450
                    21-25                                           350
                    26-30                                           563
                    31-35                                           600
                    36-40                                           550
                     41+                                            560




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             236
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 252 of 408 PageID 3584




                                        Iowa, Des Moines


     Firm Size                                                                 2.3
     Median Years in Practice                                                  23.7
     Concentration of Practice in Consumer Law                                 53.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                          Bankruptcy, Workers
                                                                            Comp
     Last Time Rate Change Occurred (months)                                   18.0
     Median Number of Paralegals in Firm                                        1.0
     Average Paralegal Rate for All Paralegals                                 115
     Average Attorney Rate for All Attorneys                                   373
     25% Median Attorney Rate for All Attorneys                                250
     Median Attorney Rate for All Attorneys                                    333
     75% Median Attorney Rate for All Attorneys                                400
     95% Median Attorney Rate for All Attorneys                                500




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  425
    Attorneys Handling Class Action Cases                                450
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    450
    Attorneys Handling Vehicle Cases                                     275
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       450

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 237
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 253 of 408 PageID 3585




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             170
                      1-3                                           190
                      3-5                                           200
                     6-10                                           225
                     11-15                                          500
                    16-20                                           245
                    21-25                                           275
                    26-30                                           250
                    31-35                                           270
                    36-40                                           280
                     41+                                            265




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             238
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 254 of 408 PageID 3586




                                         Iowa, Dubuque


     Firm Size                                                                   2.0
     Median Years in Practice                                                    24.0
     Concentration of Practice in Consumer Law                                   50.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     16.8
     Median Number of Paralegals in Firm                                         1.0
     Average Paralegal Rate for All Paralegals                                   104
     Average Attorney Rate for All Attorneys                                     315
     25% Median Attorney Rate for All Attorneys                                  240
     Median Attorney Rate for All Attorneys                                      250
     75% Median Attorney Rate for All Attorneys                                  400
     95% Median Attorney Rate for All Attorneys                                  500




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  250
    Attorneys Handling Class Action Cases                                325
    Attorneys Handling Credit Rights Cases                               325
    Attorneys Handling Mortgage Cases                                    325
    Attorneys Handling Vehicle Cases                                     275
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       325


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 239
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 255 of 408 PageID 3587




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             170
                      1-3                                           190
                      3-5                                           200
                     6-10                                           240
                     11-15                                          500
                    16-20                                           245
                    21-25                                           288
                    26-30                                           250
                    31-35                                           250
                    36-40                                           280
                     41+                                            265




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             240
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 256 of 408 PageID 3588




                                       Kansas, Kansas City


     Firm Size                                                                   3.2
     Median Years in Practice                                                    5.0
     Concentration of Practice in Consumer Law                                   96.7
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     10.7
     Median Number of Paralegals in Firm                                         1.2
     Average Paralegal Rate for All Paralegals                                   130
     Average Attorney Rate for All Attorneys                                     400
     25% Median Attorney Rate for All Attorneys                                  315
     Median Attorney Rate for All Attorneys                                      400
     75% Median Attorney Rate for All Attorneys                                  500
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  200
    Attorneys Handling Class Action Cases                                350
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     325
    Attorneys Handling TCPA Cases                                        350
    Attorneys Handling Other Cases                                       350


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 241
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 257 of 408 PageID 3589




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            300
                      1-3                                           250
                      3-5                                           306
                     6-10                                           725
                     11-15                                          425
                    16-20                                           400
                    21-25                                           450
                    26-30                                           400
                    31-35                                           420
                    36-40                                           400
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             242
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 258 of 408 PageID 3590




                                         Kansas, Wichita


     Firm Size                                                                 3.0
     Median Years in Practice                                                  16.8
     Concentration of Practice in Consumer Law                                 96.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   9.6
     Median Number of Paralegals in Firm                                        1.4
     Average Paralegal Rate for All Paralegals                                 148
     Average Attorney Rate for All Attorneys                                   485
     25% Median Attorney Rate for All Attorneys                                300
     Median Attorney Rate for All Attorneys                                    500
     75% Median Attorney Rate for All Attorneys                                575
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  500
    Attorneys Handling Class Action Cases                                425
    Attorneys Handling Credit Rights Cases                               500
    Attorneys Handling Mortgage Cases                                    500
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        425
    Attorneys Handling Other Cases                                       350


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 243
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 259 of 408 PageID 3591




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            190
                      1-3                                           225
                      3-5                                           350
                     6-10                                           725
                     11-15                                          425
                    16-20                                           400
                    21-25                                           450
                    26-30                                           450
                    31-35                                           475
                    36-40                                           410
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             244
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 260 of 408 PageID 3592




                                      Kentucky, Lexington


     Firm Size                                                                 2.5
     Median Years in Practice                                                  12.0
     Concentration of Practice in Consumer Law                                 92.5
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   12.0
     Median Number of Paralegals in Firm                                       2.75
     Average Paralegal Rate for All Paralegals                                 110
     Average Attorney Rate for All Attorneys                                   375
     25% Median Attorney Rate for All Attorneys                                200
     Median Attorney Rate for All Attorneys                                    350
     75% Median Attorney Rate for All Attorneys                                475
     95% Median Attorney Rate for All Attorneys                                600




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  200
    Attorneys Handling Class Action Cases                                475
    Attorneys Handling Credit Rights Cases                               275
    Attorneys Handling Mortgage Cases                                    200
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        200
    Attorneys Handling Other Cases                                       600


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 245
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 261 of 408 PageID 3593




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                            175
                      3-5                                           200
                     6-10                                           245
                     11-15                                          300
                    16-20                                           322
                    21-25                                           350
                    26-30                                           425
                    31-35                                           600
                    36-40                                           500
                     41+                                            495




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             246
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 262 of 408 PageID 3594




                                      Kentucky, Louisville


     Firm Size                                                                   2.25
     Median Years in Practice                                                    31.0
     Concentration of Practice in Consumer Law                                   85.5
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     24.0
     Median Number of Paralegals in Firm                                         2.0
     Average Paralegal Rate for All Paralegals                                   98
     Average Attorney Rate for All Attorneys                                     325
     25% Median Attorney Rate for All Attorneys                                  225
     Median Attorney Rate for All Attorneys                                      368
     75% Median Attorney Rate for All Attorneys                                  450
     95% Median Attorney Rate for All Attorneys                                  600




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  225
    Attorneys Handling Class Action Cases                                450
    Attorneys Handling Credit Rights Cases                               300
    Attorneys Handling Mortgage Cases                                    225
    Attorneys Handling Vehicle Cases                                     325
    Attorneys Handling TCPA Cases                                        325
    Attorneys Handling Other Cases                                       600


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 247
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 263 of 408 PageID 3595




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           205
                      3-5                                           255
                     6-10                                           295
                     11-15                                          350
                    16-20                                           362
                    21-25                                           380
                    26-30                                           410
                    31-35                                            413
                    36-40                                           400
                     41+                                            300




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             248
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 264 of 408 PageID 3596




                                      Louisiana, Shreveport


     Firm Size                                                                   2.0
     Median Years in Practice                                                    10.0
     Concentration of Practice in Consumer Law                                   76.7
     Primary Practice Area                                                    Bankruptcy
     Secondary Practice Area                                             Consumer Law
     Last Time Rate Change Occurred (months)                                     16.0
     Median Number of Paralegals in Firm                                         1.7
     Average Paralegal Rate for All Paralegals                                   120
     Average Attorney Rate for All Attorneys                                     433
     25% Median Attorney Rate for All Attorneys                                  380
     Median Attorney Rate for All Attorneys                                      400
     75% Median Attorney Rate for All Attorneys                                  450
     95% Median Attorney Rate for All Attorneys                                  500




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  400
    Attorneys Handling Class Action Cases                                400
    Attorneys Handling Credit Rights Cases                               400
    Attorneys Handling Mortgage Cases                                    400
    Attorneys Handling Vehicle Cases                                     400
    Attorneys Handling TCPA Cases                                        400
    Attorneys Handling Other Cases                                       400


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 249
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 265 of 408 PageID 3597




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             170
                      1-3                                            175
                      3-5                                           220
                     6-10                                           400
                     11-15                                          350
                    16-20                                           350
                    21-25                                           385
                    26-30                                           405
                    31-35                                           425
                    36-40                                           490
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             250
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 266 of 408 PageID 3598




                                      Maryland, Baltimore


     Firm Size                                                                   2.5
     Median Years in Practice                                                    16.0
     Concentration of Practice in Consumer Law                                   61.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     12.0
     Median Number of Paralegals in Firm                                         2.5
     Average Paralegal Rate for All Paralegals                                   113
     Average Attorney Rate for All Attorneys                                     420
     25% Median Attorney Rate for All Attorneys                                  275
     Median Attorney Rate for All Attorneys                                      450
     75% Median Attorney Rate for All Attorneys                                  525
     95% Median Attorney Rate for All Attorneys                                  613




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  425
    Attorneys Handling Class Action Cases                                450
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    450
    Attorneys Handling Vehicle Cases                                     275
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       450


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 251
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 267 of 408 PageID 3599




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           225
                      3-5                                           225
                     6-10                                           375
                     11-15                                           513
                    16-20                                           450
                    21-25                                           550
                    26-30                                           388
                    31-35                                           500
                    36-40                                           400
                     41+                                            425




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             252
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 268 of 408 PageID 3600




                                Massachusetts, Boston - Cambridge


     Firm Size                                                                   2.6
     Median Years in Practice                                                    27.0
     Concentration of Practice in Consumer Law                                  80.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     15.8
     Median Number of Paralegals in Firm                                         1.3
     Average Paralegal Rate for All Paralegals                                   97
     Average Attorney Rate for All Attorneys                                     463
     25% Median Attorney Rate for All Attorneys                                  325
     Median Attorney Rate for All Attorneys                                      400
     75% Median Attorney Rate for All Attorneys                                  663
     95% Median Attorney Rate for All Attorneys                                  700




                                  Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                600
    Attorneys Handling Credit Rights Cases                               400
    Attorneys Handling Mortgage Cases                                    625
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       500


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 253
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 269 of 408 PageID 3601




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           245
                      3-5                                           263
                     6-10                                           250
                     11-15                                          400
                    16-20                                           410
                    21-25                                           363
                    26-30                                            575
                    31-35                                           600
                    36-40                                           525
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             254
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 270 of 408 PageID 3602




                                   Massachusetts, Springfield


     Firm Size                                                                   2.8
     Median Years in Practice                                                    32.0
     Concentration of Practice in Consumer Law                                   81.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     13.8
     Median Number of Paralegals in Firm                                         3.0
     Average Paralegal Rate for All Paralegals                                   136
     Average Attorney Rate for All Attorneys                                     538
     25% Median Attorney Rate for All Attorneys                                  375
     Median Attorney Rate for All Attorneys                                      600
     75% Median Attorney Rate for All Attorneys                                  675
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                625
    Attorneys Handling Credit Rights Cases                               600
    Attorneys Handling Mortgage Cases                                    675
    Attorneys Handling Vehicle Cases                                     500
    Attorneys Handling TCPA Cases                                        550
    Attorneys Handling Other Cases                                       600


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 255
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 271 of 408 PageID 3603




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           245
                      3-5                                           263
                     6-10                                           225
                     11-15                                          675
                    16-20                                           410
                    21-25                                           350
                    26-30                                           663
                    31-35                                           600
                    36-40                                           625
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             256
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 272 of 408 PageID 3604




                                        Michigan, Detroit


     Firm Size                                                                   2.9
     Median Years in Practice                                                    13.5
     Concentration of Practice in Consumer Law                                   92.8
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     21.0
     Median Number of Paralegals in Firm                                         1.9
     Average Paralegal Rate for All Paralegals                                   89
     Average Attorney Rate for All Attorneys                                     342
     25% Median Attorney Rate for All Attorneys                                  238
     Median Attorney Rate for All Attorneys                                      300
     75% Median Attorney Rate for All Attorneys                                  375
     95% Median Attorney Rate for All Attorneys                                  700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  263
    Attorneys Handling Class Action Cases                                350
    Attorneys Handling Credit Rights Cases                               325
    Attorneys Handling Mortgage Cases                                    683
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        338
    Attorneys Handling Other Cases                                       225


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 257
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 273 of 408 PageID 3605




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                            231
                      3-5                                           263
                     6-10                                           263
                     11-15                                          444
                    16-20                                           350
                    21-25                                           325
                    26-30                                           445
                    31-35                                           475
                    36-40                                           500
                     41+                                            225




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             258
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 274 of 408 PageID 3606




                                    Michigan, Grand Rapids


     Firm Size                                                                 2.5
     Median Years in Practice                                                  20.0
     Concentration of Practice in Consumer Law                                 82.6
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                        Bankruptcy, Real Estate
     Last Time Rate Change Occurred (months)                                   20.5
     Median Number of Paralegals in Firm                                        1.5
     Average Paralegal Rate for All Paralegals                                  85
     Average Attorney Rate for All Attorneys                                   368
     25% Median Attorney Rate for All Attorneys                                225
     Median Attorney Rate for All Attorneys                                    350
     75% Median Attorney Rate for All Attorneys                                525
     95% Median Attorney Rate for All Attorneys                                700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  325
    Attorneys Handling Class Action Cases                                400
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    513
    Attorneys Handling Vehicle Cases                                     325
    Attorneys Handling TCPA Cases                                        350
    Attorneys Handling Other Cases                                       350


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 259
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 275 of 408 PageID 3607




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           200
                      3-5                                           275
                     6-10                                           306
                     11-15                                          492
                    16-20                                            319
                    21-25                                           425
                    26-30                                           450
                    31-35                                           400
                    36-40                                           458
                     41+                                            225




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             260
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 276 of 408 PageID 3608




                                       Michigan, Lansing


     Firm Size                                                                 2.3
     Median Years in Practice                                                  20.0
     Concentration of Practice in Consumer Law                                 92.8
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   24.7
     Median Number of Paralegals in Firm                                        1.5
     Average Paralegal Rate for All Paralegals                                  85
     Average Attorney Rate for All Attorneys                                   379
     25% Median Attorney Rate for All Attorneys                                300
     Median Attorney Rate for All Attorneys                                    350
     75% Median Attorney Rate for All Attorneys                                425
     95% Median Attorney Rate for All Attorneys                                700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  275
    Attorneys Handling Class Action Cases                                400
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    513
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        363
    Attorneys Handling Other Cases                                       225


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 261
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 277 of 408 PageID 3609




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           275
                      3-5                                           275
                     6-10                                           350
                     11-15                                          444
                    16-20                                            319
                    21-25                                           400
                    26-30                                           450
                    31-35                                           475
                    36-40                                           458
                     41+                                            225




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             262
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 278 of 408 PageID 3610




                                      Michigan, Marquette


     Firm Size                                                                 2.6
     Median Years in Practice                                                  20.0
     Concentration of Practice in Consumer Law                                 96.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   27.4
     Median Number of Paralegals in Firm                                        1.9
     Average Paralegal Rate for All Paralegals                                  72
     Average Attorney Rate for All Attorneys                                   403
     25% Median Attorney Rate for All Attorneys                                300
     Median Attorney Rate for All Attorneys                                    375
     75% Median Attorney Rate for All Attorneys                                450
     95% Median Attorney Rate for All Attorneys                                700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  275
    Attorneys Handling Class Action Cases                                450
    Attorneys Handling Credit Rights Cases                               425
    Attorneys Handling Mortgage Cases                                    500
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        425
    Attorneys Handling Other Cases                                       375


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 263
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 279 of 408 PageID 3611




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           275
                      3-5                                           275
                     6-10                                           350
                     11-15                                          444
                    16-20                                            319
                    21-25                                           400
                    26-30                                           450
                    31-35                                           475
                    36-40                                           458
                     41+                                            225




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             264
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 280 of 408 PageID 3612




                                Minnesota, Minneapolis - St Paul


     Firm Size                                                                   2.4
     Median Years in Practice                                                    12.5
     Concentration of Practice in Consumer Law                                   92.5
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     9.8
     Median Number of Paralegals in Firm                                         1.5
     Average Paralegal Rate for All Paralegals                                   98
     Average Attorney Rate for All Attorneys                                     406
     25% Median Attorney Rate for All Attorneys                                  325
     Median Attorney Rate for All Attorneys                                      350
     75% Median Attorney Rate for All Attorneys                                  500
     95% Median Attorney Rate for All Attorneys                                  650




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                675
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    525
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        338
    Attorneys Handling Other Cases                                       350


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 265
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 281 of 408 PageID 3613




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           255
                      3-5                                           325
                     6-10                                           338
                     11-15                                          438
                    16-20                                           300
                    21-25                                           390
                    26-30                                           425
                    31-35                                           450
                    36-40                                           595
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             266
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 282 of 408 PageID 3614




                                      Mississippi, Jackson


     Firm Size                                                                  1.3
     Median Years in Practice                                                  21.0
     Concentration of Practice in Consumer Law                                 83.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   20.0
     Median Number of Paralegals in Firm                                        1.0
     Average Paralegal Rate for All Paralegals                                 125
     Average Attorney Rate for All Attorneys                                   367
     25% Median Attorney Rate for All Attorneys                                300
     Median Attorney Rate for All Attorneys                                    325
     75% Median Attorney Rate for All Attorneys                                400
     95% Median Attorney Rate for All Attorneys                                475




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  325
    Attorneys Handling Class Action Cases                                325
    Attorneys Handling Credit Rights Cases                               400
    Attorneys Handling Mortgage Cases                                    325
    Attorneys Handling Vehicle Cases                                     388
    Attorneys Handling TCPA Cases                                        325
    Attorneys Handling Other Cases                                       475


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 267
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 283 of 408 PageID 3615




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           200
                      3-5                                           265
                     6-10                                           325
                     11-15                                          350
                    16-20                                           378
                    21-25                                           363
                    26-30                                           395
                    31-35                                           420
                    36-40                                           400
                     41+                                             315




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             268
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 284 of 408 PageID 3616




                                       Missouri, Columbia


     Firm Size                                                                 3.2
     Median Years in Practice                                                  13.6
     Concentration of Practice in Consumer Law                                 96.6
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   16.7
     Median Number of Paralegals in Firm                                        2.1
     Average Paralegal Rate for All Paralegals                                 132
     Average Attorney Rate for All Attorneys                                   436
     25% Median Attorney Rate for All Attorneys                                325
     Median Attorney Rate for All Attorneys                                    359
     75% Median Attorney Rate for All Attorneys                                525
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                350
    Attorneys Handling Credit Rights Cases                               425
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        425
    Attorneys Handling Other Cases                                       325


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 269
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 285 of 408 PageID 3617




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             170
                      1-3                                           210
                      3-5                                           350
                     6-10                                           425
                     11-15                                          350
                    16-20                                           410
                    21-25                                           425
                    26-30                                           450
                    31-35                                           466
                    36-40                                           450
                     41+                                            400




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             270
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 286 of 408 PageID 3618




                                      Missouri, Kansas City


     Firm Size                                                                   3.2
     Median Years in Practice                                                    8.0
     Concentration of Practice in Consumer Law                                   91.5
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     14.8
     Median Number of Paralegals in Firm                                         1.8
     Average Paralegal Rate for All Paralegals                                   1.8
     Average Attorney Rate for All Attorneys                                     371
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      350
     75% Median Attorney Rate for All Attorneys                                  425
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  200
    Attorneys Handling Class Action Cases                                350
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    388
    Attorneys Handling Vehicle Cases                                     338
    Attorneys Handling TCPA Cases                                        355
    Attorneys Handling Other Cases                                       300


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 271
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 287 of 408 PageID 3619




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            300
                      1-3                                           233
                      3-5                                           306
                     6-10                                           725
                     11-15                                          433
                    16-20                                           425
                    21-25                                           300
                    26-30                                           350
                    31-35                                           345
                    36-40                                           350
                     41+                                            310




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             272
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 288 of 408 PageID 3620




                                      Missouri, Springfield


     Firm Size                                                                   3.3
     Median Years in Practice                                                    11.0
     Concentration of Practice in Consumer Law                                  84.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     14.0
     Median Number of Paralegals in Firm                                         1.9
     Average Paralegal Rate for All Paralegals                                   107
     Average Attorney Rate for All Attorneys                                     362
     25% Median Attorney Rate for All Attorneys                                  275
     Median Attorney Rate for All Attorneys                                      350
     75% Median Attorney Rate for All Attorneys                                  450
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  200
    Attorneys Handling Class Action Cases                                350
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        350
    Attorneys Handling Other Cases                                       300


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 273
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 289 of 408 PageID 3621




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            300
                      1-3                                           233
                      3-5                                           306
                     6-10                                           725
                     11-15                                          363
                    16-20                                           438
                    21-25                                           300
                    26-30                                           350
                    31-35                                           345
                    36-40                                           350
                     41+                                            310




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             274
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 290 of 408 PageID 3622




                                        Missouri, St Louis


     Firm Size                                                                 3.6
     Median Years in Practice                                                  8.0
     Concentration of Practice in Consumer Law                                 92.7
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                             Personal Injury
     Last Time Rate Change Occurred (months)                                   21.3
     Median Number of Paralegals in Firm                                        1.9
     Average Paralegal Rate for All Paralegals                                  111
     Average Attorney Rate for All Attorneys                                   377
     25% Median Attorney Rate for All Attorneys                                300
     Median Attorney Rate for All Attorneys                                    350
     75% Median Attorney Rate for All Attorneys                                475
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  200
    Attorneys Handling Class Action Cases                                350
    Attorneys Handling Credit Rights Cases                               338
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     325
    Attorneys Handling TCPA Cases                                        350
    Attorneys Handling Other Cases                                       300


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 275
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 291 of 408 PageID 3623




                                   Experience Variable Table


       Years Practicing Consumer
                                                      Average Attorney Hourly Rate
                  Law
                  <1                                              300
                  1-3                                             250
                 3-5                                              306
                 6-10                                             425
                 11-15                                            400
                16-20                                             400
                21-25                                             345
                26-30                                             405
                31-35                                             425
                36-40                                             385
                 41+                                              350




                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                276
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 292 of 408 PageID 3624




                                        Nebraska, Lincoln


     Firm Size                                                                   1.7
     Median Years in Practice                                                    24.0
     Concentration of Practice in Consumer Law                                   73.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     9.0
     Median Number of Paralegals in Firm                                         1.0
     Average Paralegal Rate for All Paralegals                                   125
     Average Attorney Rate for All Attorneys                                     350
     25% Median Attorney Rate for All Attorneys                                  250
     Median Attorney Rate for All Attorneys                                      325
     75% Median Attorney Rate for All Attorneys                                  400
     95% Median Attorney Rate for All Attorneys                                  450



                                Median Rates for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  275
    Attorneys Handling Class Action Cases                                388
    Attorneys Handling Credit Rights Cases                               325
    Attorneys Handling Mortgage Cases                                    275
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       350




                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 277
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 293 of 408 PageID 3625




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            225
                      1-3                                           225
                      3-5                                           275
                     6-10                                           300
                     11-15                                          450
                    16-20                                           325
                    21-25                                           325
                    26-30                                           350
                    31-35                                           500
                    36-40                                           550
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             278
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 294 of 408 PageID 3626




                                        Nebraska, Omaha


     Firm Size                                                                   1.7
     Median Years in Practice                                                    22.5
     Concentration of Practice in Consumer Law                                   75.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     9.0
     Median Number of Paralegals in Firm                                          .5
     Average Paralegal Rate for All Paralegals                                   87
     Average Attorney Rate for All Attorneys                                     367
     25% Median Attorney Rate for All Attorneys                                  275
     Median Attorney Rate for All Attorneys                                      333
     75% Median Attorney Rate for All Attorneys                                  500
     95% Median Attorney Rate for All Attorneys                                  550




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  275
    Attorneys Handling Class Action Cases                                333
    Attorneys Handling Credit Rights Cases                               333
    Attorneys Handling Mortgage Cases                                    275
    Attorneys Handling Vehicle Cases                                     333
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       333


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 279
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 295 of 408 PageID 3627




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            225
                      1-3                                           225
                      3-5                                           275
                     6-10                                           300
                     11-15                                          350
                    16-20                                           325
                    21-25                                           325
                    26-30                                           350
                    31-35                                           500
                    36-40                                           550
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             280
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 296 of 408 PageID 3628




                                       Nevada, Las Vegas


     Firm Size                                                                  4.8
     Median Years in Practice                                                  12.0
     Concentration of Practice in Consumer Law                                 100.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   13.2
     Median Number of Paralegals in Firm                                        4.0
     Average Paralegal Rate for All Paralegals                                 144
     Average Attorney Rate for All Attorneys                                   420
     25% Median Attorney Rate for All Attorneys                                350
     Median Attorney Rate for All Attorneys                                    450
     75% Median Attorney Rate for All Attorneys                                485
     95% Median Attorney Rate for All Attorneys                                500




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  450
    Attorneys Handling Class Action Cases                                450
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    450
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       450


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 281
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 297 of 408 PageID 3629




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           275
                      3-5                                           290
                     6-10                                           325
                     11-15                                          450
                    16-20                                           440
                    21-25                                           465
                    26-30                                           450
                    31-35                                           500
                    36-40                                           525
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             282
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 298 of 408 PageID 3630




                                   Nevada, Reno - Carson City


     Firm Size                                                                  4.8
     Median Years in Practice                                                  12.0
     Concentration of Practice in Consumer Law                                 100.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   13.2
     Median Number of Paralegals in Firm                                        4.0
     Average Paralegal Rate for All Paralegals                                 144
     Average Attorney Rate for All Attorneys                                   420
     25% Median Attorney Rate for All Attorneys                                350
     Median Attorney Rate for All Attorneys                                    450
     75% Median Attorney Rate for All Attorneys                                485
     95% Median Attorney Rate for All Attorneys                                500




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  450
    Attorneys Handling Class Action Cases                                450
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    450
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       450


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 283
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 299 of 408 PageID 3631




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           275
                      3-5                                           290
                     6-10                                           325
                     11-15                                          450
                    16-20                                           440
                    21-25                                           465
                    26-30                                           450
                    31-35                                           500
                    36-40                                           525
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             284
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 300 of 408 PageID 3632




                                      New Jersey, Newark


     Firm Size                                                                 3.31
     Median Years in Practice                                                  20.0
     Concentration of Practice in Consumer Law                                 76.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                       Bankruptcy, Employment
                                                                            Law
     Last Time Rate Change Occurred (months)                                   6.8
     Median Number of Paralegals in Firm                                        1.9
     Average Paralegal Rate for All Paralegals                                 105
     Average Attorney Rate for All Attorneys                                   494
     25% Median Attorney Rate for All Attorneys                                300
     Median Attorney Rate for All Attorneys                                    425
     75% Median Attorney Rate for All Attorneys                                700
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                588
    Attorneys Handling Credit Rights Cases                               363
    Attorneys Handling Mortgage Cases                                    588
    Attorneys Handling Vehicle Cases                                     363
    Attorneys Handling TCPA Cases                                        700
    Attorneys Handling Other Cases                                       425

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 285
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 301 of 408 PageID 3633




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             178
                      1-3                                           225
                      3-5                                           363
                     6-10                                           350
                     11-15                                          350
                    16-20                                           358
                    21-25                                           425
                    26-30                                           725
                    31-35                                           700
                    36-40                                           600
                     41+                                            550




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             286
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 302 of 408 PageID 3634




                                      New Jersey, Trenton


     Firm Size                                                                 2.3
     Median Years in Practice                                                  22.0
     Concentration of Practice in Consumer Law                                 88.7
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            Employment Law
     Last Time Rate Change Occurred (months)                                   10.5
     Median Number of Paralegals in Firm                                        2.1
     Average Paralegal Rate for All Paralegals                                 134
     Average Attorney Rate for All Attorneys                                   600
     25% Median Attorney Rate for All Attorneys                                459
     Median Attorney Rate for All Attorneys                                    675
     75% Median Attorney Rate for All Attorneys                                700
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  675
    Attorneys Handling Class Action Cases                                675
    Attorneys Handling Credit Rights Cases                               675
    Attorneys Handling Mortgage Cases                                    688
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        700
    Attorneys Handling Other Cases                                       675


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 287
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 303 of 408 PageID 3635




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            275
                      1-3                                           300
                      3-5                                           375
                     6-10                                           400
                     11-15                                          675
                    16-20                                            575
                    21-25                                           450
                    26-30                                           725
                    31-35                                           700
                    36-40                                           700
                     41+                                            650




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             288
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 304 of 408 PageID 3636




                               New Mexico, Albuquerque - Santa Fe


     Firm Size                                                                   2.0
     Median Years in Practice                                                    30.0
     Concentration of Practice in Consumer Law                                   70.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     40.0
     Median Number of Paralegals in Firm                                         1.0
     Average Paralegal Rate for All Paralegals                                   93
     Average Attorney Rate for All Attorneys                                     275
     25% Median Attorney Rate for All Attorneys                                  220
     Median Attorney Rate for All Attorneys                                      250
     75% Median Attorney Rate for All Attorneys                                  300
     95% Median Attorney Rate for All Attorneys                                  325




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  250
    Attorneys Handling Class Action Cases                                288
    Attorneys Handling Credit Rights Cases                               250
    Attorneys Handling Mortgage Cases                                    250
    Attorneys Handling Vehicle Cases                                     288
    Attorneys Handling TCPA Cases                                        250
    Attorneys Handling Other Cases                                       250


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 289
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 305 of 408 PageID 3637




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             150
                      1-3                                            150
                      3-5                                            163
                     6-10                                           210
                     11-15                                          200
                    16-20                                           250
                    21-25                                           275
                    26-30                                           275
                    31-35                                           280
                    36-40                                           300
                     41+                                            325




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             290
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 306 of 408 PageID 3638




                                New York, Albany - Schenectady


     Firm Size                                                                  2.1
     Median Years in Practice                                                  15.0
     Concentration of Practice in Consumer Law                                 82.7
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            Employment Law
     Last Time Rate Change Occurred (months)                                   13.9
     Median Number of Paralegals in Firm                                        3.1
     Average Paralegal Rate for All Paralegals                                 136
     Average Attorney Rate for All Attorneys                                   509
     25% Median Attorney Rate for All Attorneys                                400
     Median Attorney Rate for All Attorneys                                    538
     75% Median Attorney Rate for All Attorneys                                700
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                600
    Attorneys Handling Credit Rights Cases                               425
    Attorneys Handling Mortgage Cases                                    688
    Attorneys Handling Vehicle Cases                                     425
    Attorneys Handling TCPA Cases                                        425
    Attorneys Handling Other Cases                                       663


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 291
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 307 of 408 PageID 3639




                                 Experience Variable Table


         Years Practicing Consumer Law                 Average Attorney Hourly Rate
                      <1                                             245
                      1-3                                            300
                      3-5                                            300
                     6-10                                            375
                     11-15                                           420
                    16-20                                            700
                    21-25                                            550
                    26-30                                            725
                    31-35                                            663
                    36-40                                            638
                     41+                                             375




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              292
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 308 of 408 PageID 3640




                                        New York, Buffalo


     Firm Size                                                                 3.4
     Median Years in Practice                                                  27.0
     Concentration of Practice in Consumer Law                                 71.1
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                       Bankruptcy, Employment
                                                                            Law
     Last Time Rate Change Occurred (months)                                   8.6
     Median Number of Paralegals in Firm                                        2.1
     Average Paralegal Rate for All Paralegals                                 110
     Average Attorney Rate for All Attorneys                                   545
     25% Median Attorney Rate for All Attorneys                                250
     Median Attorney Rate for All Attorneys                                    675
     75% Median Attorney Rate for All Attorneys                                700
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                700
    Attorneys Handling Credit Rights Cases                               200
    Attorneys Handling Mortgage Cases                                    700
    Attorneys Handling Vehicle Cases                                     700
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       600

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 293
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 309 of 408 PageID 3641




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           200
                      3-5                                           200
                     6-10                                           265
                     11-15                                          350
                    16-20                                           675
                    21-25                                           500
                    26-30                                           725
                    31-35                                           475
                    36-40                                            713
                     41+                                            550




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             294
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 310 of 408 PageID 3642




                                    New York, New York City


     Firm Size                                                                   2.7
     Median Years in Practice                                                    19.0
     Concentration of Practice in Consumer Law                                   86.1
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     16.1
     Median Number of Paralegals in Firm                                         2.8
     Average Paralegal Rate for All Paralegals                                   108
     Average Attorney Rate for All Attorneys                                     490
     25% Median Attorney Rate for All Attorneys                                  350
     Median Attorney Rate for All Attorneys                                      500
     75% Median Attorney Rate for All Attorneys                                  675
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  500
    Attorneys Handling Class Action Cases                                575
    Attorneys Handling Credit Rights Cases                               413
    Attorneys Handling Mortgage Cases                                    588
    Attorneys Handling Vehicle Cases                                     425
    Attorneys Handling TCPA Cases                                        413
    Attorneys Handling Other Cases                                       600


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 295
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 311 of 408 PageID 3643




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            300
                      1-3                                           300
                      3-5                                           300
                     6-10                                           338
                     11-15                                           413
                    16-20                                           567
                    21-25                                           583
                    26-30                                           725
                    31-35                                           544
                    36-40                                           638
                     41+                                            375




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             296
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 312 of 408 PageID 3644




                                      New York, Rochester


     Firm Size                                                                   3.1
     Median Years in Practice                                                    27.0
     Concentration of Practice in Consumer Law                                   72.7
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     13.2
     Median Number of Paralegals in Firm                                         1.7
     Average Paralegal Rate for All Paralegals                                   89
     Average Attorney Rate for All Attorneys                                     505
     25% Median Attorney Rate for All Attorneys                                  275
     Median Attorney Rate for All Attorneys                                      500
     75% Median Attorney Rate for All Attorneys                                  700
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  375
    Attorneys Handling Class Action Cases                                600
    Attorneys Handling Credit Rights Cases                               400
    Attorneys Handling Mortgage Cases                                    500
    Attorneys Handling Vehicle Cases                                     475
    Attorneys Handling TCPA Cases                                        400
    Attorneys Handling Other Cases                                       550


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 297
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 313 of 408 PageID 3645




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             185
                      1-3                                           200
                      3-5                                           200
                     6-10                                           350
                     11-15                                          405
                    16-20                                           550
                    21-25                                            575
                    26-30                                           725
                    31-35                                           475
                    36-40                                           642
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             298
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 314 of 408 PageID 3646




                                         New York, Syracuse


                             Firm Size                                         4.0
     Median Years in Practice                                                  24.0
     Concentration of Practice in Consumer Law                                 91.2
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            Employment Law
     Last Time Rate Change Occurred (months)                                   10.5
     Median Number of Paralegals in Firm                                        3.1
     Average Paralegal Rate for All Paralegals                                 179
     Average Attorney Rate for All Attorneys                                   628
     25% Median Attorney Rate for All Attorneys                                550
     Median Attorney Rate for All Attorneys                                    688
     75% Median Attorney Rate for All Attorneys                                700
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  688
    Attorneys Handling Class Action Cases                                700
    Attorneys Handling Credit Rights Cases                               675
    Attorneys Handling Mortgage Cases                                    700
    Attorneys Handling Vehicle Cases                                     700
    Attorneys Handling TCPA Cases                                        550
    Attorneys Handling Other Cases                                       600


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 299
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 315 of 408 PageID 3647




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           275
                      3-5                                           300
                     6-10                                           325
                     11-15                                          675
                    16-20                                           725
                    21-25                                           550
                    26-30                                           725
                    31-35                                           600
                    36-40                                           700
                     41+                                            700




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             300
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 316 of 408 PageID 3648




                                    North Carolina, Charlotte


                             Firm Size                                           2.4
     Median Years in Practice                                                    19.0
     Concentration of Practice in Consumer Law                                   56.7
     Primary Practice Area                                                    Bankruptcy
     Secondary Practice Area                                             Consumer Law
     Last Time Rate Change Occurred (months)                                     22.6
     Median Number of Paralegals in Firm                                         2.0
     Average Paralegal Rate for All Paralegals                                   83
     Average Attorney Rate for All Attorneys                                     322
     25% Median Attorney Rate for All Attorneys                                  250
     Median Attorney Rate for All Attorneys                                      275
     75% Median Attorney Rate for All Attorneys                                  350
     95% Median Attorney Rate for All Attorneys                                  650




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  263
    Attorneys Handling Class Action Cases                                350
    Attorneys Handling Credit Rights Cases                               300
    Attorneys Handling Mortgage Cases                                    263
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        350
    Attorneys Handling Other Cases                                       275


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 301
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 317 of 408 PageID 3649




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           225
                      3-5                                           225
                     6-10                                           292
                     11-15                                          363
                    16-20                                           300
                    21-25                                           275
                    26-30                                           267
                    31-35                                           300
                    36-40                                           343
                     41+                                            360




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             302
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 318 of 408 PageID 3650




                                  North Carolina, Greensboro


     Firm Size                                                                   2.3
     Median Years in Practice                                                    13.0
     Concentration of Practice in Consumer Law                                   55.8
     Primary Practice Area                                                    Bankruptcy
     Secondary Practice Area                                             Consumer Law
     Last Time Rate Change Occurred (months)                                     20.2
     Median Number of Paralegals in Firm                                         1.7
     Average Paralegal Rate for All Paralegals                                   82
     Average Attorney Rate for All Attorneys                                     290
     25% Median Attorney Rate for All Attorneys                                  240
     Median Attorney Rate for All Attorneys                                      250
     75% Median Attorney Rate for All Attorneys                                  300
     95% Median Attorney Rate for All Attorneys                                  675




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  250
    Attorneys Handling Class Action Cases                                488
    Attorneys Handling Credit Rights Cases                               250
    Attorneys Handling Mortgage Cases                                    300
    Attorneys Handling Vehicle Cases                                     275
    Attorneys Handling TCPA Cases                                        250
    Attorneys Handling Other Cases                                       275


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 303
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 319 of 408 PageID 3651




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            180
                      1-3                                           225
                      3-5                                           225
                     6-10                                           275
                     11-15                                          381
                    16-20                                           263
                    21-25                                           275
                    26-30                                           250
                    31-35                                           280
                    36-40                                           275
                     41+                                            260




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             304
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 320 of 408 PageID 3652




                                     North Carolina, Raleigh


     Firm Size                                                                   2.3
     Median Years in Practice                                                    13.0
     Concentration of Practice in Consumer Law                                   65.8
     Primary Practice Area                                                    Bankruptcy
     Secondary Practice Area                                             Consumer Law
     Last Time Rate Change Occurred (months)                                     20.2
     Median Number of Paralegals in Firm                                         1.7
     Average Paralegal Rate for All Paralegals                                   84
     Average Attorney Rate for All Attorneys                                     290
     25% Median Attorney Rate for All Attorneys                                  240
     Median Attorney Rate for All Attorneys                                      250
     75% Median Attorney Rate for All Attorneys                                  300
     95% Median Attorney Rate for All Attorneys                                  350




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  250
    Attorneys Handling Class Action Cases                                300
    Attorneys Handling Credit Rights Cases                               250
    Attorneys Handling Mortgage Cases                                    250
    Attorneys Handling Vehicle Cases                                     275
    Attorneys Handling TCPA Cases                                        250
    Attorneys Handling Other Cases                                       250


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 305
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 321 of 408 PageID 3653




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           225
                      3-5                                           225
                     6-10                                           275
                     11-15                                          381
                    16-20                                           263
                    21-25                                           265
                    26-30                                           300
                    31-35                                           325
                    36-40                                           300
                     41+                                            300




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             306
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 322 of 408 PageID 3654




                                         Ohio, Cincinnati


     Firm Size                                                                  2.1
     Median Years in Practice                                                  22.0
     Concentration of Practice in Consumer Law                                 90.2
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                         Bankruptcy, Domestic
                                                                          Relations
     Last Time Rate Change Occurred (months)                                   23.6
     Median Number of Paralegals in Firm                                       2.0
     Average Paralegal Rate for All Paralegals                                  80
     Average Attorney Rate for All Attorneys                                   366
     25% Median Attorney Rate for All Attorneys                                300
     Median Attorney Rate for All Attorneys                                    338
     75% Median Attorney Rate for All Attorneys                                475
     95% Median Attorney Rate for All Attorneys                                525




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  325
    Attorneys Handling Class Action Cases                                400
    Attorneys Handling Credit Rights Cases                               325
    Attorneys Handling Mortgage Cases                                    325
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        488
    Attorneys Handling Other Cases                                       325

                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 307
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 323 of 408 PageID 3655




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           225
                      3-5                                           250
                     6-10                                           300
                     11-15                                          425
                    16-20                                           442
                    21-25                                           342
                    26-30                                           400
                    31-35                                           385
                    36-40                                           425
                     41+                                            365




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             308
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 324 of 408 PageID 3656




                                         Ohio, Cleveland


     Firm Size                                                                 2.3
     Median Years in Practice                                                  22.0
     Concentration of Practice in Consumer Law                                 93.8
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   19.7
     Median Number of Paralegals in Firm                                        1.0
     Average Paralegal Rate for All Paralegals                                  89
     Average Attorney Rate for All Attorneys                                   416
     25% Median Attorney Rate for All Attorneys                                300
     Median Attorney Rate for All Attorneys                                    425
     75% Median Attorney Rate for All Attorneys                                500
     95% Median Attorney Rate for All Attorneys                                650




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  312
    Attorneys Handling Class Action Cases                                488
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    450
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        475
    Attorneys Handling Other Cases                                       475


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 309
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 325 of 408 PageID 3657




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            225
                      1-3                                           250
                      3-5                                           250
                     6-10                                           300
                     11-15                                          442
                    16-20                                            417
                    21-25                                           400
                    26-30                                           418
                    31-35                                           450
                    36-40                                           467
                     41+                                            433




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             310
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 326 of 408 PageID 3658




                                         Ohio, Columbus


     Firm Size                                                                   2.9
     Median Years in Practice                                                    18.0
     Concentration of Practice in Consumer Law                                   91.2
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     15.5
     Median Number of Paralegals in Firm                                         3.0
     Average Paralegal Rate for All Paralegals                                   80
     Average Attorney Rate for All Attorneys                                     352
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      350
     75% Median Attorney Rate for All Attorneys                                  500
     95% Median Attorney Rate for All Attorneys                                  600




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  288
    Attorneys Handling Class Action Cases                                475
    Attorneys Handling Credit Rights Cases                               375
    Attorneys Handling Mortgage Cases                                    338
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        475
    Attorneys Handling Other Cases                                       250


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 311
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 327 of 408 PageID 3659




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           300
                      3-5                                           375
                     6-10                                           300
                     11-15                                          425
                    16-20                                           442
                    21-25                                            417
                    26-30                                           300
                    31-35                                           275
                    36-40                                           500
                     41+                                            650




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             312
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 328 of 408 PageID 3660




                                          Ohio, Toledo


     Firm Size                                                                 2.4
     Median Years in Practice                                                  21.5
     Concentration of Practice in Consumer Law                                 86.4
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   19.7
     Median Number of Paralegals in Firm                                        1.1
     Average Paralegal Rate for All Paralegals                                  93
     Average Attorney Rate for All Attorneys                                   421
     25% Median Attorney Rate for All Attorneys                                300
     Median Attorney Rate for All Attorneys                                    433
     75% Median Attorney Rate for All Attorneys                                500
     95% Median Attorney Rate for All Attorneys                                650




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  312
    Attorneys Handling Class Action Cases                                500
    Attorneys Handling Credit Rights Cases                               475
    Attorneys Handling Mortgage Cases                                    450
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        483
    Attorneys Handling Other Cases                                       475


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 313
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 329 of 408 PageID 3661




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            225
                      1-3                                           250
                      3-5                                           250
                     6-10                                           300
                     11-15                                          475
                    16-20                                           475
                    21-25                                           425
                    26-30                                           433
                    31-35                                           450
                    36-40                                           450
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             314
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 330 of 408 PageID 3662




                                   Oklahoma, Oklahoma City


     Firm Size                                                                   1.7
     Median Years in Practice                                                    14.0
     Concentration of Practice in Consumer Law                                   61.4
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     14.6
     Median Number of Paralegals in Firm                                          .3
     Average Paralegal Rate for All Paralegals                                   100
     Average Attorney Rate for All Attorneys                                     247
     25% Median Attorney Rate for All Attorneys                                  225
     Median Attorney Rate for All Attorneys                                      300
     75% Median Attorney Rate for All Attorneys                                  350
     95% Median Attorney Rate for All Attorneys                                  375




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  250
    Attorneys Handling Class Action Cases                                300
    Attorneys Handling Credit Rights Cases                               300
    Attorneys Handling Mortgage Cases                                    250
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        300
    Attorneys Handling Other Cases                                       250


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 315
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 331 of 408 PageID 3663




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           250
                      3-5                                           275
                     6-10                                           310
                     11-15                                          342
                    16-20                                           250
                    21-25                                           300
                    26-30                                           383
                    31-35                                           375
                    36-40                                           375
                     41+                                            350




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             316
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 332 of 408 PageID 3664




                                        Oklahoma, Tulsa


     Firm Size                                                                   2.1
     Median Years in Practice                                                    16.0
     Concentration of Practice in Consumer Law                                   61.4
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     8.6
     Median Number of Paralegals in Firm                                         .71
     Average Paralegal Rate for All Paralegals                                   108
     Average Attorney Rate for All Attorneys                                     289
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      325
     75% Median Attorney Rate for All Attorneys                                  375
     95% Median Attorney Rate for All Attorneys                                  500




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  250
    Attorneys Handling Class Action Cases                                300
    Attorneys Handling Credit Rights Cases                               388
    Attorneys Handling Mortgage Cases                                    300
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        300
    Attorneys Handling Other Cases                                       300


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 317
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 333 of 408 PageID 3665




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             150
                      1-3                                           220
                      3-5                                           250
                     6-10                                           275
                     11-15                                          342
                    16-20                                           240
                    21-25                                           300
                    26-30                                           500
                    31-35                                           450
                    36-40                                           400
                     41+                                            410




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             318
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 334 of 408 PageID 3666




                                         Oregon, Eugene


     Firm Size                                                                   2.6
     Median Years in Practice                                                    13.0
     Concentration of Practice in Consumer Law                                   91.2
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     18.4
     Median Number of Paralegals in Firm                                          .9
     Average Paralegal Rate for All Paralegals                                   64
     Average Attorney Rate for All Attorneys                                     411
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      375
     75% Median Attorney Rate for All Attorneys                                  550
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  325
    Attorneys Handling Class Action Cases                                400
    Attorneys Handling Credit Rights Cases                               363
    Attorneys Handling Mortgage Cases                                    325
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        375
    Attorneys Handling Other Cases                                       400


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 319
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 335 of 408 PageID 3667




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            225
                      1-3                                           225
                      3-5                                           275
                     6-10                                           370
                     11-15                                           317
                    16-20                                           400
                    21-25                                           455
                    26-30                                           550
                    31-35                                           250
                    36-40                                           583
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             320
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 336 of 408 PageID 3668




                                        Oregon, Portland


     Firm Size                                                                   2.6
     Median Years in Practice                                                    13.0
     Concentration of Practice in Consumer Law                                   91.2
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     18.4
     Median Number of Paralegals in Firm                                          .9
     Average Paralegal Rate for All Paralegals                                   64
     Average Attorney Rate for All Attorneys                                     411
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      375
     75% Median Attorney Rate for All Attorneys                                  550
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  325
    Attorneys Handling Class Action Cases                                400
    Attorneys Handling Credit Rights Cases                               363
    Attorneys Handling Mortgage Cases                                    325
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        375
    Attorneys Handling Other Cases                                       400


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 321
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 337 of 408 PageID 3669




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            225
                      1-3                                           225
                      3-5                                           275
                     6-10                                           370
                     11-15                                           317
                    16-20                                           400
                    21-25                                           455
                    26-30                                           550
                    31-35                                           250
                    36-40                                           583
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             322
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 338 of 408 PageID 3670




                                   Pennsylvania, Philadelphia


     Firm Size                                                                   2.5
     Median Years in Practice                                                    19.0
     Concentration of Practice in Consumer Law                                   92.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     16.9
     Median Number of Paralegals in Firm                                         2.1
     Average Paralegal Rate for All Paralegals                                   112
     Average Attorney Rate for All Attorneys                                     444
     25% Median Attorney Rate for All Attorneys                                  325
     Median Attorney Rate for All Attorneys                                      388
     75% Median Attorney Rate for All Attorneys                                  625
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  325
    Attorneys Handling Class Action Cases                                625
    Attorneys Handling Credit Rights Cases                               363
    Attorneys Handling Mortgage Cases                                    375
    Attorneys Handling Vehicle Cases                                     425
    Attorneys Handling TCPA Cases                                        450
    Attorneys Handling Other Cases                                       475


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 323
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 339 of 408 PageID 3671




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           245
                      3-5                                           260
                     6-10                                           395
                     11-15                                           411
                    16-20                                           400
                    21-25                                           550
                    26-30                                           725
                    31-35                                           556
                    36-40                                           467
                     41+                                            425




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             324
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 340 of 408 PageID 3672




                                    Pennsylvania, Pittsburgh


     Firm Size                                                                  2.6
     Median Years in Practice                                                  20.0
     Concentration of Practice in Consumer Law                                 90.8
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                   Other
     Last Time Rate Change Occurred (months)                                   13.9
     Median Number of Paralegals in Firm                                        1.5
     Average Paralegal Rate for All Paralegals                                 128
     Average Attorney Rate for All Attorneys                                   487
     25% Median Attorney Rate for All Attorneys                                350
     Median Attorney Rate for All Attorneys                                    450
     75% Median Attorney Rate for All Attorneys                                675
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                600
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    588
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       600


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 325
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 341 of 408 PageID 3673




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             185
                      1-3                                           240
                      3-5                                           250
                     6-10                                           335
                     11-15                                          425
                    16-20                                           505
                    21-25                                           530
                    26-30                                           588
                    31-35                                           600
                    36-40                                           550
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             326
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 342 of 408 PageID 3674




                                     Pennsylvania, Scranton


     Firm Size                                                                  2.6
     Median Years in Practice                                                  20.0
     Concentration of Practice in Consumer Law                                 90.8
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                   Other
     Last Time Rate Change Occurred (months)                                   13.9
     Median Number of Paralegals in Firm                                        1.5
     Average Paralegal Rate for All Paralegals                                 128
     Average Attorney Rate for All Attorneys                                   487
     25% Median Attorney Rate for All Attorneys                                350
     Median Attorney Rate for All Attorneys                                    450
     75% Median Attorney Rate for All Attorneys                                675
     95% Median Attorney Rate for All Attorneys                                725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                600
    Attorneys Handling Credit Rights Cases                               450
    Attorneys Handling Mortgage Cases                                    588
    Attorneys Handling Vehicle Cases                                     450
    Attorneys Handling TCPA Cases                                        500
    Attorneys Handling Other Cases                                       600


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 327
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 343 of 408 PageID 3675




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             185
                      1-3                                           240
                      3-5                                           250
                     6-10                                           335
                     11-15                                          425
                    16-20                                           505
                    21-25                                           530
                    26-30                                           588
                    31-35                                           600
                    36-40                                           550
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             328
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 344 of 408 PageID 3676




                                    Rhode Island, Providence


     Firm Size                                                                   2.3
     Median Years in Practice                                                    37.5
     Concentration of Practice in Consumer Law                                   70.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     7.5
     Median Number of Paralegals in Firm                                         3.0
     Average Paralegal Rate for All Paralegals                                   136
     Average Attorney Rate for All Attorneys                                     538
     25% Median Attorney Rate for All Attorneys                                  350
     Median Attorney Rate for All Attorneys                                      550
     75% Median Attorney Rate for All Attorneys                                  600
     95% Median Attorney Rate for All Attorneys                                  700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                600
    Attorneys Handling Credit Rights Cases                               700
    Attorneys Handling Mortgage Cases                                    700
    Attorneys Handling Vehicle Cases                                     700
    Attorneys Handling TCPA Cases                                        600
    Attorneys Handling Other Cases                                       600


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 329
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 345 of 408 PageID 3677




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           180
                      3-5                                           225
                     6-10                                           275
                     11-15                                          278
                    16-20                                           305
                    21-25                                           350
                    26-30                                           470
                    31-35                                           600
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             330
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 346 of 408 PageID 3678




                                      Tennessee, Knoxville


     Firm Size                                                                   2.0
     Median Years in Practice                                                    21.0
     Concentration of Practice in Consumer Law                                   77.1
     Primary Practice Area                                                Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (Months)                                     11.2
     Median Number of Paralegals in Firm                                         1.4
     Average Paralegal Rate for All Paralegals                                   125
     Average Attorney Rate for All Attorneys                                     447
     25% Median Attorney Rate for All Attorneys                                  270
     Median Attorney Rate for All Attorneys                                      475
     75% Median Rate for All Attorneys                                           600
     95% Median Rate for All Attorneys                                           675




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  250
    Attorneys Handling Class Action Cases                                475
    Attorneys Handling Credit Rights Cases                               513
    Attorneys Handling Mortgage Cases                                    638
    Attorneys Handling Vehicle Cases                                     388
    Attorneys Handling TCPA Cases                                        550
    Attorneys Handling Other Cases                                       475


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 331
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 347 of 408 PageID 3679




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           225
                      3-5                                           275
                     6-10                                           300
                     11-15                                          675
                    16-20                                           250
                    21-25                                           475
                    26-30                                           433
                    31-35                                           438
                    36-40                                           450
                     41+                                            375




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             332
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 348 of 408 PageID 3680




                                      Tennessee, Memphis


     Firm Size                                                                   1.9
     Median Years in Practice                                                    22.5
     Concentration of Practice in Consumer Law                                   52.5
     Primary Practice Area                                                Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (Months)                                     29.3
     Median Number of Paralegals in Firm                                         1.5
     Average Paralegal Rate for All Paralegals                                   94
     Average Attorney Rate for All Attorneys                                     363
     25% Median Attorney Rate for All Attorneys                                  250
     Median Attorney Rate for All Attorneys                                      283
     75% Median Rate for All Attorneys                                           600
     95% Median Rate for All Attorneys                                           675




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  263
    Attorneys Handling Class Action Cases                                638
    Attorneys Handling Credit Rights Cases                               288
    Attorneys Handling Mortgage Cases                                    600
    Attorneys Handling Vehicle Cases                                     288
    Attorneys Handling TCPA Cases                                        300
    Attorneys Handling Other Cases                                       288


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 333
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 349 of 408 PageID 3681




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                            175
                      3-5                                           200
                     6-10                                           250
                     11-15                                          300
                    16-20                                           275
                    21-25                                           300
                    26-30                                           600
                    31-35                                           405
                    36-40                                           250
                     41+                                            250




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             334
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 350 of 408 PageID 3682




                                      Tennessee, Nashville


     Firm Size                                                                  2.0
     Median Years in Practice                                                   21.0
     Concentration of Practice in Consumer Law                                  82.0
     Primary Practice Area                                                Consumer Law
     Secondary Practice Area                                             General Practice
     Last Time Rate Change Occurred (Months)                                    9.6
     Median Number of Paralegals in Firm                                        1.0
     Average Paralegal Rate for All Paralegals                                  155
     Average Attorney Rate for All Attorneys                                    455
     25% Median Attorney Rate for All Attorneys                                 290
     Median Attorney Rate for All Attorneys                                     475
     75% Median Rate for All Attorneys                                          610
     95% Median Rate for All Attorneys                                          675




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  263
    Attorneys Handling Class Action Cases                                388
    Attorneys Handling Credit Rights Cases                               513
    Attorneys Handling Mortgage Cases                                    675
    Attorneys Handling Vehicle Cases                                     388
    Attorneys Handling TCPA Cases                                        413
    Attorneys Handling Other Cases                                       475


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 335
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 351 of 408 PageID 3683




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                            175
                      3-5                                           250
                     6-10                                           275
                     11-15                                          675
                    16-20                                           475
                    21-25                                           475
                    26-30                                           375
                    31-35                                           405
                    36-40                                           300
                     41+                                            250




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             336
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 352 of 408 PageID 3684




                                         Texas, Amarillo


     Firm Size                                                                   2.6
     Median Years in Practice                                                    14.0
     Concentration of Practice in Consumer Law                                   92.8
     Primary Practice Area                                                Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (Months)                                     15.0
     Median Number of Paralegals in Firm                                         2.0
     Average Paralegal Rate for All Paralegals                                   92
     Average Attorney Rate for All Attorneys                                     400
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      400
     75% Median Rate for All Attorneys                                           475
     95% Median Rate for All Attorneys                                           700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  400
    Attorneys Handling Class Action Cases                                400
    Attorneys Handling Credit Rights Cases                               400
    Attorneys Handling Mortgage Cases                                    400
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        400
    Attorneys Handling Other Cases                                       588


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 337
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 353 of 408 PageID 3685




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             150
                      1-3                                            150
                      3-5                                            150
                     6-10                                           325
                     11-15                                          446
                    16-20                                           450
                    21-25                                            413
                    26-30                                           300
                    31-35                                           450
                    36-40                                            713
                     41+                                            650




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             338
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 354 of 408 PageID 3686




                                          Texas, Austin


     Firm Size                                                                   2.0
     Median Years in Practice                                                    14.0
     Concentration of Practice in Consumer Law                                   70.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     14.0
     Median Number of Paralegals in Firm                                         2.0
     Average Paralegal Rate for All Paralegals                                   111
     Average Attorney Rate for All Attorneys                                     465
     25% Median Attorney Rate for All Attorneys                                  325
     Median Attorney Rate for All Attorneys                                      430
     75% Median Attorney Rate for All Attorneys                                  525
     95% Median Attorney Rate for All Attorneys                                  725




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  400
    Attorneys Handling Class Action Cases                                510
    Attorneys Handling Credit Rights Cases                               440
    Attorneys Handling Mortgage Cases                                    425
    Attorneys Handling Vehicle Cases                                     430
    Attorneys Handling TCPA Cases                                        425
    Attorneys Handling Other Cases                                       475


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 339
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 355 of 408 PageID 3687




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            180
                      1-3                                           200
                      3-5                                           350
                     6-10                                           375
                     11-15                                           510
                    16-20                                           550
                    21-25                                           500
                    26-30                                           505
                    31-35                                           526
                    36-40                                           725
                     41+                                            725




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             340
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 356 of 408 PageID 3688




                                   Texas, Dallas – Fort Worth


     Firm Size                                                                   2.6
     Median Years in Practice                                                    12.0
     Concentration of Practice in Consumer Law                                   92.8
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     19.6
     Median Number of Paralegals in Firm                                         2.1
     Average Paralegal Rate for All Paralegals                                   80
     Average Attorney Rate for All Attorneys                                     382
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      400
     75% Median Attorney Rate for All Attorneys                                  450
     95% Median Attorney Rate for All Attorneys                                  700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                400
    Attorneys Handling Credit Rights Cases                               400
    Attorneys Handling Cases                                             350
    Attorneys Handling Vehicle Cases                                     388
    Attorneys Handling TCPA Cases                                        400
    Attorneys Handling Other Cases                                       400


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 341
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 357 of 408 PageID 3689




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           205
                      3-5                                           225
                     6-10                                           350
                     11-15                                          433
                    16-20                                           400
                    21-25                                           367
                    26-30                                           300
                    31-35                                           500
                    36-40                                           700
                     41+                                            700




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             342
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 358 of 408 PageID 3690




                                         Texas, Houston


     Firm Size                                                                   2.6
     Median Years in Practice                                                    11.0
     Concentration of Practice in Consumer Law                                   70.1
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     16.3
     Median Number of Paralegals in Firm                                         2.0
     Average Paralegal Rate for All Paralegals                                   89
     Average Attorney Rate for All Attorneys                                     372
     25% Median Attorney Rate for All Attorneys                                  300
     Median Attorney Rate for All Attorneys                                      350
     75% Median Attorney Rate for All Attorneys                                  450
     95% Median Attorney Rate for All Attorneys                                  700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                388
    Attorneys Handling Credit Rights Cases                               375
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        375
    Attorneys Handling Other Cases                                       350


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 343
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 359 of 408 PageID 3691




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             150
                      1-3                                            150
                      3-5                                           288
                     6-10                                            311
                     11-15                                          439
                    16-20                                           400
                    21-25                                           350
                    26-30                                           393
                    31-35                                           433
                    36-40                                           700
                     41+                                            725




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             344
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 360 of 408 PageID 3692




                                       Texas, San Antonio


     Firm Size                                                                   2.6
     Median Years in Practice                                                    11.5
     Concentration of Practice in Consumer Law                                   70.3
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (months)                                     16.0
     Median Number of Paralegals in Firm                                         1.9
     Average Paralegal Rate for All Paralegals                                   93
     Average Attorney Rate for All Attorneys                                     388
     25% Median Attorney Rate for All Attorneys                                  275
     Median Attorney Rate for All Attorneys                                      363
     75% Median Attorney Rate for All Attorneys                                  450
     95% Median Attorney Rate for All Attorneys                                  700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  350
    Attorneys Handling Class Action Cases                                425
    Attorneys Handling Credit Rights Cases                               375
    Attorneys Handling Mortgage Cases                                    350
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        375
    Attorneys Handling Other Cases                                       400


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 345
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 361 of 408 PageID 3693




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             150
                      1-3                                            150
                      3-5                                           292
                     6-10                                           310
                     11-15                                          439
                    16-20                                            415
                    21-25                                            417
                    26-30                                           420
                    31-35                                           438
                    36-40                                            713
                     41+                                            550




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             346
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 362 of 408 PageID 3694




                                       Virginia, Richmond


     Firm Size                                                                 2.3
     Median Years in Practice                                                  20.0
     Concentration of Practice in Consumer Law                                 80.0
     Primary Practice Area                                               Consumer Law
     Secondary Practice Area                                            General Practice
     Last Time Rate Change Occurred (months)                                   9.0
     Median Number of Paralegals in Firm                                        1.5
     Average Paralegal Rate for All Paralegals                                 163
     Average Attorney Rate for All Attorneys                                   419
     25% Median Attorney Rate for All Attorneys                                250
     Median Attorney Rate for All Attorneys                                    375
     75% Median Attorney Rate for All Attorneys                                450
     95% Median Attorney Rate for All Attorneys                                675




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                563
    Attorneys Handling Credit Rights Cases                               375
    Attorneys Handling Mortgage Cases                                    563
    Attorneys Handling Vehicle Cases                                     300
    Attorneys Handling TCPA Cases                                        300
    Attorneys Handling Other Cases                                       325


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 347
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 363 of 408 PageID 3695




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            180
                      1-3                                           250
                      3-5                                           325
                     6-10                                           385
                     11-15                                          675
                    16-20                                           404
                    21-25                                           450
                    26-30                                           425
                    31-35                                           450
                    36-40                                           300
                     41+                                            350




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             348
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 364 of 408 PageID 3696




                                Virginia, Norfolk – Virginia Beach


     Firm Size                                                                   3.1
     Median Years in Practice                                                    19.0
     Concentration of Practice in Consumer Law                                   83.0
     Primary Practice Area                                                Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (Months)                                     18.6
     Median Number of Paralegals in Firm                                         3.0
     Average Paralegal Rate for All Paralegals                                   153
     Average Attorney Rate for All Attorneys                                     423
     25% Median Attorney Rate for All Attorneys                                  375
     Median Attorney Rate for All Attorneys                                      425
     75% Median Rate for All Attorneys                                           440
     95% Median Rate for All Attorneys                                           675




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  400
    Attorneys Handling Class Action Cases                                425
    Attorneys Handling Credit Rights Cases                               425
    Attorneys Handling Mortgage Cases                                    425
    Attorneys Handling Vehicle Cases                                     350
    Attorneys Handling TCPA Cases                                        425
    Attorneys Handling Other Cases                                       450


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 349
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 365 of 408 PageID 3697




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                             175
                      1-3                                           250
                      3-5                                           270
                     6-10                                           325
                     11-15                                          675
                    16-20                                           404
                    21-25                                           450
                    26-30                                           425
                    31-35                                           450
                    36-40                                           450
                     41+                                            355




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             350
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 366 of 408 PageID 3698




                                 Washington, Seattle - Tacoma


     Firm Size                                                                   2.4
     Median Years in Practice                                                    22.0
     Concentration of Practice in Consumer Law                                   75.8
     Primary Practice Area                                                Consumer Law
     Secondary Practice Area                                                  Bankruptcy
     Last Time Rate Change Occurred (Months)                                     22.5
     Median Number of Paralegals in Firm                                         1.9
     Average Paralegal Rate for All Paralegals                                   78
     Average Attorney Rate for All Attorneys                                     383
     25% Median Attorney Rate for All Attorneys                                  275
     Median Attorney Rate for All Attorneys                                      338
     75% Median Rate for All Attorneys                                           475
     95% Median Rate for All Attorneys                                           700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                575
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    488
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        538
    Attorneys Handling Other Cases                                       275




                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 351
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 367 of 408 PageID 3699




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           200
                      3-5                                           260
                     6-10                                           325
                     11-15                                           513
                    16-20                                           500
                    21-25                                           500
                    26-30                                           250
                    31-35                                           300
                    36-40                                           475
                     41+                                            375




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             352
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 368 of 408 PageID 3700




                                      Washington, Spokane


     Firm Size                                                                  2.1
     Median Years in Practice                                                   11.0
     Concentration of Practice in Consumer Law                                  91.4
     Primary Practice Area                                                Consumer Law
     Secondary Practice Area                                                   Other
     Last Time Rate Change Occurred (Months)                                    16.3
     Median Number of Paralegals in Firm                                        2.0
     Average Paralegal Rate for All Paralegals                                  98
     Average Attorney Rate for All Attorneys                                    429
     25% Median Attorney Rate for All Attorneys                                 250
     Median Attorney Rate for All Attorneys                                     350
     75% Median Rate for All Attorneys                                          575
     95% Median Rate for All Attorneys                                          700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  250
    Attorneys Handling Class Action Cases                                525
    Attorneys Handling Credit Rights Cases                               363
    Attorneys Handling Mortgage Cases                                    688
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        375
    Attorneys Handling Other Cases                                       250




                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 353
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 369 of 408 PageID 3701




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            200
                      1-3                                           225
                      3-5                                           288
                     6-10                                           325
                     11-15                                           513
                    16-20                                           500
                    21-25                                           500
                    26-30                                           250
                    31-35                                           300
                    36-40                                           700
                     41+                                            375




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             354
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 370 of 408 PageID 3702




                                      Wisconsin, Eau Claire


     Firm Size                                                                    2.1
     Median Years in Practice                                                     20.0
     Concentration of Practice in Consumer Law                                    89.4
     Primary Practice Area                                                    Consumer Law
     Secondary Practice Area                                         Criminal Law, Securities
     Last Time Rate Change Occurred (Months)                                      13.7
     Median Number of Paralegals in Firm                                          2.0
     Average Paralegal Rate for All Paralegals                                    92
     Average Attorney Rate for All Attorneys                                      419
     25% Median Attorney Rate for All Attorneys                                   325
     Median Attorney Rate for All Attorneys                                       425
     75% Median Attorney Rate for All Attorneys                                   500
     95% Median Attorney Rate for All Attorneys                                   700



                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  275
    Attorneys Handling Class Action Cases                                675
    Attorneys Handling Credit Rights Cases                               425
    Attorneys Handling Mortgage Cases                                    488
    Attorneys Handling Vehicle Cases                                     425
    Attorneys Handling TCPA Cases                                        425
    Attorneys Handling Other Cases                                       425




                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 355
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 371 of 408 PageID 3703




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           250
                      3-5                                           325
                     6-10                                           325
                     11-15                                          388
                    16-20                                           475
                    21-25                                           350
                    26-30                                           425
                    31-35                                           425
                    36-40                                           700
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             356
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 372 of 408 PageID 3704




                                     Wisconsin, Milwaukee


     Firm Size                                                                    2.4
     Median Years in Practice                                                     25.0
     Concentration of Practice in Consumer Law                                    92.7
     Primary Practice Area                                                    Consumer Law
     Secondary Practice Area                                                   Bankruptcy
     Last Time Rate Change Occurred (Months)                                      11.1
     Median Number of Paralegals in Firm                                          2.0
     Average Paralegal Rate for All Paralegals                                    103
     Average Attorney Rate for All Attorneys                                      437
     25% Median Attorney Rate for All Attorneys                                   350
     Median Attorney Rate for All Attorneys                                       425
     75% Median Attorney Rate for All Attorneys                                   490
     95% Median Attorney Rate for All Attorneys                                   700




                                 Median Rate for Practice Areas


                                                                       Median
    Attorneys Handling Bankruptcy Cases                                  300
    Attorneys Handling Class Action Cases                                575
    Attorneys Handling Credit Rights Cases                               350
    Attorneys Handling Mortgage Cases                                    488
    Attorneys Handling Vehicle Cases                                     375
    Attorneys Handling TCPA Cases                                        538
    Attorneys Handling Other Cases                                       275


                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 357
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 373 of 408 PageID 3705




                                Experience Variable Table


         Years Practicing Consumer Law                Average Attorney Hourly Rate
                      <1                                            250
                      1-3                                           250
                      3-5                                           325
                     6-10                                           300
                     11-15                                          563
                    16-20                                           475
                    21-25                                           350
                    26-30                                           425
                    31-35                                           425
                    36-40                                           538
                     41+                                            500




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             358
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 374 of 408 PageID 3706




    5. Survey Techniques

           Surveys are widely considered to be important tools in any evaluation process.
    There are fundamentally two types of surveys: open ended questioning and closed ended
    questioning.

           Open ended questions allow the responder to respond in any manner at all with
    no definite answer. Close ended questions provide a limited number of possible answers
    from which a response can be chosen by the responder. Because open ended questions
    allow for an unlimited response, they can lead to a subjective analysis and the results are
    almost always more difficult to interpret and quantify for analysis.

           Close ended questions, however, lend their responses to easy statistical analysis.

           There are five types of close ended questions.

            A Likert-scale question allows for responses on a scale and allows a responder to
    state their feelings about an issue, such as strongly agree to strongly disagree. Multiple
    choice questions allow the responder to select from a finite number of responses.
    Ordinal questions ask the responder to rate things in relation to each other, such as
    selecting the most important to the least important responses about an issue.
    Categorical questions first place the responder in a category and then poses questions
    based on those categories, such as preceding questions with the initial inquiry of
    whether the responder is male or female. Numerical questions are used when the
    answer must be a real number.

           Different types of questions are used in survey work so that different types of
    results analyses may be conducted, but the most common survey techniques are the
    numerical and the multiple choice question because of the ease with which conclusions
    may be derived from the raw data.

           This survey used numerical questions and two multiple choice questions. This
    allows for precise responses that can readily be cataloged and statistically interpreted.




                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 359
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 375 of 408 PageID 3707




                 6. Cases Employing Use of Prior Editions of this Survey Report

            Since 1999, when the data in this Survey Report first began to be compiled, the
    Survey Report has undergone various revisions in both substance and data analysis.
    Each revision resulted in further refinement of both the data as gathered and the final
    Survey Report as published. As various Courts considered previously published Survey
    Reports in years past, refinements in data gathering, analysis, and reporting were made
    periodically to both achieve improvements and address judicial commentary and
    criticism.

           This continued refinement resulted in a major revision in data gathering,
    analysis, and reporting that occurred with the publishing of the United States Consumer
    Law Attorney Fee Survey for 2013-2014. That edition of the Survey Report added
    detailed reporting on specific geocentric data from 29 states and the District of
    Columbia and 46 greater metropolitan areas.

           This new 2015-2016 edition of the Survey Report takes the analyses one step
    further by broadening the coverage to all 50 states, the District of Columbia and the U.S.
    Territories of Puerto Rico and the U.S. Virgin Islands along with 98 high-population
    greater metropolitan areas.

            While Courts frequently look to an attorney’s normal hourly rate in making fee
    determinations, Courts may also consider market rates in the attorney’s community,
    either in the absence of a stated hourly rate for the fee applicant or in addition to it.

                  Reasonable hourly rates are to be determined on the basis of
                  market rates for services rendered. An "attorney's actual
                  billing rate for comparable work is 'presumptively
                  appropriate' to use as the market rate." People Who Care v.
                  Rockford Bd. of Educ., Sch. Dist. No. 205, 90 F.3d 1307, 1310
                  (7th Cir., 1996). If the attorney has no actual billing rate, "the
                  court should look to the next best evidence – the rate
                  charged by lawyers in the community of 'reasonably
                  comparable skill, experience and reputation.'" Id. (quoting
                  Blum v. Stenson, 465 U.S. 886, 892, 895 n. 11, 104 S. Ct.
                  1541, 79 L. Ed. 2d 891 (1984)); see also Spegon v. The
                  Catholic Bishop of Chi., 175 F.3d 544, 556 (7th Cir., 1999).

                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 360
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 376 of 408 PageID 3708




    Sierra Club v. Jackson, 2013 U.S. Dist. LEXIS 137217, *5, 2013 WL 5409036 (W.D.
    Wis., Sept. 25, 2013)

          Nevertheless,

                  "the attorney's actual billing rate for comparable work is
                 presumptively appropriate to use as the market rate." 175
                 F.3d at 555 (quoting People Who Care v. Rockford Bd. Of
                 Educ., School Dist. No. 205, 90 F.3d 1307, 1310 (7th Cir.
                 1996)). [**10] Only if an attorney is unable to provide
                 evidence of her actual billing rates should a district court
                 look to other evidence, including "rates similar experienced
                 attorneys in the community charge paying clients for similar
                 work." 175 F.3d at 555. Therefore, SIU is correct in asserting
                 that looking to the southern Illinois legal community's rate
                 would have been appropriate, but only if the district court
                 provided an adequate reason to use a rate other than the
                 presumed market rate, i.e., the appellants' market rate.

                 However, just because the proffered rate is higher than the
                 local rate does not mean that a district court may freely
                 adjust that rate downward. When a [*744] local attorney
                 has market rates that are higher than the local average,"[a]
                 judge who departs from this presumptive rate must have
                 some reason other than the ability to identify a different
                 average rate in the community." Gusman, 986 F.2d at 1151.
                 Similarly, if an out-of-town attorney has a higher hourly rate
                 than local practitioners, district courts should defer to the
                 out-of-town attorney's rate when calculating the lodestar
                 amount, though if "local attorneys could do as well, and there
                 is no other [**11] reason to have them performed by the
                 former, then the judge, in his discretion, might allow only an
                 hourly rate which local attorneys would have charged for the
                 same service."

    Mathur v. Bd. of Trs. of S. Ill. Univ., 317 F.3d 738, 743-744, 2003 U.S. App. LEXIS 1055,
    *9-11, 90 Fair Empl. Prac. Cas. (BNA) 1537, 84 Empl. Prac. Dec. (CCH) P41,400 (7th Cir.
    Ill., Jan. 24, 2003)
                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 361
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 377 of 408 PageID 3709




          In looking at the market rates in the applicant’s community, Courts frequently
    consider and use survey data in their decision-making involving fee disputes, finding it
    an economical and impartial means of determining contested fee issues.

           When two metropolitan areas are near each other, their hourly rates may be
    found to be comparable. See, Arana v. Monterey Fin. Servs., 2016 U.S. Dist. LEXIS
    46111, *6, 2016 WL 1324269 (S.D. Cal., Apr. 5, 2016) (“Of all the hourly rate evidence
    submitted by the parties, the most relevant is the Consumer Fee Survey's data for first
    year Los Angeles, California consumer law attorneys. Of all the cities represented in the
    Consumer Fee Survey, Los Angeles is the one that's geographically closest to San Diego.
    The Court's independent research suggests that Los Angeles and San Diego rates are
    similar.....”).

          Some of the cases using the U.S. Consumer Law Attorney Fee Survey Report
    when deciding attorney fee disputes in Consumer Law cases, include the following.

           In re Sears, 2016 U.S. Dist. LEXIS 124235, 2016 WL 4765679 (N.D. E.D., Ill.,
    Sep. 13, 2016) (a class action case considering the Laffey Matrix, the National Law
    Journal Survey and the 2013-2014 U.S. Consumer Law Attorney Fee Survey and using
    the median rate schedules for Chicago area survey data contained in the 2013-2014
    Report in conjunction with both the Matrix and the NLJ survey).

          Reid v. Unilever United States, Inc., 2015 U.S. Dist. LEXIS 75383, *50, 2015 WL
    3653318 (N.D. Ill., June 10, 2015) ( a class action case finding the Laffey Matrix rates to
    be supported by the Chicago area survey data contained in the 2010-2011 Report;
    “However, because the Matrix rate recommended here is supported by the
    Chicago-specific rates contained in the Report, the Court concludes that it is
    reasonable.”).

           Crafton v. Law Firm of Jonathan B. Levine, 2014 U.S. Dist. LEXIS 29690, 2014
    WL 907423 (E.D. Wis., Mar. 7, 2014) (“Several courts in this District have recognized
    the Fee Survey as a reliable resource in determining the reasonableness of an attorney's
    hourly rate, particularly in conjunction with consideration of counsel's experience. See
    Moreland v. Dorsey Thornton & Assocs., LLC, 2011 U.S. Dist. LEXIS 54487, 2011 WL
    1980282, *3 (E.D. Wis., May 20, 2011) (relying on counsel's website, which lists the
    attorney profiles, along with the United States Consumer Law Attorney Fee Survey in
    determining that the requested hourly rate was reasonable); House v. Shapiro & Price,
    2011 U.S. Dist. LEXIS 38322, 2011 WL 1219247 (E.D. Wis., Mar. 30, 2011) (same);
                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 362
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 378 of 408 PageID 3710




    Suleski v. Bryant Lafayette & Assocs., 2010 U.S. Dist. LEXIS 55353, 2010 WL 1904968
    (E.D. Wis., May 10, 2010) (same).”)

          Davis v. Hollins Law, 25 F.Supp.3d 1292, 2014 U.S. Dist. LEXIS 81024, 2014 WL
    2619651 (E.D. Cal., Jun. 12, 2014) (“Plaintiff also relies on the United States Consumer
    Law Attorney Fee Survey Report 2010-2011 * * * The court has reviewed the
    methodology underlying the Survey, and finds it credible.”).

          Decker v. Transworld Systems, Inc., 2009 U.S. Dist. LEXIS 78987, 2009 WL
    2916819, N.D., Ill., Sept. 01, 2009 (finding results in the 2007 United States Consumer
    Law Attorney Fee Survey Report to be supported by the Laffey Matrix).

           Beach v. LVNV Funding, LLC, 2013 U.S. Dist. LEXIS 162926, 2013 WL 6048989
    (E.D. Wis., Nov. 15, 2013) (“... several courts in this District have recognized the Fee
    Survey as a reliable resource in determining the reasonableness of an attorney's hourly
    rate, particularly in conjunction with consideration of counsel's experience.”).

            Dibish v. Ameriprise Fin. Servs., 2015 Pa. Dist. & Cnty. Dec. LEXIS 432, *17-18
    (Pa. C.P., Mar. 23, 2015) (“In setting Mr. Behrend's rate at $350 per hour, I considered
    all of the materials [18] submitted by the parties. The most objective document, and
    therefore what I considered most important in my analysis, was the "United Sates
    Consumer Law Attorney Fee Survey Report 2010-2011,".....).

            Lockmon v. Thomas F. Farrell, P.C., 2012 U.S. Dist. LEXIS 178661, 2012 WL
    6590426, at *3 (D. Colo., Dec. 18, 2012) ("the Court finds that the average rates set forth
    in the [Consumer Law Attorney Fee] Survey are reasonable”).

           LaFountain, Jr v. Paul Benton Motors of North Carolina, LLC, 2010 U.S. Dist.
    LEXIS 121631, 2010 WL 4457057 (E.D. NC, Nov. 5, 2010) (Senior U.S. District Judge
    James C. Fox specifically finds the U.S. Consumer Law Attorney Fee Survey Report to
    be persuasive, after rejecting the National Law Journal’s fee survey and the U.S.
    Attorney’s Laffey Matrix as unpersuasive in consumer law cases: “The court does,
    however, find the evidence in the United States Consumer Law Attorney Fee Survey to
    be persuasive”).

            Ramirez v. N. Am. Asset Servs., LLC, 2012 U.S. Dist. LEXIS 54641 (C.D. Cal.,
    Apr. 9, 2012) (stating that the argument opposing the Survey was “untethered” to reality
    in light of the Survey report’s resulting data).
                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                363
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 379 of 408 PageID 3711




           Lindenbaum v. NCO Fin. Sys., 2011 U.S. Dist. LEXIS 78069, 2011 WL 2848748
    (E.D. Pa., July 19, 2011) (using both the U.S. Consumer Law Attorney Fee Survey
    Report and the U.S. Attorney’s Laffey Matrix in determining a fee award).

          Suleski v. Bryant Lafayette & Associates, 2010 U.S. Dist. LEXIS 55353, 2010 WL
    1904968 (E.D. Wis., May 10, 2010) (“However, the United States Consumer Law
    Attorney Fee Survey for 2008-09 for the Midwest and California, see
    www.consumerlaw.org/feesurvey (last visited May 7, 2010), supports the
    reasonableness of the hourly rates sought by counsel in light of their experience”).

          Vahidy v. Transworld Systems, Inc., 2009 U.S. Dist. LEXIS 78984, 2009 WL
    2916825 (N.D. Ill., September 01, 2009) (finding results in the 2007 United States
    Consumer Law Attorney Fee Survey Report to be “supported by the Laffey Matrix”).

            Bratton v. Thomas Law Firm PC, 943 F. Supp. 2d 897 (N.D. Ind. 2013) (“In
    Moore v. Midland Credit Mgmt., Inc., 2012 U.S. Dist. LEXIS 176600, 2012 WL 6217597
    (N.D. Ind. Dec. 12, 2012), this Court recently analyzed the applicability of both the
    Consumer Law Attorney Fee Survey Report and the Laffey Matrix. [904] The Court
    found that the Report "provides a general range for billing rates that is useful as one
    factor in a court's multi-factor analysis." 2012 U.S. Dist. LEXIS 176600, [WL] at *4.”).

           Beach v. LVNV Funding, LLC, 2013 U.S. Dist. LEXIS 162926, 2013 WL 6048989
    (E.D. Wis. Nov. 15, 2013). (“As Beach points out, several courts in this District have
    recognized the Fee Survey as a reliable resource in determining the reasonableness of an
    attorney's hourly rate, particularly in conjunction with consideration of counsel's
    experience.”).

                           Cases Listed by State or Other Jurisdiction

           A more comprehensive listing of cases using the U.S. Consumer Law Attorney
    Fee Survey Report when deciding attorney fee disputes in Consumer Law cases includes
    those on the following list.

    Alabama

           Hicks v City of Tuscaloosa, 2016 U.S. Dist. LEXIS 174579, 2016 WL 7029827
    (N.D., Alabama, May 24, 2016) (in Discrimination under Family and Medical Leave Act
    case, awarding $154,192.50 in fees to prevailing plaintiff).
                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                364
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 380 of 408 PageID 3712




         Jordan v City of Birmingham, 2015 U.S. Dist. LEXIS 183532, 2015 WL
    12830455 (N.D. Alabama, June 22, 2015) (in hostile work environment case under
    EEOC, requested fees of $61,850 awarded to Plaintiff as supported by Survey Report).

    Arizona

          Savage v NIC, Inc., 2010 U.S. Dist. LEXIS 60311, 2010 WL 2347028 (D. Ariz.,
    June 9, 2010).

         Shelago v. Marshall & Ziolkowski Enterprise, LLC, 2009 U.S. Dist. LEXIS
    38940, 2009 WL 1097534 (D.Ariz., 2009., April 22, 2009).

    California

          Hollandsworth v McDowell, 2015 WL 12830177 (Cal.Super., May 20, 2015).

    California, E.D.

           Uhl v. Colvin, 2016 U.S. Dist. LEXIS 78779, 2016 WL 3361800 (E.D. Cal., June
    16, 2016).

           Davis v. Hollins Law, 25 F.Supp.3d 1292, 2014 U.S. Dist. LEXIS 81024, 10-12
    (E.D. Cal., June 12, 2014).

          Broad. Music Inc. v. Antigua Cantina & Grill, LLC, 2013 U.S. Dist. LEXIS 72122,
    2013 WL 2244641 (E.D. Cal., May 20, 2013).

    California, C.D.

         Ramirez v. N. Am. Asset Servs., LLC, 2012 U.S. Dist. LEXIS 54641, 2012 WL
    1228086 (C.D. Cal., Apr. 9, 2012)

          Krapf v Nationwide Credit, Inc., 2010 U.S. Dist. LEXIS 116689, 2010 WL
    4261444 (C.D. Cal., October 21, 2010).

    California, N.D.

          Senah, Inc. v. Xi'an Forstar S&T Co, 2016 U.S. Dist. LEXIS 72293, 2016 WL
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               365
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 381 of 408 PageID 3713




    3092099 (N.D. Cal., June 2, 2016).

         Klein v. Law Offices of D. Scott Carruthers, 2015 U.S. Dist. LEXIS 75269, 2015
    WL 3626946 (N.D. Cal., June 10, 2015).

           Hampton v. Colvin, 2015 U.S. Dist. LEXIS 53630, 2015 WL 1884313 (N.D. Cal.,
    Apr. 23, 2015).

          Brown v. Mandarich Law Group, LLP, 2014 U.S. Dist. LEXIS 47020, 2014 WL
    1340211 (N.D. Cal., Apr. 2, 2014).

          Castro v. Commercial Recovery Sys., 2014 U.S. Dist. LEXIS 33675 (N.D. Cal.,
    Mar. 13, 2014).

         Garcia v. Resurgent Capital Servs., 2012 U.S. Dist. LEXIS 123889, 2012 WL
    3778852 (N.D. Cal., Aug. 30, 2012).

    California, S.D.

           Arana v. Monterey Fin. Servs., 2016 U.S. Dist. LEXIS 46111, 2016 WL 1324269
    (S.D. Cal., Apr. 5, 2016).

           Nguyen v. HOVG, LLC, 2015 U.S. Dist. LEXIS 124019, 2015 WL 5476254 (S.D.
    Cal., Sept. 15, 2015).

         De La Torre v. Legal Recovery Law Office, 2014 U.S. Dist. LEXIS 128220, 2014
    WL 4547035 (S.D. Cal., Sept. 12, 2014).

           Verdun v. I.C. Sys., 2014 U.S. Dist. LEXIS 52238, 2014 WL 1456295 (S.D. Cal.,
    Apr. 14, 2014).

           Delalat v. Syndicated Office Sys., 2014 U.S. Dist. LEXIS 33756, 2014 WL 930162
    (S.D. Cal., Jan. 28, 2014).

          Crawford v. Dynamic Recovery Servs., 2014 U.S. Dist. LEXIS 4057, 2014 WL
    130458 (S.D. Cal., Jan. 10, 2014).

          Breidenbach v. Experian, 2013 U.S. Dist. LEXIS 82093, 2013 WL 2631368 (S.D.
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               366
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 382 of 408 PageID 3714




    Cal., June 11, 2013).

    Colorado

          Harper v. Stellar Recovery, Inc., 2015 U.S. Dist. LEXIS 154479, 2015 WL
    7253239 (D. Colo., Nov. 16, 2015).

             Villanueva v Account Discovery Systems, LLC, 77 F.Supp.3d 1058 (D. Colorado,
    2015).

           Crapnell v. Dillon Cos., 2015 U.S. Dist. LEXIS 96184, 2015 WL 4484469 (D.
    Colo., July 22, 2015).

          Gregg v. N.A.R., Inc., 2014 U.S. Dist. LEXIS 32017, 2014 WL 959412 (D. Colo.,
    Mar. 12, 2014).

         Reichers v. Del. Asset Mgmt., LLC, 2013 U.S. Dist. LEXIS 164981, 2013 WL
    6096136 (D. Colo., Nov. 20, 2013).

          Rodriguez v. Luchey & Mitchell Recovery Solutions, LLC, 2013 U.S. Dist. LEXIS
    164285, 2013 WL 6068458 (D. Colo., Nov. 18, 2013).

           Andalam v. Trizetto Group, 2013 U.S. Dist. LEXIS 159656, 2013 WL 5952012 (D.
    Colo., Nov. 7, 2013).

             Bock v. APIM, LLC, 2013 U.S. Dist. LEXIS 176648 (D. Colo., Nov. 7, 2013).

          Peterson-Hooks v. First Integral Recovery, LLC, 2013 U.S. Dist. LEXIS 73907,
    2013 WL 229544 (D. Colo., May 24, 2013).

          Scadden v. Weinberg, Stein & Associates, LLC, 2013 U.S. Dist. LEXIS 57939,
    2013 WL 1751294, at *6 (D. Colo., Apr. 23, 2013).

         Lockmon v. Thomas F. Farrell, P.C., 2012 U.S. Dist. LEXIS 178661, 2012 WL
    6590426, at *3 (D. Colo., Dec. 18, 2012).

             Anderson v. Nat'l Credit Sys.,2010 U.S. Dist. LEXIS 134268 (D. Colo., Dec. 1,
    2010).
                            UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                   367
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 383 of 408 PageID 3715




    Florida

          Santarlas v. Steube, 2017 U.S. Dist. LEXIS 383 (M.D.Fla., Jan. 3, 2017).

         Lane v. Accredited Collection Agency, Inc., 2014 U.S. Dist. LEXIS 58502, 2014
    WL 1685677 (M.D.Fla. Apr. 25, 2014).

          Renninger v Phillips & Cohen Associates, Ltd, 2010 U.S. Dist. LEXIS 92736,
    2010 WL 3259417 (M.D.Fla., August 18, 2010).

         Sandin v. United Collection Bureau, Inc., 2009 U.S. Dist. LEXIS 71945, 2009 WL
    2500408 (S.D.Fla.,August 14, 2009).

    Georgia

          Hebert v. Wallet Recovery Ltd., 2014 U.S. Dist. LEXIS 57012, 2014 WL 1653490
    (M.D.Ga., Apr. 24, 2014).

    Idaho

         Lecoultre v. Takhar Collection Servs., 2013 U.S. Dist. LEXIS 96443, 2013 WL
    3458072 (D. Idaho, July 9, 2013).

    Illinois

           In re Sears, 2016 U.S. Dist. LEXIS 124235, 2016 WL 4765679 (N.D. E.D. Ill., Sep.
    13, 2016)

           Fricano v. LVNV Funding, LLC, 2015 U.S. Dist. LEXIS 121654, 2015 WL 5331711
    (N.D. Ill., Sept. 8, 2015).

          Reid v. Unilever United States, Inc., 2015 U.D. Dist. LEXIS 75383, 2015 WL
    3653318 (N.D. E.D. Ill., June 10, 2015).

          Anderson v. Specified Credit Ass'n, 2011 U.S. Dist. LEXIS 62410, 2011 WL
    2414867 (S.D. Ill., June 10, 2011).

          Decker v. Transworld Systems, Inc., 2009 U.S. Dist. LEXIS 78987, 2009 WL
                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               368
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 384 of 408 PageID 3716




    2916819, N.D. Ill., September 01, 2009.

          Vahidy v. Transworld Systems, Inc., 2009 U.S. Dist. LEXIS 78984, 2009 WL
    2916825 (N.D. Ill., September 01, 2009).

    Indiana

             Bratton v. Thomas Law Firm PC, 943 F. Supp. 2d 897 (N.D., Ind. 2013).

          Moore v. Midland Credit Mgmt., 2012 U.S. Dist. LEXIS 176600, 2012 WL
    6217597 (N.D. Ind., Dec. 12, 2012).

    Minnesota

          Green v. BMW of North America, LLC, 2013 WL 9862198 (Minn.Dist.Ct., Nov.
    20, 2013).

    Nevada

           Mandler v. Colvin, 2016 U.S. Dist. LEXIS 16226, 2016 WL 526217 (D. Nev., Feb.
    9, 2016).

          Silver State Broad., LLC v. Beasley FM Acquisition, 2015 U.S. Dist. LEXIS
    34032, 2015 WL 1186461 (D. Nev. Mar. 16, 2015).

         Feely v. Carrington Mortg. Services., LLC, 2014 U.S. Dist. LEXIS 161626, 2014
    WL 6388788 (D. Nev., Nov. 14, 2014).

         Schneider v. Social Security Administration, 2014 U.S. Dist. LEXIS 119553, 2014
    WL 4251590 (D. Nev., Aug. 27, 2014).

    New Jersey

             Bukowski v Kia Motors America, Inc., 2014 WL 5113759 (N.J. Super.L., Sept. 4,
    2014).

    North Carolina

                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 369
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 385 of 408 PageID 3717




         LaFountain, Jr v. Paul Benton Motors of North Carolina, LLC, 2010 U.S. Dist.
    LEXIS 121631, 2010 WL 4457057 (ED NC, November 5, 2010).

    Ohio

           Mohn v. Goll, 2016 U.S. Dist. LEXIS 43866, 2016 WL 1258578 (N.D. Ohio, Mar.
    31, 2016) (negatively noting the Ohio State Bar Association’s similar survey to be based
    on “a very small number of the relevant lawyers” in the jurisdiction at issue).

             Fabish v Harnak, 2015-Ohio-4777 (CA 5th App Dist, Delaware Co, Nov. 19, 2015).

           Adam Beverly v Student Loan Relief Organization LLC (Unreported, Huron Co
    CP, Final Judgment Entry, May 12, 2015; see National Collegiete Student Loan Trust
    2003-1, 2014-Ohio-4346 for related case).

          Simpson v. Comm'r of Soc. Sec., 2014 U.S. Dist. LEXIS 10875 (S.D. Ohio, Jan.
    29, 2014).

           Ball v. Comm'r of Soc. Sec., 2013 U.S. Dist. LEXIS 129924 (N.D. Ohio, Aug. 12,
    2013) (Social Security Disability Benefits Case); also see, 2013 WL 4874092 Slip Order
    Of J. Oliver.

             Coy v. Astrue, 2013 U.S. Dist. LEXIS 50328, 2013 WL 1411137 (N.D. Ohio Apr. 8,
    2013).

           Wamsley v. Kemp Creditors Interchange Receivables Mgmt., LLC, 2010 U.S.
    Dist. LEXIS 48454, 2010 WL 1610734 (S.D. Ohio, April 20, 2010) (using both the
    national survey and the regional Survey Reports).

         Paris v Regent Asset Mgmt Solutions, Inc., 2010 U.S. Dist. LEXIS 106183, 2010
    WL 3910212 (S.D. Ohio, October 5, 2010).

         Livingston v. Cavalry Portfolio Services, LLC, 2009 U.S. Dist. LEXIS 113274,
    2009 WL 4724268 (N.D. Ohio, December 02, 2009).

    Oregon

             Kersten v. Quick Collect, Inc., 2015 U.S. Dist. LEXIS 58407, 2015 WL 1931137 (D.
                           UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                  370
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 386 of 408 PageID 3718




    Or. Apr. 27, 2015).

    Pennsylvania

           Twerdok v Secretary of Health and Human Services, 2016 U.S. Claims LEXIS
    1853, 2016 WL 7048036, U.S. Court of Federal Claims, Office of Special Masters, Aug. 4,
    2016 (Survey Report held helpful in determining Erie, PA, hourly rate for attorney fee
    award under National Vaccine Injury Compensation Program, the Vaccine Act, and
    comparing Erie and Hershey, PA, hourly rates).

           Dibish v. Ameriprise Fin. Servs., 2015 Pa. Dist. & Cnty. Dec. LEXIS 432, *17-18
    (Pa. C.P. 2015).

           Lindenbaum v. NCO Fin. Sys., 2011 U.S. Dist. LEXIS 78069, 2011 WL 2848748
    (E.D. Pa. July 18, 2011).

    South Carolina

          Companion Life Ins Co v McCreary, et al, 2016 U.S. Dist. LEXIS 172433, 2016
    WL 7115910 (D. So. Carolina, Columbia Div. Nov. 22, 2016) (Full amount of fees
    granted; Survey Report supported requested rates in insurance policy proceeds dispute).

    Tennessee

         McCutcheon v. Finkelstein Kern Steinberg & Cunningham, 2013 U.S. Dist.
    LEXIS 121460, 2013 WL 4521016 (M.D. Tenn. Aug. 27, 2013).

    Texas

           Szijjarto v. Farias, 2014 U.S. Dist. LEXIS 17406, 2014 WL 555122 (S.D. Tex. Feb.
    12, 2014).

    West Virginia

         Pearson v. Prichard's Excavating & Mobile Home Transp., 2014 U.S. Dist.
    LEXIS 16089, 2014 WL 534221 (S.D. W.Va. Feb. 10, 2014).

            Koontz v. Wells Fargo N.A., 2013 U.S. Dist. LEXIS 45509, 2013 WL 1337260
                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 371
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 387 of 408 PageID 3719




    (S.D. W. Va. Mar. 29, 2013).

         Harmon v. Virtuoso Sourcing Group LLC, 2012 U.S. Dist. LEXIS 129770, 2012
    WL 4018504 (S.D. W. Va. Sept. 12, 2012).

    Washington

          Merino v The State of Washington, et al, 2014 WL 12679683 (Wash.Super. Aug.
    22, 2014).

    Wisconsin

         Andersen v. Riverwalk Holdings Ltd., 2015 U.S. Dist. LEXIS 162403, 2015 WL
    7862923 (E.D. Wis. Dec. 3, 2015).

         Crafton v. Law Firm of Jonathan B. Levine, 2014 U.S. Dist. LEXIS 29690, 2014
    WL 907423 (E.D. Wis. Mar. 7, 2014).

          Beach v. LVNV Funding, LLC, 2013 U.S. Dist. LEXIS 162926, 2013 WL 6048989
    (E.D. Wis., Nov. 15, 2013).

          House v. Shapiro & Price, No. 10-CV-842, 2011 U.S. Dist. LEXIS 38322, 2011 WL
    1219247 (E.D. Wis., Mar. 30, 2011).

         Moreland v. Dorsey Thornton & Assocs., LLC, No. 10-CV-867, 2011 U.S. Dist.
    LEXIS 54487, 2011 WL 1980282, *3 (E.D. Wis., May 20, 2011).

         Suleski v. Bryant Lafayette & Associates, 2010 U.S. Dist. LEXIS 55353, 2010 WL
    1904968 (E.D. Wis., May 10, 2010).

    Commonwealth of Virginia Orders

           VA Orders 2016-21 (July 13, 2016), Judicial Counsel of Virginia,
    Recommendations of the Standing Committee on Commissioners of Accounts of the
    Judicial Council of Virginia regarding changes to the existing Uniform Fee Schedule
    Guideline for Commissioners of Account, Dec. 9, 2015 Report (2014 Survey sections
    attached as Exhibit D).

                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               372
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 388 of 408 PageID 3720




    US Court of Federal Claims, Office of Special Masters

           Twerdok v Secretary of Health and Human Services, 2016 WL 7048036, U.S.
    Court of Federal Claims, Office of Special Masters, Aug. 4, 2016 (Survey Report held
    helpful in determining Erie, PA, hourly rate for attorney fee award under National
    Vaccine Injury Compensation Program, the Vaccine Act, and comparing Erie and
    Hershey, PA, hourly rates).

    US Dept of Justice, Executive Office for Immigration Review, Administrative Law
    Judge

           John A. Breda V. Kindred Braintree Hospital, LLC, 11 OCAHO 1225, 2014
    OCAHO LEXIS 18, 2014 WL 4390663 (Aug 26, 2014, Chief Administrative Hearing
    Officer Ellen K. Thomas).

    US Dept of Labor, DOL Benefit Review Board, Administrative Law Judge

           Terry Grimm V. Vortex Marine Construction/Signal Mutual Indemnity Assn., et
    al, 2016 WL 7826580 (Dec. 28, 2016, DOL Ben.Rev.Bd., Administrative Law Judge Wm.
    Dorsey) (finding Los Angeles and San Francisco Survey Report tables not relevant to
    San Diego market).

    American Arbitration Association

          2016 AAA Consumer LEXIS 207 (Jul. 29, 2016) (Rescission of vehicle sales
    agreement awarded plus attorney fees with citation to Survey Report).

          In the Matter of the Arbitration Between [Claimant] V. [Respondent]
    (Automotive Dealers and Gasoline Service Stations), 2016 WL 5105956 (Jul. 29, 2016).

    Law Reviews and Other Secondary Materials Citing Survey Report

           132 A.L.R.Fed. 477, Award of Attorneys’ Fees under 813(a)(3) of Fair Debt
    Collection Practices Act (15 U.S.C.A. 1692k(a)(3)), by Robert F. Koets, J.D.

          61 Drake L. Rev. 639, Drake Law Review 2013, DÉJÀ VU All over Again: Turner
    V. Rogers and the Civil Right to Counsel, by Hon. David J. Dreyer.

                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               373
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 389 of 408 PageID 3721




           15 N.Y.U.J. Legis. & Pub. Pol’y 759, NYU Journal of Legislation and Public Policy
    2012, Collaborative Technology Improves Access to Justice, by Michael J. Wolf.

           22 Va. J. Soc. Pol'y & L. 71, Virginia Journal of Social Policy and the Law, Winter
    2015, Bridging the Gap Between Unmet Legal Needs and an Oversupply of Lawyers:
    Creating Neighborhood Law Offices--the Philadelphia Experiment, by Jules Lobel and
    Matthew Chapman.

          63 Am. U. L. Rev. 87, American University Law Review, October 2013, Duke-ing
    out Pattern or Practice after Wal-mart: the EEOC As Fist, by Angela D. Morrison.

          18 Harv. Negot. L. Rev. 281, Harvard Negotiation Law Review, Spring 2013,
    Renovating the Multi-door Courthouse: Designing Trial Court Dispute Resolution
    Systems to Improve Results and Control Costs, by Barry Edwards.

          Barbara Soleau v Illinois Dept. of Transp., Memorandum Opinion and Order,
    Labor & Employment Law P 182132 (N.D. Illinois June 8, 2011).

          Barbara Soleau v Illinoios Dept. Of Transp., Amended Memorandum Opinion
    and Order, Labor and Employment Law P 182153 (N.D. Illinois June 9, 2011).

    Other Expert Opinions Citing Survey Report

           In Re Southwest Airlines Voucher Litigation, 2014 WL 11115685 (N.D.Ill. June 4,
    2014), Declaration by Colin B. Weir (Expert Witness) (Class Action Case).

           Wallace v. Florida Dept. Of Education, 2010 WL 9067802 (Fla. Cir. Ct. June 2,
    2010), Reply Affidavit of David M. Frank (Expert Witness) (Whistleblower Case).

            Tamara Spikes and Beaumont Independent School District, 2015 WL 2450879
    (E.D. Tex. January 6, 2015), Report or Affidavit of Kenneth W. Lewis (Expert Witness)
    (Civil Rights & Constitutional Law Case).



    Negative Cases on Survey Report’s Use

          A listing of cases considering but not using the U.S. Consumer Law Attorney Fee
    Survey Report when deciding attorney fee disputes in fee disputes in cases include those
                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                374
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 390 of 408 PageID 3722




    on the following list. It should be noted that the depth and breadth of this Survey Report
    has evolved over time and prior editions of this Survey Report were substantially
    different from editions appearing after 2012 and thus any negative cases using prior
    reports are likely to be distinguishable.

    California

           Forkum v. Co-Operative Adjustment Bureau, Inc., 2014 U.S. Dist. LEXIS
    106912, 2014 WL 3827955 (N.D. Cal. Aug. 4, 2014) (applicant submitted Laffey Matrix
    and 2010-2011 Survey Report); Forkum v. Co-Operative Adjustment Bureau, Inc., 2014
    U.S. Dist. LEXIS 91148, 2014 WL 3101784 (N.D. Cal. July 3, 2014) (finding the Laffey
    Matrix and the 2010-2011 Survey Report deficient in geographically specific fee data).

           Miranda v. Law Office of D. Scott Carruthers, 2012 U.S. Dist. LEXIS 2866, 2012
    WL 78236 (E.D. Cal. Jan. 9, 2012) (finding the 2010-2011 Survey Report deficient in
    geographically specific fee data; in conflict with Davis v. Hollins Law, 25 F.Supp.3d
    1292, 2014 U.S. Dist. LEXIS 81024, 10-12 (E.D. Cal. June 10, 2014)).

           Durham v. Cont'l Cent. Credit, 2011 U.S. Dist. LEXIS 148403, 2011 WL 6783193
    (S.D. Cal. Dec. 27, 2011)) (finding the 2010-2011 Survey Report deficient in
    geographically specific fee data; in conflict with Davis v. Hollins Law, 25 F.Supp.3d
    1292, 2014 U.S. Dist. LEXIS 81024, 10-12 (E.D. Cal. June 12, 2014)).

          Fitzgerald v. Law Office of Curtis O. Barnes, 2013 U.S. Dist. LEXIS 53642, 2013
    WL 1627740 (E.D. Cal. Apr. 15, 2013) (finding the Laffey Matrix and the 2010-2011
    Survey Report deficient in geographically specific fee data; in conflict with Davis v.
    Hollins Law, 25 F.Supp.3d 1292, 2014 U.S. Dist. LEXIS 81024, 10-12 (E.D. Cal. June 12,
    2014)).

    Colorado

           Howard v. Midland Credit Mgmt., 2012 U.S. Dist. LEXIS 136209, 2012 WL
    4359361 (D. Colo. Sept. 24, 2012) (finding the 2010-2011 Survey Report’s average
    hourly rate by itself did not include the effect of degree of concentration or years in
    practice of fee applicant).

         White v. Cavalry Portfolio Servs., LLC, 2012 U.S. Dist. LEXIS 35601, 2012 WL
    899280 (D. Colo. Mar. 16, 2012) (finding the 2010-2011 Survey Report’s average hourly
                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 375
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 391 of 408 PageID 3723




    rate by itself did not include the effect of degree of concentration or years in practice of
    fee applicant).

    Indiana

            Grubbs v. Andrews & Cox, 2016 U.S. Dist. LEXIS 93643, *6; 2016 WL 3902591
    (SD IN July 18, 2016) (“the Fee Survey is not particularized by subject matter or the
    ability of the attorney; instead, it averages the rates charged by all attorneys in a
    particular geographic area.”).

    Illinois

           Farooq v. Portfolio Recovery, 2016 U.S. Dist. LEXIS 66180, 2016 WL 2909650
    (N.D. Ill. May 19, 2016) (following Stockman v Global Credit & Collection Corp.; noting
    the survey 2013-2014 results were “not particularized by subject matter or the ability of
    the attorney”).

          Stockman v. Global Credit & Collection Corp., 2015 U.S. Dist. LEXIS 111113, 2015
    WL 4999851 (N.D. Ill. Aug. 21, 2015) (noting differing opinions on use of Survey Report
    from District Court and stating the Survey Report was “not focused on lawyers who
    handle cases similar to this one”).

    Minnesota

            Mayo Foundation for Medical Education & Research, Mayo Clinic, Cerner
    Corporation, Cerner Corporation v. Dr. Peter L. Elkin, M.D., 2014 WL 12527218 (D.C.
    Minn. March 19, 2014) (in a statutory trade secret claim case, consumer law survey “
    data ‘is of limited probative value’ because it relates to consumer law attorneys in the
    Midwest region”).

    New Jersey

           Westberry v. Commonwealth Fin. Sys., 2013 U.S. Dist. LEXIS 14381, 2013 WL
    435948 (D.N.J. Feb. 4, 2013) (using prior hourly rate decisions and declining to use the
    Laffey Matrix, the 2007 National Law Journal Billing Survey, and the 2010-2011 Survey
    Report).

           Freid v. Nat'l Action Fin. Servs., 2011 U.S. Dist. LEXIS 149668, 2011 WL
                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 376
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 392 of 408 PageID 3724




    6934845 (D.N.J. Dec. 29, 2011) (finding the Laffey Matrix and the 2007 Survey Report
    deficient in geographically specific fee data).

           Levy v. Global Credit & Collection Corp., 2011 U.S. Dist. LEXIS 124226, 2011 WL
    5117855 (D.N.J. Oct. 27, 2011) (finding the Laffey Matrix and the 2007 Survey Report
    deficient in geographically specific fee data).

           Weed-Schertzer v. Nudelman, 2011 U.S. Dist. LEXIS 108928, 2011 WL 4436553
    (D.N.J. Sept. 23, 2011) (finding the Laffey Matrix deficient in geographically specific fee
    data and the 2007 Survey Report data not specific as to area of practice within
    Consumer Law at issue in case).

    North Dakota

           Hakkarainen v. Astrue, 2012 U.S. Dist. LEXIS 188466, 2012 WL 8420139 (N.D.
    Ohio June 27, 2012); rev’d, 2013 WL 2950529 (Survey Report not applicable in Social
    Security case with statutory cap on fees).

    Ohio

           Benyo v. Colvin, 188 Soc. Sec. Rep. Service 13, 2013 U.S. Dist. LEXIS 40179, 2013
    WL 1195528 (N.D. Ohio 2013) (2010-2011 Survey Report held not helpful in Social
    Security case).

           Daniels v. Astrue, 185 Soc. Sec. Rep. Service 518, 2013 U.S. Dist. LEXIS 1418,
    2013 WL 66083 (N.D. Ohio 2013) (2010-2011 Survey Report held not helpful in Social
    Security case).

           Keyes v. Astrue, 179 Soc. Sec. Rep. Service 346, 2012 U.S. Dist. LEXIS 88856,
    2012 WL 2498892 (N.D. Ohio 2012) (2010-2011 Survey Report held not helpful in
    Social Security case).

    Oregon

           Hooks ex rel. NLRB v. Int'l Longshore & Warehouse Union, Local 8, 2015 U.S.
    Dist. LEXIS 28159 (D. Or. Mar. 9, 2015) (National Labor Relations Board case finding
    the Laffey Matrix and the 2010-2011 Survey Report deficient in geographically specific
    fee data).
                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 377
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 393 of 408 PageID 3725




    Pennsylvania

          Navarro v. Monarch Recovery Mgmt., 2014 U.S. Dist. LEXIS 84095, 2014 WL
    2805244 (E.D. Pa. June 20, 2014) (finding the Laffey Matrix and the 2010-2011 Survey
    Report deficient in geographically specific fee data).

           Zavodnick v. Gordon & Weisberg, P.C., 2012 U.S. Dist. LEXIS 78868, 2012 WL
    2036493 (E.D. Pa. June 6, 2012) (finding the Laffey Matrix and the 2007 Survey Report
    deficient in geographically specific fee data).

          Alexander v. NCO Fin. Sys., 2011 U.S. Dist. LEXIS 64211, 2011 WL 2415156 (E.D.
    Pa. June 16, 2011) (mentioning the 2007 Survey Report but applying the local
    Community Legal Services fee schedule).

           Williams v. NCO Fin. Sys., 2011 U.S. Dist. LEXIS 50635 (E.D. Pa. May 10, 2011)
    (finding the Laffey Matrix and the 2007 Survey Report deficient in geographically
    specific fee data).

    Tennessee

            Lee v. Robinson, Reagan &Young, PLLC, 2015 U.S. Dist. LEXIS 69096, *22, 2015
    WL 3442097 (M.D. Tenn. May 28, 2015) (2010-2011 Survey Report and Laffey Matrix
    when “submitted without guidance or specific argument by the plaintiff, are insufficient
    to justify higher hourly rates”). Editor’s Note: the rule from this case seems to be that it
    is not enough to merely submit the Survey Report; some explanation should be made on
    how it applies and where in the survey there can be found support for the hourly rate
    requested by the movant.

    Federal Court of Claims

          Gonzalez v. Sec'y of HHS, 2015 U.S. Claims LEXIS 1833 (Fed. Cl. Nov. 10, 2015)
    (Survey Report not used in National Vaccine Injury Compensation Program case, citing
    Mooney v. Sec’y of HHS, infra).

           Mooney v. Sec'y of HHS, 2014 U.S. Claims LEXIS 1526, 2014 WL 7715158 (Fed.
    Cl. Dec. 29, 2014) (National Vaccine Injury Compensation Program case; applicant “did
    not explain why ‘consumer law’ constitutes an apt comparison for fees purposes to
    Vaccine Act litigation.” “Telling me why such comparisons are apt would be far more
                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 378
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 394 of 408 PageID 3726




    helpful than simply asserting that they are.”). Editor’s Note: the rule from this case
    seems to be that some explanation must be made on how the area of Consumer Law is
    similar to the area of law involved in a movant’s case at hand.




                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                379
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 395 of 408 PageID 3727




                                  7. Cases on Use of Survey Data

            Additional considerations in using fee surveys may be relevant to a court’s
    consideration in a particular case, including the following concepts drawn from the
    illustrative cases below.

           In determining whether a requested hourly rate is appropriate, a court may look
    not only to past awards within the district, but the other submissions offered in support
    of the award such as surveys and affidavits. See, Waldo v. Consumers Energy Co., 726
    F.3d 802, 2013 U.S. App. LEXIS 16555, at *37, 2013 WL 4038747 at *12 (6th Cir. Aug. 9,
    2013); also see Sykes v. Anderson, 419 Fed. Appx. 615, 618, 2011 U.S.App. LEXIS 7699
    (6th Cir. 2011) ("[t]he appropriate rate . . . is not necessarily the exact value sought by a
    particular firm, but is rather the market rate in the venue sufficient to encourage
    competent representation.").

           While different attorney fee surveys may exist for the Court’s consideration, the
    question may be which “fee survey better served the purpose of assessing the skills,
    experience and reputation of counsel” in a particular case. Strohl Systems Group, Inc. v.
    Fallon, 2007 U.S. Dist. LEXIS 90830, 2007 WL 4323008 (E.D. Pa., Dec. 11, 2007), aff’d
    372 Fed.Appx. 230 (Mar. 30, 2010).

          Moreover, a fee survey may be approved as probative evidence of the
    reasonableness of an hourly rate. Taylor v. USF-Red Star Express, Inc., 2005 U.S. Dist.
    LEXIS 3599, 2005 WL 555371 (E.D.Pa., March 8, 2005), aff’d 212 Fed. Appx. 101
    (2006).

           However, the results of an attorney fee survey may be merely a starting point, a
    piece of evidence that still should be shown to apply in a particular case. See, Ray v.
    Secretary of Dept. Of Health and Human Services, 2006 WL 1006587 (Fed.Cl., March
    30, 2006).

           The cost of performing an individual fee survey and analysis may be recoverable.

           It is a matter of first impression that a fee applicant would hire another
           attorney to conduct a survey on her behalf. We cannot forget that
           Luessenhop has the burden of proving that her Fee Application is based
           upon prevailing market rates and that she has the right to present evidence
           to support the rate she believes to be prevailing. Here, where we are
                          UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                 380
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 396 of 408 PageID 3728




          required to weigh the presumptive prevailing market rate district wide,
          further pondering the geographical distance and economic disparities
          between the Plattsburgh and Albany communities and Schneider's
          relatively limited access to those attorneys who practice civil rights
          litigation in Albany, we acknowledge that Luessenhop was left with little
          option but to hire Mishler, an Albany attorney, to conduct a more
          comprehensive survey on her behalf. Luessenhop seeks $787.50 for
          Mishler's endeavors, which appears to be modest. Considering the amount
          of time this Court spent to conduct a similar survey, we do not find this
          amount to be unreasonable and will award it.

    Luessenhop v. Clinton County, N.Y. 558 F.Supp.2d 247, 272 (N.D.N.Y., 2008).

           Importantly, a fee survey is most useful when it surveys the general area of law at
    hand in an applicant’s motion. Thus, the data from one type of survey may not be
    applicable to a different area of law without some explanation by the applicant of why
    the two areas of law are comparable. Nevertheless, more recent cases find guidance and
    value even if the survey is not of the specific area of law at hand before the Court.

          Mooney v. Sec’y of Health & Human Servs, 2014 U.S. Claims LEXIS 1526, 2014
    WL 7715158, *3 n.9, *5 (Fed. Cl. Spec. Mstr. Dec. 29, 2014) (Referring to the Survey
    Report in a fee motion brought under the National Vaccine Injury Compensation
    Program but noting the absence of the proponent’s explanation why Consumer Law is
    comparable to Vaccine Act litigation).

          Gonzalez v. Secy. of Health & Human Services, 2015 WL 10435023, *9 (Fed. Cl.
    Spec. Mstr. Nov. 10, 2015) (Referring to the Survey Report but not stating a reliance
    upon it in a fee motion brought under the National Vaccine Injury Compensation
    Program).

          However, cases outside of Consumer Law have used the Survey Report, e.g.,
    Twerdok v Secretary of Health and Human Services, 2016 WL 7048036 (U.S. Court of
    Federal Claims, Office of Special Masters, Aug. 4, 2016) (Vaccine Act litigation); and
    John A. Breda V. Kindred Braintree Hospital, LLC, 11 OCAHO 1225, 2014 OCAHO
    LEXIS 18, 2014 WL 4390663 (Aug. 26, 2014) (Employment Discrimination).

           Also, survey evidence of the forum geographic area may not be applicable if the
    attorney’s work is performed outside of the forum area.
                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                381
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 397 of 408 PageID 3729




           Gonzalez v. Secy. of Health & Human Services, 2015 WL 10435023, *9 (Fed. Cl.
    Spec. Mstr. Nov. 10, 2015) (“... the reasonable hourly rate should generally be based on
    the forum rate. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1349 (Fed. Cir.
    2008); see also Davis Cnty. Solid Waste Mgmt. & Energy Recovery Special Serv. Dist.
    v. U.S. E.P.A., 169 F.3d 755 (D.D.C. Feb. 26, 1999). However, an exception to the forum
    rule (often referred to as the Davis County exception) is applied in cases where the
    majority of the attorney's work is performed outside of the forum, and where there is a
    “very significant difference” in compensation between the forum rate and the local rate.
    Under such circumstances, when the forum rate is higher, the reasonable hourly rate for
    the attorney's fees award should be calculated utilizing the lower local rate. See Avera,
    515 F.3d at 1349.”).




                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                382
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 398 of 408 PageID 3730




                                       8. About the Editor

                                Ronald L. Burdge is an attorney and the founder of Burdge
                         Law Office Co L.A. in Dayton, Ohio. Mr. Burdge is in private
                         practice in Ohio, Kentucky and Indiana and elsewhere by pro hac
                         admission, and is a nationally known Consumer Law attorney. For
                         over a decade, Mr. Burdge has testified as an expert witness on
                         Consumer Law and Attorney Fee issues in numerous state and
                         federal courts. He is a member of the Total Practice Management
                         Association and numerous professional associations.

                                 He has authored numerous articles and lectured widely on
                          Attorney Fee issues and Consumer Law and Consumer Trial
                          Practice, and is a member of the American Society of Legal Writers
                          and the Legal Writing Institute. Mr. Burdge has also lectured
    widely at national and state Consumer Protection Law seminars before attorneys,
    judges, and both public and business groups, and has testified before the Ohio
    Legislature and its committees on Consumer Law issues.

            He has served as Board Examiner for the National Board of Trial Advocacy and
    has extensive Consumer Law trial and appellate experience in individual and class
    action cases involving lenders, retail sales practices, defective products, and warranty
    litigation. Since 2004, he remains the only Consumer Law attorney in Ohio who has
    been named to Ohio Super Lawyer status by Law & Politics Magazine and Thomson
    Reuters, and whose practice is entirely devoted to Consumer Law work for consumers.
    Thomson Reuters is the world’s leading source of intelligent information for businesses
    and professionals. In 2004, he was named Trial Lawyer of the Year by the National
    Association of Consumer Advocates and in 2010 he was elected to a six year term on the
    Board of the National Association of Consumer Advocates.




                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                383
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 399 of 408 PageID 3731




    9. Recommendations for Future Survey Data

          As always, we welcome your suggestions for improvements to the survey and this
    Survey Report as we continue to gather useful information in the future.

          Please email your suggestions to Ron@TheLawCoach.com or you may mail them
    to Ronald L. Burdge, Esq., 8250 Washington Village Drive, Dayton, Ohio 45458.

           Shortly after this report was published, the next survey data gathering time frame
    was opened for participation for the next edition of the United States Consumer Law
    Attorney Fee Survey Report. If you are an attorney who practices in the field of
    Consumer Law to any degree, your participation in the next survey would benefit the
    bar, practitioners and the Courts and would be greatly appreciated. You can do so by
    going to the website AttorneyFeeStudy.com and clicking on the “Click Here to Take the
    Survey Now” link.



                                        Copyright 2017
                                  by R.L.Burdge, Dayton, Ohio




                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                384
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 400 of 408 PageID 3732




                          Appendix 1. 2015-2016 Survey Questions

           The following pages contain the survey questions and possible answers to each
    question.




                        UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                               385
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 401 of 408 PageID 3733




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             386
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 402 of 408 PageID 3734




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             387
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 403 of 408 PageID 3735




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             388
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 404 of 408 PageID 3736




             Appendix 2. Geographic Area Definitions Used in Prior Survey Reports

           In prior versions of the Unites States Consumer Law Attorney Fee Survey Reports
    the data was compiled in twelve geographic regions, including several states identified
    as their own region. This approach was based on three factors: the long-established
    Altman-Weil3 regional tables, the quantity of Consumer Law attorneys that were readily
    identified as practicing in each state, and the geographic proximity of any one state to a
    nearby overall region.

           For readers who wish to attempt to make comparisons of data in the prior reports
    with the data provided in this 2015-2016 Survey Report, the following table lists the
    regional state content by state name.

          The twelve regions for this survey are:

    Atlantic:           DC, DE, NC, NJ, PA, VA, WV
    California
    Florida
    Mid West:           IA, IL, IN, KS, MI, MN, MO, ND, NE, SD, WI
    New York
    North East:         CT, MA, MD, ME, NH, RI, VT
    Ohio
    Pacific:            AK, HI, OR, WA
    South:              AL, AR, GA, KY, LA, MS, OK, SC, TN
    Texas
    US Territories:     Puerto Rico, Guam, American Samoa, U.S. Virgin Islands
    West:               AZ, CO, ID, MT, NM, NV, UT, WY




                 3
                    Altman Weil, Inc. provides management consulting services exclusively
          to legal organizations. Its clients include law firms, law departments,
          governmental legal offices and legal vendors of all sizes and types throughout
          North America, the U.K. and abroad. The Altman Weil website address is
          http://www.altmanweil.com/.
                         UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                                389
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 405 of 408 PageID 3737




       Appendix 3. Statement of Peer Review by The National Association of Legal Fee
                                        Analysis

         The following page contains the NALFA statement of its peer review opinions.




                       UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                              390
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 406 of 408 PageID 3738




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             391
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 407 of 408 PageID 3739




                                     Copyright 2017
                               by R.L.Burdge, Dayton, Ohio




                      UNITED STATES CONSUMER LAW SURVEY REPORT 2015-2016
                                             392
Case 6:15-cv-01043-PGB-DCI Document 173-9 Filed 01/21/19 Page 408 of 408 PageID 3740



     United States Consumer Law Attorney Fee Survey for 2015-2016
       Attorneys in every state and the U.S. Territories took part in this national survey of
 Consumer Law attorneys and their law practice economics. The results of this exhaustive and
 peer reviewed survey continues the trend of being the most comprehensive since this
 continuous research work began in 1999.

        This Survey Report publishes the results of the United States Consumer Law Attorney
 Fee Survey for 2015-2016. This Survey Report continues to be the only national survey of
 Consumer Law practitioners in the United States. Since the first Survey Report was published
 in 2000 the reported data has been used in more than 35 jurisdictions, including state and
 federal courts, the U.S. Court of Federal Claims, the U.S. Department of Justice, the U.S.
 Department of Labor, and the American Arbitration Association to determine reasonable
 attorney fee rates, resulting in more than $7.9 million in awards across the United States.

        The Survey Report provides data for the entire United States, Washington D.C., Puerto
 Rico, the U.S. Virgin Islands, and 98 greater metropolitan areas. From Cape Coral, Florida to
 Eugene, Oregon, from San Diego, California to Hartford, Connecticut, and points in between,
 this survey prov ides hourly rates for attorneys and paralegals, average years in practice, and
 far more information.

                                           The data published here will help the bench, the
                                     bar, and attorneys everywhere to understand the
                                     economics of practicing law in the Consumer Law field
                                     nationally.

                                            In deciding a contested attorney fee motion in a
                                     fee-shifting case, Senior United States District Judge
                                     James C. Fox ruled that the U.S. Consumer Law Attorney
                                     Fee Survey Report was more persuasive than the National
                                     Law Journal’s fee survey and the U.S. Attorney’s Laffey
                                     Matrix in Consumer Law cases. After reviewing the more
                                     general survey and data, Judge Fox turned to the Survey
                                     Report and said “The court does, however, find the
                                     evidence in the United States Consumer Law Attorney
                                     Fee Survey to be persuasive.” LaFountain, Jr v. Paul
                                     Benton Motors of North Carolina, LLC, 2010 U.S. Dist.
                                     LEXIS 121631, 2010 WL 4457057 (E.D. NC, Nov. 5, 2010).

                                       You can get download your own free copy of the new,
                                       almost-400 page 2015-2016 Survey Report by just
                          UNITED STATESparticipating
                                        CONSUMER LAW Sin  theREPORT
                                                       URVEY  next 2015-2016
                                                                    survey. To get started, go to:
    Practicing Attorney and Survey
       Editor, Ronald L Burdge         www.tinyurl.com/GetFeeSurvey
